I declare resumed the session of the European Parliament adjourned on Thursday 16 March 2006.
Before we look at the agenda, I must tell you of some news which is positive for once: a positive piece of news relating to a situation in Spain, but one which I believe is good for the whole of Europe.
I am referring to the communiqué issued today by ETA, announcing a permanent ceasefire.
We are being offered a glimpse of a future without terrorism. This is a time to act calmly and prudently. It is also a time to remember the victims of terrorism, and there have been many. It is a time for hope, for the uniting of all democratic political forces. I would say again that this is good news not just for Spanish society, but for the whole of Europe, because it shows that terrorism can be fought through the power of democracy.
Thank you for your applause, ladies and gentlemen.
Would the political groups like to speak following this communication from the Presidency?
Mr President, as you can imagine, the information you have given this House has provoked a lively response within our Group today. One of the 200 members of the Socialist Group in the European Parliament is herself a victim of ETA terrorism, since her husband was murdered by ETA. I hope you will agree to my asking my colleague Mrs Dührkop Dührkop to say a few words on behalf of our Group.
. Mr President, ladies and gentlemen, ETA’s announcement of a permanent ceasefire, which has been confirmed, is extremely hopeful news for all of the citizens of Spain and hence for all of the citizens of Europe.
We would call for unity amongst all European democrats now and in the future, in order to achieve a definitive peace.
As you have said, Mr President — and I say this with profound emotion — this is a time to remember the victims.
Mr President, our highly respected fellow Member Mrs Dührkop’s concluding remarks would also have been my first, namely that our thoughts today are with the men and women murdered by ETA and with their families.
Pleased as we of course are at this announcement, we are equally firm in saying there must be no political reward for such an announcement by ETA. At a time such as this, when we hope for a peaceful future for the whole Basque country and the whole Spanish nation, our thoughts go out to people all over the world who are dying because of terrorism or who are being deprived of their individual liberties, as at present in Belarus, where some of the opposition is being imprisoned.
As freely elected Members of the European Parliament, it is our moral duty to speak out whenever the protection and dignity of human life are at stake. Because the dignity and the protection of human life is the supreme value in Europe and in the world.
. Mr President, normally if you invite the political group leaders to take the floor it is because of some tragedy which has afflicted our world. It is a pleasure today to be invited to celebrate something which can only be regarded as a victory.
In western Europe, thanks to the political leaders of the post-war generation, we enjoy democracy. In a democracy, a change comes through the ballot, not through the bullet. The actions of ETA, the IRA, the Red Brigades and the other terrorist groups we have known in the past have been unjustifiable terrorist actions. On behalf of the Alliance of Liberals and Democrats for Europe, I welcome the process through which ETA has announced this ceasefire. I look forward to seeing dialogue and democracy as the basis for change in Spain and across our continent.
. Mr President, ladies and gentlemen, our group heard the news about ETA’s communiqué around two hours ago, and we would like to make the following statement. This statement from ETA demonstrates two things.
Firstly, that democracies are right to oppose terrorism.
Secondly, the statement shows that, although democracies are right to oppose terrorism, they must also be able to negotiate and talk things through. That was what happened in Northern Ireland and that is what is happening in Spain, too. I congratulate all the political forces in Spain, which have been able to take a stand and negotiate since, in order to prevent a massacre from taking place, the different sides must be able to talk to each another. I therefore congratulate the Spanish Government and I congratulate all those who have had the strength to show that they are taking a stand and that they are not giving way but, rather, that they want to have done with terrorism, and the end of terrorism always hinges on negotiations.
Moreover, we have requested that ETA send its ceasefire letter to Hamas so that Hamas might take inspiration from it.
. Mr President, I should like to join my colleagues in welcoming this decision by ETA. Unfortunately, it is too late for many of the victims, but just think of the future victims whose lives have been saved because of the decision taken today.
As we look to the future of peace and negotiation that will take place in Spain as a result of this decision, I want to put into people’s minds the idea that ceasefires and negotiations do not mean subjugation. There must be a parity of esteem between the different sides of the argument; there must be respect for the divergence of opinion; but, most importantly of all, we must never forget that lives have been sacrificed needlessly because people refused to talk to each other on an equal basis and on an equal footing. If anything, the European Union has proven, over its 50 years of existence, that it is the best possible peace process that can be seen, because it is based on dialogue, mutual respect, understanding, tolerance – not acceptance – of all different ideas. It is based on respect for people with different ideas and focuses on ways to work together.
Finally, the opportunity that is now presented by this decision from ETA is a groundbreaking one, but do not forget that opportunity comes to pass, not to pause: we must grasp it now and work to fulfil the ideas within it.
Mr President, I would like to endorse everything the previous speakers have said and to thank Mrs Dührkop Dührkop in particular.
I want to make one thing perfectly clear: nothing can justify terrorism. It is important that all democratic parties, all citizens who live in democracy and peace, clearly say: there is no way we will accept terrorism, that is not what we want, we want to live in peace and friendship with one another. Every victim of terrorism is one victim too many.
Democracy and human rights: these are the values for which we all stand. I hope that this day with the ETA announcement really will result in a political and peaceful solution to problems in Spain.
Mr President, I certainly join in welcoming this announcement. I also join in the expressions of regret and sympathy in respect of ETA’s very many unnecessary victims. I do that somewhat from a personal perspective in that we, in Northern Ireland, likewise suffered unnecessary decades of terrorism.
I would join in your words of caution from the experience in Northern Ireland. Certainly it is good to see this ceasefire. We hope it is permanent, but Mr Poettering is absolutely right: there can be and should be no reward for doing what is right. The mistake that was made in my country, when the associate organisation of ETA declared its ceasefire back in 1994, was that everyone rushed forward with political rewards for that which had been done. That proved to be disastrous, because it encouraged a belief that you could keep a foot in both camps. You cannot be a terrorist by night and a politician by day. There must be a total transition to exclusively peaceful means.
The Spanish authorities should therefore learn from the experience in Northern Ireland. They should test ETA’s commitment and bona fides and realise that you should not and cannot give rewards for doing that which was necessary and right.
In welcoming the ceasefire, I offer that advice and that caution from the experience in my country.
Mr President, I too wish to welcome the ceasefire and the fact that weapons are being laid down and replaced with voting papers. I come from an area between Denmark and Germany where there have been war and conflict for donkey’s years and where, by granting reciprocal rights, respecting national minorities and having the border determined by referenda, a situation was achieved in which old enemies became friends. I have experienced this process in Northern Ireland. When we visited the province for the first time as Members of the European Parliament, we were thoroughly checked for weapons before we went into our hotel. On subsequent occasions, it was a peaceful Northern Ireland that we visited. The process is possible. I hope that peace will also finally be established in Spain and the Basque country.
Mr President, the communiqué from the terrorist group ETA does not alter the situation in Spain in any way. The communiqué tells us that ETA is going to stop killing for as long as it sees fit and that it is doing so in order to achieve its supposedly political objectives.
The communiqué, which does not contain a single word of remorse, which does not contain any request for forgiveness, which does not contain the least demonstration of submission to the rule of law, does nothing more than demonstrate the cynicism and moral meanness of this criminal group once again.
I hope that the Spanish Government will only accept one kind of communiqué from ETA: one which announces that it is disbanding and handing over its weapons and one which asks for the forgiveness of so many people who have undergone such suffering and such unjust pain at its hands.
Thank you to everybody for your reactions to ETA’s communiqué.
Mr President, I would like to join with you and the people of Spain in welcoming the good news you have received. I think it is very good for your region.
As someone who also comes from Northern Ireland, during the earlier part of my 16 years in this House, I had to rise nearly every month to express condolences to the people of my area. It is the one thing I do not miss having to do in this House now that we have some degree of normality in Northern Ireland. I hope that goes for the people of Spain as well.
I would echo the words of Mr Poettering – and indeed I have learned from my own experience – that it is much easier to make war than it is to make peace. I agree with Mr Poettering when he said that those who have been waging that war and taking those lives should not be rewarded for bringing an end to that now.
Mr President, I believe that we are dealing with a very important piece of news, not just for Spain, but also for the European Union, because ETA's announcement is a fact. A new prospect is opening up for exploring a process of negotiation which could lead to a definitive peace in the Basque Country and hence in a part of the European Union.
We are entering a complicated and difficult stage and I hope that this European Parliament will, in second place – because Spain is in first place; it falls to the Spanish Government ― help to overcome all of the obstacles which I am sure will arise during the process of negotiation.
I therefore believe that we are unquestionably facing a new situation which deserves the attention and support of all of us in seeking a definitive solution to this problem.
Mr President, I also come from an island which had suffered almost 30 years of terrorism. We have had a peace process in place for ten years or more. I very much welcome the announcement today by the ETA organisation. My criticism of it would be same criticism I have applied to the IRA in Ireland for very many years: that it was engaged in a useless, pointless, undemocratic way of seeking to pursue its objectives.
However, at the end of the day, as politicians, we have to find a way of achieving a democratic political solution to the problem. It seems to me that the Spanish Government is to be congratulated in bringing about a situation in which a ceasefire has been announced. It is a matter for all democrats – both in Spain and in Europe – to back the Spanish Government in taking the process forward, because if we allow organisations like ETA or the IRA to see a gap between democrats as to how peace can be built, then we will fail and they will win.
Mr President, I had no intention of speaking following the heartfelt speech of my colleague, Mrs Dührkop, but following the speech by the Vice-President, Mr Vidal-Quadras, I just wished to say one thing, because I believe that all of us here are united in calling for European democrats to come together in order to support this process.
I just wish to say to Mr Vidal-Quadras Roca that I hope that his political party and his group will behave in the way that the Socialist Group in the European Parliament did when the People’s Party and the People's Party government were responsible for starting a negotiation process following a ceasefire that was similar to this one but which did not have the same content.
That concludes the speeches on this subject.
Ladies and gentlemen, I am pleased to inform you that a delegation from the Danish Parliament, headed by its President, Mr Christian Mejdahl, is currently attending our sitting from the official gallery.
I have had the opportunity to hold a meeting with Mr Mejdahl and his delegation and now I would like to welcome them most warmly to our Chamber; I hope that your stay in Brussels and your visit to the European institutions are fruitful and positive.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday 16 March 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
Mr President, I refer to Rule 103 and Rule 130 of the Rules of Procedure. Rule 130 is concerned with the agenda, Rule 103 with statements and proposals by the Commission.
I am not referring to today’s agenda, however, but to the agenda for the next plenary session, and I have the following request. On the agenda for the next plenary session of the European Parliament we have a debate and a resolution of the European Parliament on the situation in Belarus. Since the President, Vice-President and other members of the Commission are present, I am taking this opportunity to ask the following. The situation in Belarus is cause for concern. I do not believe the European Union can stand idly by while a dictator shamelessly destroys democracy in Europe. Thought must therefore be given to the measures the European Union can take to put Mr Lukaschenko in his place.
I would therefore like to ask the Commission today to put forward suitable proposals on this agenda item before the debate in the next plenary session and to explain the measures which it – the Commission – is proposing or is able to propose for taking action against Belarus and its present government and for strengthening the opposition there.
Mr Schulz, the agenda for the next sitting will be set by the next Conference of Presidents. We take good note of the fact that you want this item to appear. It will be discussed by the Conference of Presidents.
Mr President, then I request that the item be placed on the agenda of the next Conference of Presidents.
Very good, it will be on the agenda of the next Conference of Presidents.
Mr President, with reference to Rules 133 and 144 of the Rules of Procedure, Mr Schulz is talking about the following plenary part-session, but I wonder why we are not taking the opportunity of this part-session of this House to discuss the situation in Belarus. We can indeed wait for the Commission to come up with measures, but we can also produce some of our own. It is absurd that we should not make use of the momentum generated by the people who are taking to the streets.
I propose that we have a debate on Belarus either today or tomorrow.
Thank you very much, Mrs Hennis-Plasschaert.
We are making considerable progress because the Members asking to speak on a point of order are now saying which Rules they are invoking. This is progress. But as well as invoking them, you should read them, and then you will see that they say that these requests must be presented in writing at least three hours before the beginning of the sitting.
Pursuant to these Rules, therefore, I cannot put your proposal to the House.
I am sorry, but that it is what our Rules of Procedure say, and we will therefore discuss this issue at the next Conference of Presidents.
Mr President, ladies and gentlemen, I will be very brief; I refer to the Strasbourg part-session. Specifically, I request an explanation of the statements by the Presidency during the Strasbourg part-session on the composition of the IND-DEM Group. I would like to inform the Presidency that today the members of the delegation to which I belong and the members of the Polish delegation have been called to a meeting of the IND-DEM Group to be held at 2 p.m.
We would like to know, however, under what status we have been called, since the Presidency announced that the IND-DEM Group had excluded us, using a procedure that was totally incomprehensible and completely irregular.
I would just like to state that this meeting does nothing to resolve the irregularities committed by the leadership of the IND-DEM Group towards 11 Members forming the so-called minority within the group, who, perhaps not by chance, are also declaring that they are totally unconnected with the obscure events which have brought the leadership of the group to the attention of the European Court of Auditors.
Mr Borghezio, Members cannot come to the House and ask for the floor simply in order to explain any problem they may have. You have not invoked any Rule to justify your words.
The problem you are raising is strictly one involving the internal organisation of your political group. The Presidency knows nothing about it and has no power to interfere in the way your political group does or does not call meetings for any reason.
I therefore regret, Mr Borghezio, that I was not able to cut you off as I should have done.
Mr President, I would also like to come back to the points based on Rules 133 and 144. I understand that, technically speaking, you may well be right about the fact that the request should have been submitted three hours before the start of the sitting. That was a mistake. But does that mean that we in this House are not now going to discuss Belarus, where people on the streets are demonstrating, simply because of the technical problem that we did not submit a request three hours before the sitting? Politically speaking, that is completely ridiculous!
Please disregard the three hours and let us vote on whether we are going to discuss Belarus. Maybe people do not want to discuss it: fine, they can vote ‘no’. However, let us not allow bureaucratic reasons to stop us discussing something which is so topical and in so doing make ourselves completely useless as a Parliament.
Mrs Buitenweg, when Rules do not suit us, we call them bureaucratic. But the Rules are the Rules, and if you want me to tell you what the Rule says — and you should know it — it does not just talk about presentation in writing before the sitting: it says that it must be presented by a committee — which is not the case — by a political group — which is not the case — or by at least 37 Members — which is not the case either. None of the requirements laid down in our Rules of Procedure are fulfilled, therefore. The President must conform to the Rules of Procedure and act accordingly: the matter is closed. It is closed: 37 Members before the sitting; before the sitting.
I am sorry, ladies and gentlemen: the Rules of Procedure demand presentation in writing before the sitting. If it was so important to you, you could have taken the trouble to present the request in writing before the sitting, because I imagine that you did not just discover the issue of Belarus half an hour ago, did you? Please take the trouble to read the Rules of Procedure and apply them.
Mr President, there are situations where one has to come to an understanding. You are no doubt correct in your interpretation of the Rules of Procedure, but we have another sitting tomorrow morning and I request, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, that we debate the situation in Belarus here in this House tomorrow ...,
in order to express our solidarity with the democrats in Belarus.
Thank you very much, Mr Poettering. The plenum is sovereign and the appropriate action will be taken according to the support expressed, but the President must conform to the Rules of Procedure.
Mr President, I agree; our Group accepts that. We can debate Belarus here tomorrow morning, that is no problem at all. But we shall also have to discuss the hypocrisy that has just been shown here. If a Group believes that this subject ought to have been debated here today or tomorrow, Mr Poettering, then a telephone call would have sufficed. I spoke with you by telephone five minutes before the start of this sitting and I heard not a word from you on this subject.
I have just requested here that we debate it in the next sitting, then a fellow Member asked that we do it now.
You also show your democratic credentials in your ability to listen! I have nearly finished.
A fellow Member asked that we do it now; that can be discussed quietly. But to rehearse this revolt here, as though you – and you alone – were the defender of Belarus’ interests, we cannot go along with that. We can debate the matter tomorrow, but not with your farcical behaviour.
Mr President, I do not have a special theme I would like to discuss with you: this still concerns Belarus. We are now collecting 37 signatures. I think we can proceed very early tomorrow morning with the request of our group chairmen. I do not expect to submit a written statement on it, but the 37 signatures collected here during the sitting should be enough, and I look forward to receiving your confirmation.
– I should like to alert my fellow esteemed colleagues who are currently calling for us to become involved as soon as possible in the situation in Belarus – some of whom are from Austria – to the fact that the EU imposed sanctions on Austria some time ago. While Mrs Ferrero-Waldner calls for pressure to be put on Belarus, she was a member of the Schüssel Government that faced sanctions from the EU. Please think carefully about the steps you are taking, so that you are not faced with the embarrassing prospect of having to ignore them in the future.
Mr President, ladies and gentlemen, first of all I am always pleased when the grand coalition starts to shake. That is always good for Parliament.
The second thing I would like to say – and there is no need for excitement, because I think Mr Poettering is quite right, even if he did perhaps only see the light when he was in this Chamber, which would not be a bad thing either, Mr Schulz – is that we, the European Parliament, must debate this situation and take a clear stance towards Belarus and towards Russia, because Mr Lukaschenko would no longer be in power at all without Mr Putin! If we do that tomorrow, we will have earned the stars of the European Union.
Mr Cohn-Bendit, we are dealing with points of order; I would ask you not to get into the matter itself.
Mr President, I rise to commend you for ensuring respect for the rules of the House, for showing the flexibility to meet the demands of our colleagues for a vote tomorrow morning and I move that we proceed forthwith to next business.
Mr President, ladies and gentlemen, when I came into the Chamber just now – and I am only speaking because Mr Schulz addressed me – I thought, this is the first sitting since I have been Group Chairman in which I do not need to speak. It has turned out differently – you made the announcement about ETA and I responded because others spoke.
When I spoke on the telephone with Mr Schulz, on his initiative, at five minutes to three or five minutes to two – I do not exactly remember – I certainly had no idea that there would be a debate on Belarus here today. Please believe me, I am putting my cards on the table, when I say that if I had wanted to instigate such a debate I would have spoken not only to Mr Schulz, but also to Mr Watson, Mr Cohn-Bendit, Mrs Frassoni, Mr Wuertz, Mr Cawley, to everybody. I came into the Chamber not knowing about this debate, heard my fellow Members’ reactions and thought I would show my good will by suggesting that we debate in the morning. I still believe that is a good suggestion.
Alright, let us adapt the Rules of Procedure, but we must respect them, because if we do not respect them today on the grounds that we think a Rule is nothing but an irritating bit of bureaucracy, then tomorrow others may take the same line and we will end up without any Rules at all. So if a request is presented this afternoon signed by 37 Members or by a political group – as the Rules of Procedure stipulate – the debate on Belarus will take place tomorrow. But please conform to the procedures laid down.
(1)
Before giving the floor to the Members who are speaking on behalf of the groups, I would like to inform the House that the Foreign Affairs Minister of Peru, Mr Maúrtua de Romaña, is in the diplomatic gallery.
I would like to take this opportunity to thank the Peruvian Government for the wonderful way it helped us in holding the Latin America and Caribbean Conference in Lima, in June last year. All of the Members of this House who took part in that Conference — in particular Vice-President dos Santos — talked about how well they were treated and about the excellent organisation. Please pass on our thanks to the government of your country, Minister.
The next item is the Commission Statement on the 2007 Annual Policy Strategy.
The President of the Commission has the floor, I would apologise to him for the delay.
. Mr President, ladies and gentlemen, our debate today consists of taking stock and planning for the future, as well as finding a consensus regarding the priority actions for 2007. It is a question of working together so that we can properly prepare the ground for future actions.
The Commission has placed the effective implementation of its policies at the heart of its objectives, but if we are to implement them effectively we need a genuine partnership between the European institutions. The 2005 report shows that the caricature of a Europe in the grip of paralysis was far removed from reality. We have in actual fact made considerable progress. The Commission has focused on its objectives and has achieved a rate of implementation of nearly 90% for its priority actions. The Stability and Growth Pact, the revised social agenda and the sustainable development strategy have been steered in a new direction. Above all, however, I believe that, this week, we will see that the revision of the Lisbon Strategy on employment and growth has been a turning point in terms of finally providing the strategy with the tools it needs to turn aspirations into reality.
The Hampton Court Summit helped achieve a new consensus on the key elements of the Union’s action in a world that is heading in the direction of globalisation. It opened the door to the measures that are emerging today. I am thinking, for instance, of European energy policy and of the European Globalisation Adjustment Fund.
The Union demonstrated its ability to respond rapidly to people’s needs after the tsunami and the London bombings. It has also shown that it is capable of working as one body, with the European consensus on development, to which the European Parliament itself also subscribes, being the expression of a genuine common approach. Admittedly, our task is not complete. As far as the financial perspective is concerned, however, I believe that we are closer than ever to reaching an agreement. If we find a solution very soon, then we will still have enough time to get under way with implementing most of the programmes at the start of next year, something that is particularly important for the less wealthy countries and regions of our continent.
As for the future of the European debate, we can still take advantage of the events and make use of that period in order to find a genuine consensus regarding which direction we need to take. I believe that we are on the right track: the annual progress report on the Lisbon Strategy, the Green Paper on energy policy, biofuels, the European Institute of Technology and the road map in the field of gender equality are so many major initiatives that are already on the agenda.
So, what about 2007?
I believe that 2007 will be a crucial year in terms of achieving the strategic objectives set by our Commission for its term of office. Our strategic objectives over five years – prosperity, solidarity and security – and, of course, their influence outside the EU remain fully relevant. They form a coherent political framework designed to guide the action of the European Union. They reflect the challenges facing Europe and the main anxieties of Europeans, which they strive to address. They will remain the cornerstone of the Commission’s action. I believe in fact that they constitute a sound basis from which to re-assess the direction that our Union must take. With the 50th anniversary of the Treaty of Rome coming up in 2007, attention will rightly be focused on the great values and the general objectives of the European Union.
The main target must continue to be sustainable growth to provide more and better jobs in Europe. With a more positive macroeconomic outlook, we must seize every opportunity to accelerate reforms and put them into practice. I know that this Parliament is committed to playing its role in a real partnership for growth and jobs.
In 2007, several Member States should be speeding up their preparations for adopting the euro. Provided they meet the necessary conditions, in 2007 we shall see the accession of Bulgaria and Romania, and I look forward to their contribution to the European Union.
Energy will continue to attract our attention. We will pay special attention to the promotion of sustainable management and the protection of natural resources. We will make proposals for a European Union maritime policy. We will follow up on the Green Paper on labour law. The year 2007 will also be the European Year of Equal Opportunities for All. In the field of security and freedom, the main target will be the extension of the Schengen area, migration and border controls and the fight against crime. Health issues will remain central, with greater preventive efforts against pandemics. Beyond our borders, we will ensure a proper follow-up to the Doha Round, progress in the stabilisation of the western Balkans – in particular in Kosovo – and completion of partnership agreements with the ACP countries.
As you can see, we will be very busy in 2007. The year 2007 will also see new directions for the second half of the Commission’s mandate. We shall be preparing for the future, with intensive work on the comprehensive review of the Union’s budget leading to a White Paper in 2008-2009. This review needs to be based on a profound reflection and must take the full range of views into account. This will naturally include the European Parliament and I welcome your intention of close association with this process.
Let me also say a few words on our ability to deliver on these priorities. We need to translate them into practical actions and implement them through the most appropriate instruments. The Commission has made progress in this direction. Firstly, we have a strategic planning and programming cycle ensuring an effective and timely delivery of our priorities and concentrating our resources on these tasks. The Commission states its intentions, consults on them, adopts its work programme and reports regularly on its implementation. However, we need to further strengthen the political relevance and substance of our discussion on our strategic planning and programming.
Secondly, we have implemented a range of instruments to promote better regulation and good governance, which I believe is having a real impact on the rigour of our work and the quality of our output. We have made significant efforts to carry out impact assessments on our major proposals. We have completed more than one hundred so far, and we will continue to improve their quality and ensure that they make a real difference in our decision-making process.
The Commission will also carry through its simplification agenda, covering various fields from environment to industry, the modernisation of labour law, the promotion of consumer rights or key internal market sectors. However, let us not forget that governance and better regulation are the shared responsibilities of all the European institutions and the Member States. As I have said before, better regulation is crucially important for liberalising our economic potential, in particular for small and medium-sized enterprises. What our business needs in Europe is a red carpet, not red tape. Efforts must be pursued at all levels to show that European initiatives are well founded and add real value. In many areas – be it at European or national level – we do not need so many regulations.
As Montesquieu said – in the best possible way – and I shall say it in French:
Roughly translated, that means ‘useless laws weaken indispensable ones’. This is the very principle of the good European tradition.
So what are the next steps? The annual policy strategy decision forms the basis for our dialogue in view of preparing the Commission’s work programme for 2007. Every Commissioner now stands ready to discuss with committees the political priorities put forward in her or his area. It is crucial to take time away from the topic of the day in order to prepare for the future. I very much welcomed Parliament’s initiative last year to draw together the threads in its report. That had a real impact on this year’s work programme.
Mr President, honourable members, the Commission puts this strategy forward in a spirit of partnership. I look forward to your views on where Europe should devote its energies in 2007.
. Mr President, Commissioner, ladies and gentlemen, in 2005, the people of Europe had the opportunity to tell us not only that they were expecting great things from us, but also that they were wondering about their future and about that of Europe in a context of globalisation.
The political strategy for 2007 must enable us to provide sound answers. Without either the interinstitutional agreement or the financial perspective for the moment, where do we go from here? We are in a situation that I would describe as complete hypocrisy. We want to debate actions that are important for Europeans, while, for its part, the Council, ever deaf to our arguments, is proposing practically no budgetary development. Our Parliament will not give up on the financial perspective. The needs are huge: youth training, research, transport, health programmes, the environment; a full list would be too long. Mr Barroso, you talk to us about a potential forthcoming agreement, but I have not heard you say the word ‘ambitious’ – an ambitious agreement – and I therefore remain sceptical.
In the dialogue that we are embarking upon, you can count on the momentum of our Assembly in formulating its political priorities for 2007. I am pleased, moreover, to see that the European Commission is finally recognising that economic cohesion, solidarity and environmental protection can be reconciled with our objectives regarding growth and employment.
You propose four priority areas: knowledge, businesses – and specifically SMEs – employment and ageing and, lastly, energy. We must in fact represent the best of the knowledge-based society. We can see what is happening in Asia and we must not remain helpless in the face of it. The European Union will only cope if it rises to the challenge posed by knowledge, knowledge that takes the form of technical and industrial developments. As regards SMEs, we must create a competitive regulatory environment and help our businesses to gain a better foothold in international markets.
You also intend to do away with the European laws that serve no purpose, those notorious useless laws that you just mentioned to us, which weaken the necessary laws. We totally agree with you, Mr Barroso, and our Parliament plans to be closely involved in the decisions taken to simplify legislation. Being simple, however, also means expressing oneself clearly. You want to make 2007 an important year where communication is concerned, and I approve of your ambition. Coining new words, however, has never been part of a good communication strategy. In the context of the main priority, that of employment, you introduce an awful word, ‘flexisecurity’. What does that mean? Europeans are going to run away faced with that highly technocratic word. ‘Brussels has invented yet another forgettable word’ – that is what we are in danger of hearing.
Energy is the fundamental issue. The year 2007 will have to be a decisive one where the guidelines on energy policy are concerned. We will have to be objective, disregard all ideologies, no longer treat nuclear power as a taboo subject and keep in mind that our energy dependence must never exceed 50%. As we have seen recently, energy is becoming a genuine weapon with which to exert political pressure. Furthermore, if, in the future, a non-EU country decides to cut the supply and plunge Europe into darkness, how will we respond? We therefore need to improve the means of transporting energy and to think, first and foremost, about solidarity among the Member States.
In the area of security and freedoms, the extension of the Schengen area worries our fellow citizens. They still have the impression that our borders remain porous and that the debate on immigration is still at the stage of wishful thinking. The future enlargement to incorporate Romania and Bulgaria will have to be decided in the course of this year. While I am on that subject, we note with interest your indispensable condition: that those countries will have to comply in full with the Moreover, if the neighbourhood policy becomes a policy in its own right, then I regret that more is not being done in terms of establishing the strategic partnership.
The 2007-2013 period will also mark the launch of new European programmes. There will be a large number of them, and, if we are to launch them, then we need the financial perspective. We are only too familiar with the debate on Erasmus. Finally, we will pay a great deal of attention to the preparation of your White Paper on the reform of the EU budget. We ask you to involve our Parliament in this task.
The year 2007 will mark the 50th anniversary of the Treaty of Rome. Might not this be an opportunity, on the one hand, to see the European Constitution enter into operation and, on the other, to make 2007 the year of Europe in all of the Member States, so that the double standards stop at last and so that the truth can be told about how Europe benefits people’s everyday lives?
Mr President, ladies and gentlemen, if we are talking about the Commission’s strategic programme, we must also ask what role the Commission itself will play in putting that strategic planning into effect. That is what I want to speak about.
We are all in broad agreement, Mr Barroso, about the content of what you have said and what you have presented in writing. A revised Lisbon Strategy? Of course! Defining Europe’s role in the globalised world as regards migration? Fine! A key challenge! Improving Europe’s energy supply, greater energy efficiency, greater energy security? Unity throughout the House! Promoting technology, investing in the technologies of the future to preserve and enhance Europe’s global competitiveness as a knowledge-based continent? Agreed! Strengthening internal security and expanding Europe’s role in international security? Agreed! Wonderful! Great! We will hear many more speakers today saying, ‘this is just what we need! Mr Barroso is right, that is the way forward!’
What we have not been given, however, is a Financial Perspective to match, that is the necessary resources to achieve that. We haggle with the Council – Mrs Grossetête is right there – for a billion more or less. The bold approach which you and your Commissioners pushed for when presenting your Financial Perspective, Mr Barroso, was cut by EUR 200 billion in the European Council. You asked for EUR 1 022 billion for seven years, the Council decided on EUR 840 billion.
I wondered what happened to Mr Barroso’s strategic outcry against such incorrect financial policy. You told this Parliament you would fight for these strategic objectives with this financial allocation. And then you told Parliament the Council’s decision was a success. There is nothing else you can do, I understand that, because you will not get any more money, at least not unless we fight a bit more for it. As Commission President, you have to live with the stupidity of the Heads of State or Government. My criticism is therefore directed not so much at you and your Commission as at the partners on the other side.
We will not achieve these strategic objectives if we define the objectives without making the necessary resources available to the institutions that have to act. That is certain! That is why I am saying that the Commission’s strategic objectives are the right ones, but you must also argue the matter with the individual States! As President of the Commission you must call a spade a spade! In every single case, you and your Commissioners must go and say that we cannot announce we are going to give Europol more power, that we can fight terrorism and crime more efficiently at European level – incidentally, the joint fight against crime and greater internal security are the European matters getting the highest rate of approval from Europe’s citizens – and then have the Council cut the appropriations by EUR 7.8 billion – and that three days before adopting the additional programme for Europol that sounds so good in the newspaper.
Your strategic objectives are the right ones. But the Commission must take up the cudgels with those Heads of State or Government, with those ministers and councils of ministers, that are not willing to pay the price on Monday for the speeches they made on Sunday. I expect the Commission to do that. You can expect us to support your strategic objectives – you have named the right strategic objectives – but we expect you to stand at our side in our battle, as Parliament, with the Heads of State or Government for a little more credibility for European policy.
If we agree this together for 2007, it will be an exciting year and I am sure a successful one for the European institutions.
. Mr President, today we debate the Commission’s priorities for 2007, but tomorrow our Heads of State and Government must find the means, the guts and the grit to make these priorities a reality.
We have before us a blueprint for the future with its emphasis on knowledge, enterprise, jobs and energy. The 2007 Annual Policy Strategy succeeds in putting flesh on the bones of the Hampton Court proposals, which could help make Europe the most dynamic and competitive economy in the world, if Member States would only move beyond the platitudes dished up at the annual Lisbon Spring Council. I have seen the draft Council conclusions. Fine words from such faint hearts! Europe deserves better. It deserves the shared responsibility of which Mr Barroso spoke. That is why Liberals and Democrats welcome the ambition displayed by the European Commission.
This paper promises what previous annual policy strategies manifestly failed to provide: practical proposals for European renewal by creating legal migration channels and a common European asylum system – and their corollary of better border management – to provide the workers and security that Europe needs; by fast-tracking a European energy policy; completing the internal market for energy and gas; investing in clean coal technologies; and balancing flexibility and social protection with the demands of markets to boost growth and competitiveness.
There is one thing that the Commission has not learned. It puts the use of resources and environmental protection under the heading of solidarity. It should put them under the heading of prosperity, because until we learn that the environment and green growth is part of prosperity rather than solidarity, we will not have the correct perspective on such matters. Add to these the enlargement of the eurozone and the welcoming of Bulgaria and Romania, and 2007 could be a seminal year for Europe, particularly if we get the constitutional process back on track.
However, success hinges on a factor that has been absent up to now, and cannot be replaced by any number of Commission proposals: national ownership of necessary reforms by Member States. Who will trust leadership which says one thing and does another; which agrees policies, but then backtracks, disrupts and weakens their implementation? I refer not only to attacks on the services or takeovers directives from economic protectionists, I am talking about a more general myopia that prevents Member States from seeing the bigger picture; the myopia which prompted the Council to throw out proposals to name and shame poorly performing countries and refuse adequate funding for Europe’s priority areas. It is also one reason why the ambitions of last year’s annual policy strategy to make progress on Doha, on the Lisbon goals and on the Constitution came famously unstuck.
So that is the challenge facing Europe’s leaders when they convene for tomorrow’s Spring Council. Europe needs them to construct a coalition of the coherent.
Mr President, ladies and gentlemen, we are now discussing another strategy, another paper and another set of priorities; in the same way in which we debated the others, we would like to place the emphasis on two or three issues – firstly on the agreement concerning the financial perspectives.
Mr President, you know very well that coming to an agreement now, today, with the Council would mean a dramatic reduction in our ambitions and, naturally, those of citizens. We therefore call on you to make an agreement and to work for an agreement, but subject to our conditions, which ought also to be yours. I fully agree with the agreement on the financial perspectives, but not subject to the Council’s conditions. Until we can count on agreement and a clear alliance with the Commission on this point, debates like today’s will remain somewhat devoid of substance.
Secondly, you mentioned other topics and I would like to refer to two in particular: one is the issue of immigration and internal security. You said that the priorities will be Schengen, controls and borders, but you said nothing about one point although it is mentioned in the text: the problem is an aspect that we consider a priority, which is legal immigration procedures. This element is present in your texts, but it is absent from what is done and what is said! The fact that the Commission is not able to say one word – not even one – on the subject of the thousands who have died between Mauritania and the Canary Isles and on the fact that my country, Italy, still has an unknown agreement with Libya that has been hidden from you and from this Parliament, which has caused the death of a huge number of people in that desert, means that debate about a common immigration policy is still just empty words. We would be delighted to hear just one word from you on this subject that is not merely a general remark.
Thirdly, there is the issue of energy. We have a problem; you are aware that there are differences of opinion on this matter, and particularly that in our view nuclear energy and renewable energy cannot be placed on the same footing – they are two different things. We acknowledge the fact that there is nuclear energy on this continent, but we cannot believe that this is an energy of the future for our continent, partly because – and this is not a minor consideration – we still have to import uranium, whereas we do not have to import sun or wind! This is an important point, at least from a conceptual point of view, and nuclear power should not be placed on the same footing! We have to understand, very clearly and very specifically, that we cannot depend on nuclear power. Nuclear power today meets only a part of our requirements and it is certainly not an option for the future.
In addition, on energy issues, there is still a gaping hole in the Commission’s strategy: its silence on the transport question. Seventy per cent of our dependence on oil relates to transport. Even in this Parliament we have not been able to help very much, I agree, with regard to an innovative transport policy, but I believe that the Commission ought to help us on this matter.
I would like to end, Mr President, by saying that there is another priority which is being ignored in this area, and that is our cities. Cities are an opportunity not only as a kind of laboratory but also for Europe’s use, and currently insufficient use is being made of them both from the viewpoint of financial support and from the viewpoint of major strategies. Perhaps it is better to start with cities rather than with major infrastructure, which in any case will not be financed by Europe either.
. – Mr President, the major question raised by my political group lies not solely in the policies for which specific provision is made for 2007, but also in the doubts which are being created in our mind in connection with the broader strategic direction being given to the European construct as a whole.
It is unacceptable for us to become witnesses every day to the tempestuous concern and protests which have been stirred up by the new anti-grass roots employment laws in France; we have frequently become witnesses recently of citizens' reactions to various directives. It is unacceptable when the Union buries its head in the sand by following through on policies which promote benefits not for the workers but for large companies.
It is following through on the Lisbon Strategy which, in a bid to disorientate the workers, is now allegedly a 'reformed' strategy. Has it perhaps been reformed or changed in substance since when it was first decided or has it managed to promote the development of a social policy agenda designed to safeguard basic social standards, quality employment and the reconciliation of work and private life? No, it has not.
In the name of competitiveness, workers rights are on the receiving end every day of the fire of capitalist Europe. Working times are being extended, wages are being cut, collective agreements are being abolished, unemployment and unequal pay are increasing and the welfare regime is being swept away completely. The first to suffer are young people, the people on whom we are calling – and that is the irony – to build a Europe with a future.
At the same time, policies are being promoted which allegedly oil the wheels of immigration. How can that be, when their objective is once again the criteria laid down to safeguard the economic interests of Europe, when immigrants and people who need international protection are being kept on European territory under conditions of detention when their only crime has been to seek a humane life?
European resources should be used not to finance policies to strengthen closed borders, deportations and repatriations, but to remedy the real causes of immigration and to promote human rights in a substantial manner within the framework of a mutually beneficial neighbourhood policy, far from the philosophy of the reforms of the World Trade Organisation and the World Bank and from the philosophy of military intervention.
. In order to reduce the gulf between the European Union’s Lisbon targets and reality, the Commission’s programme of work for 2007 needs to be ambitious. Action by the Commission ought to cover all spheres, and at the same time it should choose as its priorities those initiatives that are important not only in one specific sector but also for the overall development of the European Union.
In the Commission’s programme, the launching of the space programme and the regular evaluation of strategy were among the most important measures mentioned for the implementation of the Lisbon Strategy in 2007. While not contesting the importance of these measures, I believe that specific measures to foster the development of small and medium-sized enterprises and the development of the services sector would offer broader support to the Lisbon process, but such measures were not included in the list. Although the development of small and medium-sized enterprises appears among the priorities listed, this priority is not reflected at all in the list of principal actions. It is the development of this sector, however, that can actually make the most rapid contribution to achieving the goals of employment and growth. Although the development of the services sector is and remains one of the main instruments for implementing the Lisbon Strategy in the Commission’s strategy for 2007, no specific measures for the development of the services sector are mentioned. We hope that it was not as a result of a deliberate move, but of a failure to coordinate the strategy established with operational measures, that the reform of the services sector was not included in the Commission’s policy strategy for 2006.
The adoption of the Services Directive in 2007 will also clear the way for new initiatives by the European Commission in sectors that have been identified for liberalisation of services. The creation of one-stop agencies would be one specific move in this direction.
2007 will be decisive for debates about the future of the European Union. One of the main criteria according to which the European public will judge the European Union’s viability and future prospects in 2007 will be the concrete results of action taken by the European Union’s institutions, including the Commission. This specificity ought, however, to be already apparent in the setting out of priorities and tasks, by defining the measures planned for 2007 not only in terms of continuing work already begun but also in terms of achieving concrete results.
Mr President, the Commission has broken a clear pledge to present a full annual programme, setting out all proposed legislation and its legal bases. As yet, we have received details of only a small selection of the laws and regulations produced by the Commission. We have not been given precise information about the legal bases, so we cannot see whether the Commission is proposing voluntary coordination or binding rules. It is difficult to debate strategic guidelines in the dark. Does the Commission want more power, centralism and Byzantine regulation, or does it want to inspire the Member States to pull together in the interests of job creation and to encourage countries to compete in doing things as best they can?
The Independence and Democracy Group wants greater freedom for the Member States and less power centralised in Brussels. The Commission must be open with people. Tell us who is giving good advice in your 3 000 secret working parties. Let us see what is behind the advice. Tell us how you use taxpayers’ money. Give the EU’s auditors, the ombudsman and the European Parliament’s Committee on Budgetary Control full access to investigate all expenditure. Put your mail on the Internet so that we can study all approaches from lobbyists. Show some confidence in people. Give us the information we request, unless there is, exceptionally, a sound argument for excluding public discussion.
May I also thank the President for quoting Montesquieu. He too was in favour of the threefold division of power, although not in a way that corresponds fully to the Commission’s mix of legislative, executive and judicial powers. It seems to me that Machiavelli was more of an inspiration than Montesquieu when the Commission’s powers were designed.
– Mr President, President of the Commission, 2005 will unfortunately be remembered by Europeans as the year in which the Constitutional Treaty was rejected in two of the EU’s founding Member States. This should serve as a warning to us politicians that we are paying insufficient attention to our citizens. The European Union has not yet managed to become unified following its most recent enlargement to include 10 new Member States, and yet it is already preparing for the future accession of Turkey.
The year 2007 could be a year of opportunity in terms of achieving a more unified Europe that demonstrates more solidarity if the old Member States open up towards the new Member States, particularly as regards liberalising their labour markets. Unfortunately there appear to be few countries with the courage of Spain and Portugal, which know from their own recent experience how difficult it is to be a second-class citizen in the European Union. I propose that any future enlargement of the European Union should either be full, or that it should not happen at all. I hope that in saying this I am also reflecting the will of the people of the Netherlands and France. It is not yet too late to deepen European unity by ensuring that it has a budget that lives up to its ambitions.
2006 has drawn the attention of Europeans to the problem of energy supplies. Today more than ever, Europe needs a common energy policy. This would provide a good opportunity to improve the prospects of farmers, particularly in the new Member States, who could become involved in biofuel production.
The worldwide process of globalisation is inevitable. Europe should regard it as a new challenge and as a development opportunity. It is our duty to help developing countries, but also to enhance our European social model and to care for those of our citizens who are least able to look after themselves.
Mr President, as already stated by other Members of our Group who have spoken before me, we welcome the ideas concerning Commission policy for year 2007. I welcome them both in respect of the procedural issues and their content.
In respect of procedural issues, I am pleased about the initiative that had already started last year as a result of the agreement reached between the European Parliament and the European Commission, ensuring that the European Parliament, including its committees, will have a greater involvement and opportunity to participate in the drafting of the annual policy strategy and legislation programme. I hope that the difficulties experienced last year will be eliminated this year.
The content of the document submitted by the Commission, too, has undergone a significant change compared to previous years, and it points in the right direction. Paradoxically, we could also say that the fact that the document does not contain budgetary specifications due to the absence of financial perspectives has had a positive effect on it, as it enabled a better concentration on the political goals and tasks facing the European Union.
At the same time, we should not forget the context in which this plan has been created, either. Over the past years, we have felt on several occasions that Europe is not moving forward, but backwards, and it does not take necessary steps. In the course of last year, we managed to take a few tentative first steps in the right direction, but we have a huge number of unfinished projects. Let us have a look at them, one by one.
One such project is the Constitution, which I think we need to complete as soon as possible. If we want to avoid a European Parliament full of Euro-sceptic groups, we should make sure that the Constitution is routed in the right direction before the start of the European Parliament elections.
We do not have a financial perspective, either. Therefore, the goals that are correctly formulated in this seven-year budget are not in place and do not have a firm foundation at the present time. We have made a correct step in the right direction in this respect, too, but we, here in Parliament, are not currently satisfied with the budget.
When we talk about 2007, we also talk about enlargement, because Romania and Bulgaria will most likely become Member States of the European Union by then. While we feel that the tensions that had arisen in the European Union in relation with the last enlargement, due to a decrease in solidarity, are still unresolved, let us step into year 2007 in such a way that we work on the tensions that had come into existence in the course of the last enlargement.
Mr President, Mr Barroso, I would ask you to give more thought than you do in your paper to how you might better communicate to the public the contents and objectives you so rightly define.
Mr Barroso, competitiveness is one of your important themes, it is one of our important themes! I nevertheless see many citizens who believe it has nothing to do with them, that it is a matter only for industry, for big business. No, without greater competitiveness we will be unable to maintain the social system in Europe, without greater competitiveness we will be unable to maintain the social model of Europe.
It is much the same with education. Education is not something of interest only to an elite. Education must reach broad sections of the population if we want to achieve one of Europe’s essential objectives, namely to prevent the exclusion of people or groups. Education is especially important, too, when we consider that we are a continent of immigration. It is most important for the integration of new immigrant citizens that we develop the education sector accordingly.
So far as the Globalisation Fund you mention is concerned, we will in fact only be able to finance it if we also increase our competitiveness so that we do not risk having to call on this Globalisation Fund too often.
A second example I would like to take, because you place a great deal of emphasis on it in your paper, is energy policy. I do not want to anticipate what the Members who will speak after me will have to say, but one important subject that you touched on is security of energy supply. I am very pleased that you visited Moscow recently and – from what I have heard – not without success, even though it is in many respects still up to Russia to take decisions, on the Energy Charter in particular.
Finally, I have also heard that you have said we should also talk about nuclear energy. You are right and I am very pleased that we shall be hearing from the Commissioner responsible for energy shortly. Although I am sceptical about nuclear energy, we must still talk about it, and also about the risks it entails. If we are discussing proliferation these days in connection with Iran, then more nuclear energy also means more dangers unless we ensure, jointly and multilaterally, that the associated risks are minimised as much as possible.
I think more ought to be said about this subject in particular, both by you and in the Green Paper. That is particularly the case, too, for infrastructure development. Because without more infrastructure – pipelines in particular, but in other areas as well – we will never be able to give this continent energy security and we will not give Europe the corresponding new technological boost. I fully support you on that. I wish you more strength and courage, however, in putting these decisions into effect.
You mentioned Montesquieu, and someone else wanted Machiavelli. I wish you the wisdom of a Montesquieu, but also the strength and cunning of a Machiavelli, to get your programme through.
Mr President, President Barroso’s quotation from Montesquieu prompted me to search the annual policy strategy for a clue as to what the Commission proposes to do with the Constitution. There are no clues. A policy strategy that fails to address the principal political blockage in front of the Union should be assessed fairly critically. Without the Constitution, the Union will fail to have the capacity to act to fulfil the Commission’s ambitions for it. Public opinion will remain sceptical about the European project and, without the support of public opinion, the Commission will lack the necessary clout inside the Council.
The classical function of the Commission would be to broker an agreement between the warring partners in a crisis. I hope that Mr Barroso, when he addresses the parliamentary forum on 9 May, will be able to lay out a comprehensive Commission strategy towards finding a way out of the crisis. For all the value we find in Plan D, the best way to boost trust through action will be to salvage the Constitution. Perhaps it is now time for Plan B.
– Mr President, Mr Barroso's intentions are certainly innocent. However, I fear that you will not be able to implement them, precisely because you do not have the money. There is no way, nor is your policy a policy which will allow Europe to flourish. There is not one, not one European citizen who this year will be better off financially than last year. Factories are leaving Europe for other countries. Women buy handbags with French labels which are made in Morocco. Your leather jacket is by a European designer, but it was made in Turkey. What does this mean? It means increased unemployment. It means increased redundancies. It means that we are all becoming hostages to industry, which imposes policies like those in France, a policy which you did not rebut. It therefore means a worse life. It means increased prices. Nothing of all that you have in mind can be creative unless we get off the hook of the Maastricht indicators. Unless Maastricht is revised, Europe will develop into a poor neighbourhood.
– I like Portugal and the Portuguese.
Mr President, Commissioner, may I give you a very deeply felt piece of unambiguous advice? Starting in May 2007, when Portugal will probably have the Council Presidency, history is once again offering you a historic open window for the European project.
Yes, I am talking about Mr Duff’s Plan B and a lot more besides. You will have another chance to fit this European thing we have in front of us together in a meaningful way. I mean the very big thing. You may be able to lift it and go down in history with it, or you may fail completely. But please look now at the contributions that are really being made to the debate on the Constitution and the positioning of the European Union. Try to get out of the old thought patterns that got us into all these problems. Look across the wide ocean! Think a little like Vasco da Gama – and I am not talking only about Chindia – and then fit it together so that we can really take advantage of this historic opportunity, which will present itself again, before the European project simply falls flat or implodes.
I am curious to see what you will be able to say to us after May 2007. You ought to be telling us now that you will have something to say then, because otherwise it will be the same old trick again and that will quite certainly result in failure.
Mr President, when I spoke on the Commission’s policy strategy at the end of last year, I commented on the fact that we had no sense whatsoever of priorities in that strategy. We have 62 priorities in this splendid new document. I also see that we have now proceeded from ‘moving up a gear’ to ‘boosting trust through action’. I am not sure whether Mrs Wallström is still there, and I do not know whether she is responsible for inventing these wonderful phrases, but we need a much more structured and practical strategy approach from the Commission than these gimmicky words.
I also observe in here, Mr Barroso, that you are going to ‘take delivery up to cruising speed’! Well frankly, that means that at the moment things are proceeding at a walking pace. We want some take-off from the Commission, not just cruising along. The problem with your strategy is not that we are short of new ideas or new initiatives, but we are actually short of real delivery of the policies that are going to create the jobs and growth of which you are so fond. Where is there a sense in here that you are putting some real resources and priorities into sorting out the problems of the internal market? There is a little paragraph in here that you are going to streamline the regulatory approach, that is great, but where is it in your priority actions?
You used a great phrase – and I applaud you for it – about putting out the red carpet for small enterprises. There is not one single priority action, President Barroso, that mentions small enterprises. So, it is very welcome that we are having a debate about this, but we need better-quality material; we need material that is much more focused on real strategy and resource utilisation, rather than on these gimmicky words that Mrs Wallström appears to be giving you. We want something with a real sense that you are putting priorities on delivering the real foundations of the European Union and making the internal market work better, and not just coming out with a whole set of uncosted priorities that look good on paper but in respect of which there is no idea as to whether they are really going to work in practice.
– Ladies and gentlemen, today I should like to concentrate on some of Europe's priorities for 2007 from the perspective of European enlargement. It can now be said that the 2004 enlargement has been a great success for Europe, from a political, security, economic and social point of view, and I am sure that 2007 will see that success continue. In 2007, the first new Member States are set to enter the euro zone. In this regard, I should like to challenge the Commission to be proactive in helping those countries to prepare for the arrival of the euro, and strictly to monitor compliance with entry requirements, the so-called Maastricht criteria. I am convinced that meeting the criteria, whether of Maastricht or of the Stability and Growth Pact, is crucial to preserving the political, financial and community credibility of the single European currency.
In 2007, the new Member States of Central and Eastern Europe will also become part of the enlarged Schengen area. The scrapping of internal border controls between Member States, enabling genuine freedom of movement within the Union should under no circumstances mean enabling freedom of movement for all manner of criminality, illegal migration, and so forth. The fight against crime and violence in Europe, along with the launch of the second generation of the Schengen system should, to my mind, form part of the EU's clear and practical priorities for 2007.
Lastly, 2007 should also be the year of the next enlargement, with the accession to the Union of Romania and Bulgaria. In this regard, I should like to call on the Commission to help these two countries to prepare for accession and to ensure that they fulfil their entry requirements in every respect. Romania and Bulgaria must be as properly prepared for accession as were the 10 accession countries in 2004. I believe that this is extremely important for the credibility of future enlargements and if the European public is to accept this process.
I would like to inform Members that Mr Barroso, President of the Commission, is obliged to leave and has therefore requested permission to bring forward his speech in order to furnish some replies and clarifications. I give him the floor now, and immediately after his speech we shall resume the debate.
. Unfortunately, I have to leave shortly, as I have an official engagement with the Belgian authorities. I did not expect the sitting to carry on as late as it has, following the first part of proceedings in the Chamber before the beginning of this item on the agenda. Come what may, the Commission will be present until the end of the debate. I will still be able to answer some of the questions.
I should first like to express my gratitude for the comments, which were for the most part in favour of our programme. There is obviously the underlying question of the financial perspective, which I shall discuss in a moment. In general, however, I feel I can say that the Commission's objectives for 2007 have been received positively.
More specifically, Mr Watson asked why we put objectives relating to energy conservation and environmental protection under the heading of solidarity and not that of prosperity. Of course, they could and should come under the heading of prosperity, but we put them under solidarity in order to highlight their enormous importance, given that the term ‘solidarity’ refers to solidarity with future generations. The struggle for a clean environment and for sustainable development is of direct relevance to our future as a whole. This was what led us to put environmental issues under the heading of solidarity, in terms of presentation.
As regards immigration, Mrs Frassoni said that we have never given our opinion on the issue of illegal immigration and the tragedy of the many Africans who die in the Mediterranean. I am sorry, but this is not true. There have been a number of clear Commission positions on this issue, expressed by Mr Frattini, and the truth of the matter is that we are fighting to achieve a joint approach, where possible, among the Member States on these issues.
Mrs Frassoni also asked about the absence of any mention of transport in the context of energy policy. I am sorry, but the Green Paper says that we have proposed the following possible actions to the Member States, and I quote, from page 11 of the English text:
‘a major effort to improve energy efficiency in the transport sector, and in particular to improve rapidly urban public transport in Europe’s major cities’
Of course this is only a Green Paper, for consultation purposes, but that line is there. When it comes to energy efficiency, we feel that the transport sector is crucial. Let no one be in any doubt about this.
One of the honourable Members mentioned the opening up of labour markets in Europe. You know that the Commission is in favour of this. On the back of our report, a number of Member States – not only those mentioned, namely Portugal and Spain, but also Finland and the Dutch Government – have announced their intention to promote the liberalisation of the labour markets in Europe at the earliest opportunity. This is moreover the case in the United Kingdom, Ireland and Sweden. I gather that others are also considering facilitating the free movement of workers in the EU.
Mr Swoboda asked how this can be better explained to our citizens, or, in other words, what we can do to explain Europe’s added value, which is a very important question. This is easier on some issues than others. Today, in fact, we announced a very important measure, the air safety ‘blacklist’, which is the first piece of legislation adopted by this Commission, with the support of Parliament and the Council. This is an issue on which the advantages of Community-level action are abundantly clear to the citizens. On issues such as these, we need to go the extra mile to provide explanations and argue our point of view. This is indeed the Commission’s job, but I should like to add, if I may, that all of us are responsible for doing this: it is also the responsibility of Parliament, the honourable Members, national parliaments, of all those who have Europe’s interests at heart and those who feel the necessity to explain the added value that Europe brings.
On the nuclear issue, Mr Swoboda, our position is very clear: we respect the subsidiarity principle. This is a tough question in Europe; there are Member States in favour and others against. The way forward, as far as I am concerned, is not to avoid debate. Mr Swoboda mentioned my meeting with President Putin. I wish to tell you that, despite Russia's wealth of natural oil and gas resources, President Putin has stated that one of Russia’s main priorities in the future is to develop nuclear energy. This is therefore an issue that we cannot avoid; it is an issue that is on the agenda and that must be discussed frankly. The Commission is not taking sides in the nuclear energy debate. What we are promoting is the principle whereby each Member State finds forms of long-term, sustainable energy in its energy ‘mix’, whilst ensuring compliance with the subsidiarity principle.
Mr Duff and others raised the question of the Constitution. This is not what we are discussing here today, but I should like to confirm that the Commission remains devoted to the principles and the values enshrined in the draft Constitutional Treaty, and we are working on this issue. We are thinking of bringing some ideas on the future of the European debate to the June European Council. Hopefully these ideas will make a worthwhile contribution. Although the Constitutional Treaty, as the name suggests, is an intergovernmental Treaty, the Commission is committed to honouring its responsibilities and will thus want to make its own contribution to this period of reflection.
I do not know if it will be a contribution to rival the explorations made by Vasco da Gama in terms of ambition, as suggested by Mr Martin, but in any case it will be our contribution. In any event, I was happy today to hear Montesquieu, Machiavelli and Vasco da Gama mentioned in our debate, which shows that the level of debate in Parliament is moving ever upward.
And now I shall make some comments in English – I always speak in English when I speak about money! I got used to it during the British Presidency. So, now some remarks in English about the financial perspectives.
My understanding is that real progress was made yesterday between the institutions. On the basis of compromise texts presented by the Commission, a third trialogue took place yesterday afternoon with the Austrian Presidency, the negotiating team from Parliament and the Commission. Our understanding is that the outcome of the meeting was largely positive. On the interinstitutional agreement itself, there is almost full agreement, including on the idea of adding a new Part Three on sound financial management.
Subject to final technical verifications, texts have been agreed on important points such as the Financial Regulation, certification by Member States and the review clause. When I say ‘agreed’, I mean agreed between the delegations. They are agreements . All these points have been considered key elements in various resolutions adopted by Parliament. I am pleased to see that the three institutions have been able to reach consensus on them and I am proud of the contribution that the Commission made to that agreement.
As regards figures, Parliament and the Council have exchanged their views and evaluations based on the ceilings agreed at the December European Council. Let us be frank. There is still a big difference between the figures proposed by Parliament and those proposed by the Council. I want to be clear about this. The Commission supports the most ambitious possible agreement. The question, frankly, is: how far is the Council prepared to go? I therefore appeal for a compromise to be reached as soon as possible. If there is no compromise, it will be negative for all of us in the European Union, in particular for the new Member States and those Member States and regions that really need our solidarity for their development.
The solution could be to find the appropriate mix between three elements: flexibility, ways of mobilising the funds on the various flexibility mechanisms and, finally, the overall ceilings.
There is light at the end of the tunnel! A final trialogue is scheduled for 4 or 5 April 2006 in Strasbourg. It is my firm conviction that an agreement can be reached at that meeting. In the meantime, the Commission will continue to play its active role in seeking the most ambitious position, but, in the end, we need ambition with an agreement. Therefore, I approve of ambition but with realism and responsibility, trying to bring all the institutions on board.
I know that the Austrian Presidency is actively seeking an agreement with all the Member States. Let me tell you that at the various meetings I have had with the Heads of Government – and this week I have had several – I urged them, both publicly and privately, to accept an increase in overall expenditure. I quoted, in particular, the need for education and culture: the Erasmus and citizenship programmes. There, at least, we should make a real effort and some progress is possible. Let us all work hard towards reaching a good agreement and then, if we have good intentions, a good strategy and good policies. Let us hope that we also have good instruments in terms of the financial perspectives.
– Mr President, it is very important that Parliament should have the opportunity to hold a debate on strategy. 2007 will be a crucial year for the future of the European Union. In order for a strategic debate to take place in Parliament, choices need to be put to the House. The President of the Commission has not explained the choices open to the Commission, even though politics is the art of choice.
In first place is the constitutional question. Does the European Commission believe that the Constitution will be adopted in 2007, and does it have the opportunities and methods necessary to achieve this?
In second place is the important issue of employment. Is the answer to unemployment economic growth and reliance on economic freedom and the free movement of labour? If not, why not return to Colbert and economic protectionism, which was once called economic patriotism?
In third place, the issue of the Lisbon Strategy is a key problem for the future of the European Union. The matter has been reduced to rhetoric, as on the one hand we claim that the future of the European Union depends on the Lisbon Strategy, while on the other hand, when deciding on the budget and on budget cuts, the first cuts are made to scientific research and the education system. The European Union has the ability to make Europe a place of innovation and a global partner, but to do this it needs a strategy.
It is my belief that today’s debate is evidence of the importance of Parliament, and it would be a good idea if all the other European institutions took Parliament seriously.
Mr President, I have read all 15 dreary pages of this document and believe it to be a report of the past rather than a document for the future. The phrase that comes to mind is one often seen on a schoolboy’s report: ‘could do better’. Indeed, if your dream is to change the minds of the people of the European Union, it is a ‘must do better’.
We are treated to terms like ‘strategic objects’, ‘policy strategy’, ‘new directions’, ‘effective communications’ and ‘genuine dialogues’. We are promised that more money will be spent on regional funds, cohesion funds, social funds, globalised funds, fisheries funds, etc. – all this to gain the trust and commitment of the citizens. But where are the words ‘freedom’, ‘choice’ and ‘the individual’? George Orwell’s comes to mind – except that I believe he got the year wrong, but it is just around the corner; then it will be ‘control, control, control’ of the individual.
Given the referendums on the EU, or even the elections, the true sentiments of the people will show that most want to say ‘no’ to this bureaucratic nightmare.
Mr President, I am sorry that President Barroso has been summoned by the Belgian authorities. I am sure if he parks his car more carefully in future he will be able to stay until the end of our debates, but no doubt the message will be taken back to him.
I welcome the title of this document: ‘boosting trust through action’. Sometimes you boost trust through action, and sometimes by non-action. Sometimes it is by withdrawing action, by sunset clauses, by reviews, and it is always by checking the small print of the proposals. We do nothing to boost confidence among our electors by having silly stories as we have had in the United Kingdom this week about church organs, and the European Union’s intention under the WEEE Directive to ban church organ repairs and building because of the lead content. That is daft and I hope if there is any threat of that there will be a swift telephone call from the Vatican to say that St Peter’s Basilica will not stand for such nonsense. However, that is the small print.
I believe we should be reconnecting with our constituents, we should relocate that purpose of our European venture and we should communicate it to the public. You do that for example by the next debate on energy, by showing that we are working together in solidarity to face any threats that there may be.
Montesquieu has been quoted. As Dumas wrote, ‘all for one and one for all’: we need the European grid of energy which can resist any attempt to pick off any one of our Member States. It is also about working on health to make sure that we have the collective work done on the flu pandemic preparations. We must take up the Austrian proposal for a diabetes framework; we must work hard on the Commission’s own proposal on mental health. Mrs Wallström will agree with me that we must work hard to convince the public that we can get it right on chemicals and on pollution issues, eco-labelling and all those other things which would make sense to the public. They would see it as value added by the European Union and then we will not have the same problems that some of our Member States had recently in terms of voting in referenda.
Based on my own country's experience of reforms, there is only one thing I can say with confidence: economic and political programmes are impossible to implement, unless there is reform of the actual institutions. I find it hard to imagine why the European Commission, which declares the simplification of regulation as its aim, is not changing its own structures, not reorganising the work of its institutions, which after all create those complex documents. These things are simply incomprehensible and inconsistent. Let me give you a simple example. Recently a delegation of Lithuanian lecturers paid a visit. They went around various directorates hoping to acquire information on the work of a directorate. Everywhere they were given the same information. And the Commissioner who came to our Budget Committee even said that not all funds are used for public relations and publicity campaigns. But all work is duplicated. The Lithuanian lecturers were quite astonished. We absolutely must do something with the reform of the European Commission's work. The European Parliament at least is showing some initiative and aims to reform its work, so that we can implement those ambitious goals. I always regret the fact that we do not draw upon the experience of the new countries. We, the new countries, really understand that, first of all, we must reform our institutions. I trust that the European Commission will present a reform programme for its government structure as soon as possible.
Mr President, I would like to make three points.
The first point is that I am actually playing the ‘good cop’ as opposed to the ‘bad cop’ like Malcolm Harbour. I think this strategy is quite good. The Commission is coming forward with this at a very opportune time, when there is an atmosphere of nationalism and protectionism. As a matter of fact, unlike many of the strategies that you have provided before, Mr Barroso – I would call them ‘nato’: no action talk only – this one has a lot of action.
However, I agree with Mr Harbour that you might want to come up with an alternative name. You call this document – not necessarily very aptly – ‘boosting trust through action’. Perhaps you should seek some advice from an advertising agency before you come up with the next branding. It is a tough thing to do but that is not going to do it.
The second point is that I agree with the focus on communication. Mrs Wallström, you of course play a very important part in doing that. We do not have a democratic deficit, we do not have an information deficit – we have almost too much of it – but we have a communication deficit. The paper that you put forward on European communication is quite good. We have big problems: John Bowis was talking about church organs a second ago and of course we know that it is utter rubbish. However, when respectable broadsheets like come up with headlines like ‘EU forces you to recycle dildos’, then you are in trouble. It was about a directive on electrical appliances: if you take the appliance back to a store, it must be recycled. However, it is this type of communication that we really need to get rid of.
The final point I wanted to make is that the EU is very often used as a scapegoat. Everything that is bad comes out of the EU, everything that is good comes from the Member States. Therefore, I would encourage you, Mrs Wallström, to focus more on communication on the Constitution. It is a good Constitution, we need it; keep it alive until spring 2007 and let us see what happens after that.
. Mr President, we bring this document and annual policy strategy to the European Parliament in order to receive your input and ideas on how to improve it. We therefore listen to you very carefully. We have already heard a number of points that would improve our paper. The same goes for the discussion I had with the Conference of Committee Chairmen. This will give us a lot, since we are able to have a truly political discussion about our priorities, the balance we want to achieve and the messages we want to send.
I think we are coming back to the fact that we want to achieve results and we want to win trust. These are basic and core conditions for us in order to build a stronger European Union. Whatever title we choose, there will be linguistic or other problems with it. I am not sure we will ever be able to find something on which everybody agrees. However, our aim is that, by showing good results and by delivering on our commitments, we will also be able to build trust. If we engage in a democratic discussion and debate with citizens, it will also be easier to explain why we need constitutional reform in order to achieve those good results. That is the way we have to go: we have to engage with citizens in a democratic manner.
I am very happy to have the opportunity to tell all the people in the UK that church organ pipes are not covered by the directive on electronic and electrical waste. You can fill all your churches with as many leaded pipes as you want. The Commission will not interfere with that. Just make sure that now and then the poor people in the UK hear the truth, as they rarely receive correct information. You can rest absolutely assured that the directive does not cover church organ pipes.
I also hope we can open up the Council meetings. The Finnish Presidency is now preparing to make that a reality, and this will definitely help to end the blame game. If citizens can follow what their ministers do in the Council – the kinds of positions they take and statements they make, if they are there at all – it will help to end the blame game. Acting in partnership, we will all have to explain what the European Union does and what it is. Perhaps we can make some progress. I hope that during the Austrian Presidency we have made progress, because this is also a concern of yours. Definitely under the Finnish Presidency, where we can take it a step further, we should make progress.
Thank you for all your wise comments on the annual policy strategy. I will definitely take all your comments back with me and pass them on to all the other Commissioners.
– The debate is closed.
– The next item is the oral question to the Council (O-0007/2006 – B6-0009/2006) by Mr Chichester, on behalf of the Committee on Industry, Research and Energy, on the security of energy supply.
. – Mr President, I am delighted to be putting this question on behalf of the Committee on Industry, Research and Energy. It follows the question that was debated in January on the subject of security of supply of energy.
The world has moved on a little since then. We have now the Green Paper from the Commission and the conclusions of the Council meeting last week. Both of those are of great interest and show clearly that many of the points raised in debate previously have been taken on board. I would like to thank the Commissioner and congratulate the Council for doing that. It is also welcome that energy matters have risen to the top of the agenda.
This is an issue crucially about import dependence on a range of fuels. Therefore, our question asks what the Commission will do in order to react appropriately to developments and changes in the geopolitical, strategic and diplomatic situation. However, I wish to emphasise that I feel those aspects are more within the purview of our colleagues in the Committee on Foreign Affairs. I am very happy for some of my colleagues who will follow in this debate to make those points.
The most important point to make about security of supply is the essential requirement of diversity: diversity of fuel, diversity of source and diversity of technology. This is absolutely essential.
I should like to make the point that I was a little disappointed in the Green Paper – which we look forward to debating in full and due course – because perhaps not enough recognition was given to the crucial role of nuclear energy in providing the largest share of electricity in the European Union. Parliament recently adopted an amendment seeking an ambitious but realistic target of 60% of electricity in the European Union coming from ultra-low or non-carbon-emitting sources. This is only possible with a combination of renewable energy sources and nuclear energy. I note with great pleasure that the Council conclusions refer to ‘sustainable and efficient energy systems’. Nuclear energy springs to my mind in that context.
However, there are other energy sources that we must remember. Since the EU enlarged, our proportion of dependence on imports of coal has gone down from 50% to 35%, because one particular Member State is a significant producer of coal. We should not lose sight of the benefits and potential of clean coal technology when we have this significant indigenous energy source.
The motion for a resolution attached to this oral question places emphasis, among other things, on greater efficiency in the transport sector. It places emphasis on the importance of researching and developing future energy technologies and it looks to proposals for improving energy efficiency in buildings.
We have given the Commissioner four questions and we look forward to hearing from him in due course. We want to know what we can do about reducing our dependence on imported oil and gas. We want to know what other sources he thinks we may develop. Perhaps he has some thoughts on gas supplies, management of gas stocks and storage facilities for gas.
Finally, we look to the Commission to weave into this issue of security of supply the related question of climate change and how we adjust our energy policy in a post-Kyoto era to achieve our three aims of sustainability, competitiveness and security of supply.
. Mr President, firstly I would like to thank Mr Chichester for the question. It comes at a good time. As a matter of fact, the Austrian Presidency was exactly eight hours old when the point was driven home to us that energy is a European problem, a problem for all of us, because at 8 a.m. on the morning of 1 January 2006, the gas conflict between Russia, Ukraine and Moldova actually began. It became evident that we needed to address this problem, despite it not being entirely new. However, its importance has become evident, especially during the course of this year.
It is quite clear that for Europe, energy supply is a question of the highest importance. This is why the European Council meeting tomorrow will deal with this matter as one of its priorities.
We also convened an additional extraordinary Council meeting of energy ministers, to which you have alluded, in order to prepare for the European Council meeting in the best way possible. That meeting of energy ministers came up with very useful and helpful suggestions which will be discussed tomorrow and the day after.
It also became evident that, in connection with the gas dispute between Russia, Ukraine and Moldova, the question of energy supply is not only a question that we can discuss among ourselves. When I had the pleasure of reporting to the Committee on Foreign Affairs yesterday it was very much stressed that this is a question of the foreign policy of the European Union. This is because we need to cooperate with our partners and with our neighbours in order to take their problems into account. It is important for us to emphasise the political and economic stability of the transit country, for example. We also need to include countries of supply and consumer countries in our debates.
This is why we have intensive relations in this connection with OPEC, Russia and other important countries such as China and India. We are also active as regards international instruments. I will just mention very briefly the International Energy Agency, the International Energy Forums and Euromed, which plays an important role. There are other important international agreements, such as for example the energy agreement with south-east Europe. I hope, Mr Chichester, that we will get the agreement of this House very soon, as we hope to receive this before the Ministers’ meeting in June.
There are of course also other important aspects to the security of energy supply, such as the question of the diversification of our energy sources, especially to include domestic energy sources, in particular, too, the question of renewable energy sources. Demand management, including improving the efficiency of energy use, is also of highest importance in this connection, however.
In talking to its partners, the Council regularly emphasises that adequate investment in infrastructure and exploration are also crucial. For this reason, the Council also considers it of the highest importance that the resolution of the European Parliament and the Council on trans-European energy networks should be adopted soon, since it will be impossible to diversify supply and hence have greater security of supply without resources to expand the European energy network. So far as the security of supply in particular is concerned, the Council has in the past already adopted legal provisions, which I will not mention in detail now for reasons of time. I will refer briefly also to the Directive on measures to safeguard security of natural gas supply, which was adopted in 2004.
Turning now to your question about alternative energy sources, Mr Chichester, the Council believes that two main components of energy policy deserve particular mention here, and I have already referred to them briefly: the question of diversification of fuel sources and energy efficiency. As has already been said in today’s debate – energy was a key element in the debate you have just concluded, and rightly so – the Member States must themselves decide on the energy mix they will choose as an expression of their national policies. Whatever the Member States decide, diversification of fuel sources naturally includes – and I think this is particularly important – diversification of supplier countries, so far as energy imports are concerned; but renewable energy sources are also particularly important here.
In this connection, the Council can also point to a whole series of instruments, which I shall mention only briefly here. Regarding the diversification of fuel sources, especially through the use of renewable energies, the Council and European Parliament have already adopted a Directive on the promotion of electricity produced from renewable energy sources in 2001. I would also like to draw your attention in this connection to the proposal for a Directive of the European Parliament and the Council on the promotion of the use of biofuels or other renewable fuels for transport. In December last year, agreement was also reached with the European Parliament on the draft directive on energy efficiency and energy services, which I hope can be adopted in the next few months; we are working to that end. So much on the question of energy saving.
I would also like to point out that the ‘Intelligent Energy for Europe’ Programme is already making an important contribution here as part of the sixth Framework Research Programme. The seventh Framework Research Programme and the ‘Intelligent Energy for Europe’ Programme currently under discussion as part of the CIP Programme will also contain an appropriate and relevant priority.
There are also measures in the non-legislative sphere; only last year, for example, the energy ministers made a contribution to the 2005 Spring European Council. The Council is currently looking very urgently and attentively at the Biomass Action Plan, which has a high priority for us.
Mr Chichester, I would like to conclude by referring to your question about Kyoto post 2012, the security of energy supply and the competitiveness of the European Union and saying that in our view this effect may be fundamentally positive. It seems to me particularly important to say that we are convinced that a well-designed environment policy will have a positive effect on growth and employment.
Measures to promote energy efficiency lead to ecological innovations and environmental technologies, and demand for such innovations is growing steadily all over the world. This is also creating opportunities for our economies. By diversifying energy sources and especially by promoting renewable energy sources, we also want to make a contribution to the security of energy supply and at the same time to stemming climate change and increasing the competitiveness of the EU as a whole.
. Mr President, the previous debate on the Commission’s work programme focused a lot on energy. I am very grateful for this and for the question that was put to the Commission and made this debate possible.
In a way, the Green Paper on a European strategy for sustainable, competitive and secure energy has given the answers as to how we should proceed in addressing the challenges set out in your question. We should also realise that this is a global challenge: the tightness of supply and demand, climate change, import dependency and investment needs in the energy sector are all global challenges. The response from the European Union is a common energy policy. We have significant support from citizens. In a recent opinion poll, 47% of European citizens supported action at European level. We received a lot of support from many Member States and national parliaments after the publication of the Green Paper. It is clear that the main added value of this Green Paper lies in this common approach where we stress that security of supply, competitiveness and sustainability cannot be separated in our energy policy. All three should interact.
At the same time, it is also clear that we cannot find a silver bullet and there is no silver bullet. It means that in the area of energy policy we should focus on a set of measures in specific areas. Firstly, it is important for security of supply, sustainability and competitiveness to provide a really competitive, open, transparent EU internal market. That is also crucial for security of supply. We provide for some actions that really provide for not only stronger competition but also cross-border trade: cross-border energy transactions. This is an extremely important area and I expect support from this House in the future on these issues.
The second issue, which is extremely important – as the President-in-Office indicated – is solidarity. The Union is strong when there is solidarity. Solidarity means, firstly, being ready for extreme situations; secondly, it involves the solidarity mechanism and, thirdly, it involves a lot of information on what is happening on the energy markets. I agree that diversity is the most important issue, but to use this diversity in the best possible way we need a lot of information and a lot of transparency. We provide for such measures by revisiting the oil stocks directive, placing more focus on the security of supply of electricity and gas and looking for new mechanisms that really correspond to the needs of our citizens, who would like to know that should an extreme situation arise, we have a mechanism and reserves in place that could be used in such a situation.
Then there is the issue of the energy mix. That should be the responsibility of each Member State – it is a question of subsidiarity. However, we know that action in one particular Member State influences all the other Member States, at least the neighbouring Member States. That means that we should take action taking into account our neighbours’ energy policies and try to boost the best possible actions.
A strategic EU energy review, which would allow us to revisit these issues continually, is necessary to provide the best approach in terms of each state’s energy mix. Energy efficiency and renewable energy development will definitely be on the rise in deciding an energy mix. However, at the same time, I also believe that the nuclear energy that is now in the energy mix will be used in many Member States. It is important, however, to ensure that this energy is used in a safe and sustainable way.
I also believe in the diversity that could bring us new technologies and in clean coal, carbon sequestration and so on. We now have a good example with the Shell and Statoil project involving carbon sequestration and post-combustion. This is not a demonstration project: for the first time, a real industrial project involving 860 megawatts is bringing new possibilities for a diversification in the energy mix that corresponds to the objectives of our energy policy.
Some people have indicated that there is not enough focus on energy efficiency. I disagree, as there is a lot of emphasis on it. Parliament has debated the Green Paper on energy efficiency. We will propose a very ambitious European action plan on energy efficiency, which will place a lot of emphasis on transport. However, the focus on energy efficiency will be continued in all Member States through their national action plans and this is extremely important.
Regarding technology, I mention just one example: Europe is able to provide for new technologies, but we should use all the possibilities in a coherent way. I believe that the European strategic energy technology plan really could make a difference.
Last, but not least, the areas I should like to bring to your attention are international. The best response for security of supply is not only diversity, but also lies in global, transparent and competitive gas and oil markets. This is the vision that could provide the necessary diversity. For this to happen, we need to stabilise the countries that have gas and oil resources. We should build infrastructure that allows us to bring more gas from different regions in the world, because only in this way can we provide security of supply in gas and oil. We should promote our vision of the market to the near neighbourhood. The energy community should be expanded.
Tomorrow, the European Council will have the opportunity to debate these issues. I believe that the momentum created by the Green Paper for establishing a European common policy in energy will be continued. I am very grateful for the debate and I look forward to working with this House towards establishing a European energy policy that corresponds to the basic needs of our citizens.
. Mr President, Mr President-in-Office, Commissioner Piebalgs, ladies and gentlemen, for several months we have been in the middle of a new strategic debate. We see the conflict with Iran, and the war in Iraq, but we also see conflict with OPEC countries where we would not have thought that such developments would occur. We see that China is making strategic purchases on the energy markets; we see that Russia is moving away from a continuous, reliable policy; and we see that world markets are undergoing very dynamic developments. We therefore need to stand by our goals, the goals of the Lisbon Agenda.
We want growth and employment. Therefore, energy policy – and I should like to thank Commissioner Piebalgs for putting the focus on energy efficiency – is a top priority. This could open up whole new areas of business to our small and medium-sized enterprises. It creates jobs in craft trades, and small business cycles that give us energy security.
On the other hand, we must not forget the competitiveness of our energy industry. In this respect, I call in particular on the Commission to look closely into the impact of the Kyoto Protocol post-2012 on our energy-intensive primary industries, such as the steel and aluminium industry and many other sectors, and on our generation of energy. I think that we also need to look at the environmental aspects of sustainability, with particular reference to competitiveness.
I call on the Commission and Mr Barroso to make use of the various services of the Commission – be it with regard to communications strategy, taxation policy, external economic relations, foreign policy, competition policy or environmental policy – in taking on this important task, which is hugely significant for our future in Europe.
. Mr President, we live in a world that is increasingly starved of energy. The main consumers – the Americans and Europeans – cannot deny the Chinese, Indians and others the right to strive after our living standards and to consume more energy.
With an increasing global demand, the consumer countries must unite in the face of markets that are organised into cartels with the aim of influencing the level at which prices are set. In a context such as this, energy savings and increased energy efficiency are the main priority. The International Energy Agency has calculated that if computer manufacturers were simply forced to reduce the amount of energy consumed by computers in standby mode to one watt, instead of the current ten watts, this would save the equivalent of twenty 1 000 megawatt power plants.
We need to make more use of renewable energy sources: Brazil produces 700 million litres of ethanol, a by-product of its sugar industry; Mauritius saves 20 000 tonnes of oil by burning fibrous waste in its power stations; Sweden is going to force all of its service stations to offer biofuels; and, in Fiji, diesel engines are being run on copra oil.
That being said, renewable energy sources cannot totally replace traditional energy sources. Technological breakthroughs are needed in relation to solar energy, hydrogen cells and so on. Even wind power, for which Europe has significant offshore potential, requires substantial investment to make the networks secure. The world will not be able to give up coal and nuclear power in a hurry. These choices are the responsibility of the Member States, which must freely decide what their energy mix will be.
Europe will have to invest more in research on energy efficiency, on renewables, on carbon sequestration, on clean coal, on nuclear safety and on fusion. The Union will have to implement a more united energy policy. It must complete its internal market by preventing a situation whereby the markets are divided up to the advantage of oligopolies. I will conclude by saying that the Spring Council must make a decision: a Europe without a common energy policy will be nothing other than a weak power.
Mr President, Commissioner, representatives of Austria, ladies and gentlemen, it is hard to conceive just how incredibly dependent Europe is on imports, and that puts us in a very worrying situation. We need to overhaul production and distribution and to regulate the market in such a way that it operates properly. In other words, consumer rights and transfer capacity need to be regulated, and the dominant position of the big energy companies looked into.
We are not using existing technology. We are reducing research appropriations in the ongoing budget negotiations, and industry is not being given the clear signals it needs if it is to dare to invest and to do so on a long-term basis. The Member States themselves choose their energy mix, and that is all to the good. We are now at a stage at which the Green Paper has arrived. We in the Group of the Alliance of Liberals and Democrats for Europe support the Green Paper and find it extremely constructive, as, too, we do Mrs Kroes’ work on the issue of competition.
Mr Winkler, you began, however, by saying that, at eight o’clock on 1 January, Europe was given a shock where energy was concerned and that we were given it by Russia. In this situation, many heads of national governments are now getting nervous and wish to re-regulate. They want to see protectionism within the energy sector, a development that would be diametrically opposed to what the Council has previously said it wanted to see and to what the Commission and Parliament want to see. That is a disgrace when we are at a stage at which, by siding with them, we can help the new Member States obtain stability where the supply of energy is concerned and at which we can solve major environmental problems. It is a disgrace to put forward these arguments when we can also create so many jobs in Europe. I am sorry to say that our own Swedish head of government, Göran Persson, has today said that he wishes to re-regulate the Swedish energy market.
If you go on doing what you have always done, you will go on getting what you have always got, as the saying goes. We cannot, however, afford to have such a situation in Europe any longer. We need extremely tough decisions to be taken, and Austria, which will chair tomorrow’s meeting of the Council of Ministers, has a heavy responsibility.
. Mr President, the Heads of State or Government will meet tomorrow for an energy summit. Will they discuss energy? I fear they will not; tomorrow Mr Berlusconi will put on a big show, and Enel will announce that it is going to take over Suez. In other words, it will be a show for the Italian elections, and Mr Villepin and President Chirac will use the whole affair to paint themselves once again as national heroes in a French government that is falling apart.
These are all just smoke bombs over the internal market. What is the real issue in the EU's internal market? As it currently operates, it is the biggest economic mistake that Europe has ever experienced. Enel fleeces Italian consumers, Endesa fleeces Spanish consumers, Suez fleeces Belgian consumers and E.ON fleeces German consumers. And now we are supposed to be discussing whether we have national champions or – as Mr Barroso says – even bigger European champions that are even more dominant in their markets and put consumers and competitiveness in Europe at even greater risk. No, that is not the question! The real question is this: will we ultimately win through politically, and be able to regulate appropriately and independently and separate the networks from everything else? Transport policy must be central to energy policy, and, until it is a central element, all of these documents are just paper tigers.
The most important contributions we have to make by means of our policies are long-term goals, renewable energy, efficiency and CO2 targets – otherwise there can be no security of investment. What this debate is lacking, it seems to me, is a new methodology. We have not so far managed to achieve good coordination at all levels. In other words, we need new partnerships. And what is Mr Barroso doing, going around like a bull in a china shop as usual? He is putting energy, an issue that divides European citizens more than any other, at the centre of the debate! Is it even possible to act with less political sense that Mr Barroso is currently doing with regard to the press?
. Mr President, Commissioner, President-in-Office of the Council, we know the large oil companies’ forecasts. They say that by 2030 approximately 80% of the world’s energy will still be produced from fossil fuels. History shows that these forecasts are credible, even if we were to do everything possible to save energy, improve energy efficiency, support the use of alternative forms of energy and use biofuels, and even if we were to build more nuclear power stations while decommissioning the old reactors.
It is a well-known fact that there are no longer any major oil deposits in the EU countries and the gas in our region will also be used up over the course of the next 10 years. According to the Green Paper just out, EU import dependency as a whole will have risen to 71% by 2030.
If the oil companies’ predictions that our energy needs will mainly be met by using fossil fuels come true, there will be fiercer competition for these fuels. The EU wants to satisfy all of the growth in its energy needs by using gas. The development of the liquefaction of gas will aggravate the situation, favourable to the EU countries, whereby the majority of the world’s gas reserves are on the Eurasian continent at the end of pipeline connections.
The availability and price of oil and gas are crucially influenced by competition for the same natural resources by China and other countries in the Far East, resources which hitherto have been almost exclusively used by the OECD countries.
Our group supports the Commission in its search for alternatives. There is no other solution which is as simple. If we continue with a policy of burning fossil fuels, the EU will need to establish good commercial relations with Russia.
Finally, let me say a word about ‘European solutions’. A policy that results in the price of electricity rising in some countries in order that it can come down in others is unacceptable. For some countries, this is a form of solidarity that is too expensive.
Mr President, Mr Piebalgs, ladies and gentlemen, what has happened in recent weeks with the Suez-Enel case and what is happening at the moment regarding E.on’s bid for Endesa, which has been blocked by the Spanish Government’s decree increasing the powers of the national energy council, confirms a regressionist tendency of the Member States with regard to the principles and rules on which the European Union is based.
Only yesterday, Mr Barroso said, ‘I hope that the heads of government will answer the question: do they have the political will to find European solutions to European problems?’
The energy problem has been examined by the Commission in all its aspects in a valuable, almost point-by-point analysis, which I do not want to go into here because it is well known to all. In the joint resolution tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Union for Europe of the Nations Group concerns are voiced that all European citizens today share, and solutions are put forward that a majority of citizens and Member States would like to see.
On one point, however, the proposal is deficient, and that is in relation to the decision-making centres. How many are there, and which are they? In yesterday’s statement, again, Mr Barroso spoke of the existence of 25 different energy markets and 25 different policies in the sector. In addition to this devastating statistic with regard to the hoped-for converging policies of the EU, there is the need to guarantee the physical security of Europe’s energy infrastructure against the risks of natural disasters and terrorist attacks, as well as its security against political risks, including interruptions of supply.
The question I put to each and every one of us is: ‘Can Europe be governed by 25 different governments, or has the moment perhaps been reached when European strategy regarding foreign policy, security and energy should have a single decision-making centre in order to be able to deal in a timely and consistent manner with the challenges now thrown up by the fast-moving modern world?’
Mr President, recent interruptions to the energy supply have resulted in a renewed awareness of the vulnerability of imported energy. Energy is essential to every country. What lessons can we learn about security of supply?
It is now a fact that energy policy and foreign policy are inter-related. The European Union has to beware of pressure from energy-producing countries, and if it is to do that, then greater diversification of energy suppliers is a political necessity.
Furthermore, the crisis situation involving Russia and Ukraine has made the option of importing liquid natural gas from other regions a live issue once more. The fragile functioning of the internal market is also demanding our attention, and recent debate on the creation of national champions should not distract us from that. The Member States already possess powerful instruments to deal with issues of security of supply; in addition to drawing on a wider variety of sources of energy, they can also call more upon their emergency reserves.
Such measures, as well as enhanced cooperation between the Member States, enable us to move forward in ways in which a detailed European energy policy does not. Caution is also a prime requirement in concluding an energy agreement with Russia. Critical distance is preferable to further integration in the energy sector with countries with which our relations are less than stable.
Mr President, ladies and gentlemen, Europe’s dependence in the energy sector is worrying, as the Commission’s Green Paper shows. Italy is even more dependent in the energy field, as Enea and Istat data irrefutably confirm. Italy has an energy production capacity of only approximately 30 million tonnes of oil equivalent and has to import energy from abroad, and its dependency has grown to about 85% in 2005 as against 83% in 2001 and 81% in 1995.
Within the European Union, only Ireland, Luxembourg and Portugal are more energy-dependent than Italy. Italy’s energy needs are therefore strongly dependent on oil, which comprises 45%, and gas, comprising 32%. The rise in energy prices translates for everyone into greater expenditure on petrol and on electricity and gas bills, and environmental concerns also influence choices in this field, to the extent that the nuclear option is becoming topical again.
In order to combat energy dependence we have to make the supply system more flexible, rationalise the use of energy, distribute energy locally both with small conventional facilities and with renewables, and invest more in research: it seems that it is no longer possible to delay thermodynamic solar power, geothermic energy, the use of biomass, the introduction of new combined gas cycles in electricity generating systems and, lastly, the revival of nuclear power.
These are the issues and the challenges of the future, but we need to ask ourselves why Italy and Europe are still losing ground to Russia and, above all, to China. Gas and oil from Iran to China and Russia, energy flows and resources in which European companies have for decades invested a huge amount of research capital – all this has been wasted for the sake of servility to non-EU interests.
This means that Europe is once again missing a great opportunity for development, security and social well-being, and is increasing its dependence in terms of both energy and politics. Europe must find the courage to make geopolitical choices appropriate to its interests if it truly wishes to secure a future for its peoples. This is the kind of revolutionary action, above and beyond existing directives, that Europeans expect from the Commission and the Council.
Mr President, energy, as we have recently witnessed, is also sometimes treated as a weapon for exerting political influence by states which enjoy a quasi-monopolistic position, as in the Russia/Ukraine case. That is what really triggered this sudden interest in energy policy. The problem should therefore be considered as a foreign and security policy issue and so, besides Commissioner Piebalgs, I would willingly address Mr Solana and Mrs Ferrero-Waldner.
It is essential for the EU to develop a true external security policy dimension in relation to gas and oil deliveries, which is distinct from energy policies . We should not mix them up. The question is, what added value can the EU offer in the event of politically motivated cuts in energy supplies? Proposals, as included in the Green Paper, go in the right direction, although they are still too modest. Solidarity, as one of the main principles of European integration, creates an obligation to assist all those Member States which are in difficulty. We must extend this solidarity principle to problems related to energy supply shortages caused by political action.
What is needed is cooperation and solidarity, not competition among Member States in securing external energy supplies, as happens today. The forthcoming Spring Council should, above all, consider three issues of utmost importance: first, mutual assistance among Member States in case of energy supply cuts; second, mutual consultation mechanisms among Member States for major gas and delivery contracts; and third, the inclusion of an energy security clause in all EU treaties with third countries, which are either a source of energy or a transit country. An energy security clause should impose an obligation to follow a certain code of conduct and to promise not to use energy delivery as an instrument of political pressure. The time has come to move beyond declarations.
Mr President, ladies and gentlemen, energy policy has a clear external dimension, which emerged dramatically in the January crisis between Russia and Ukraine. For its part, the European Union has in recent years put in place policies such as strategic cooperation with Russia, the Euro-Mediterranean partnership, the Neighbourhood Policy and the agreement with the Gulf Cooperation Council. These relations involve the main oil and gas producing countries.
The energy issue has been tackled in a disjointed manner: from liberalisation of the markets to security of supply, efficiency and better use of resources. To date, all this has not looked like a structured policy. The European Council meeting tomorrow and the day after will tackle these issues, but European governments seem divided over whether we need to have a common policy or whether we should continue with bilateral relations based on historical, geographical or political factors.
As the European Parliament, we support the Commission’s efforts and at the same time ask for more. This will not be possible, however, without answers to some major questions. Are we intending to reduce overall dependence on fossil fuels? By how much? Are we able to estimate future needs on this point? Are we setting ourselves the target of coordinating demand with other importing countries, above all developing countries? Will we submit a single, unanimous proposal at the next G8 meeting in Saint Petersburg?
The answers to these questions presuppose something very like a European energy plan. The Green Paper constitutes a first step, but there is a lot more to be done and the European Parliament naturally wishes to be fully involved in this policy.
This resolution is a very important and timely document, expressing the European Parliament's position on the changing situation in the European Union energy sector. The resolution marks the beginning of the debate on the Green Paper for a safe, competitive and harmonious energy policy. Alongside energy consumption efficiency, the variety of energy sources mentioned in the resolution is the fundamental factor in reducing European Union states' dependence on the supply of energy resources from third countries. Significant attention is paid to the area of nuclear energy, as nuclear energy is an inseparable part of the European Union energy sector. It is very important for Lithuania and other states, which have insufficient wind, solar and geothermal power or other alternatives to gases and oils. It is right that initiative to develop nuclear energy should remain the prerogative of Member States. Legislation must be laid down so that part of the funding allocated to agricultural policy is available for biomass growth, production and energy needs. The principle of energy solidarity between Member States is extremely important. It is important in talks with the wider world. When planning energy sector projects, Member States should assess the consequences these will have on other countries. Therefore, I believe we should focus on revising the annexes of the TEN-E. The project list contains conflicting views of what I would call the political Northern Pipeline in the Baltic Sea. Unfortunately, it fails to mention any of the projects which are important for the Baltic countries and Poland, such as the ‘Amber’ pipeline or electricity connections, allowing the isolated Baltic region to be quickly switched into the European area.
– Mr President, I greatly fear that the Commission proposal on natural gas, which comes in the wake of the Russian/Ukrainian crisis, is not commensurate with circumstances or requirements. It is inadequate.
If we want to achieve the objectives set by the Commission, we need to invest more and more in drastically strengthening renewable sources of energy, in saving energy, in developing energy networks. With the budgets that you are preparing, these objectives cannot be achieved; we cannot make serious progress in constructing a common energy policy, we cannot achieve cheaper and better technology for renewable sources and energy savings with the money provided under the 7th framework programme for these objectives and, with the steps that you propose for the common energy policy, we cannot combat the practices of the cartels that rule – live and rule – at the expense of consumers and of a unified Europe in energy matters.
One more thing: renewable sources of energy are one thing and nuclear energy is another. Do not try to put everything in one basket and use renewable sources of energy like a big curtain to cover the truth, which is that a large proportion of European citizens feel anything from reservations to opposition to the use of nuclear energy and that cannot be made to disappear with a magic wand.
– Mr President, the reliability of energy supplies to the European Union is dwindling with each passing month as our reliance on imported energy grows. The only thing we can afford to lose in this respect are unreliable and unpredictable partners. Their role on the European energy market should be kept within safe boundaries.
To the surprise of many – but by no means all – European countries, Russia has recently proved to be one such unreliable partner. Russia’s supplies have recently become restricted because of climatic conditions in Siberia, the lack of security for pipelines in the north of the country and the uncontrollable urge to use energy as a means of exerting political pressure on the country’s western-oriented neighbours.
For this reason energy cooperation cannot be confined to countries within the European Union. Our energy problems come precisely from outside the European Union. However, some of the solutions also lie outside the European Union, for example the Norwegian oil fields, which is why not only energy policy, but also trans-European networks should transcend the boundaries of the European Union. This is why an enhanced neighbourhood policy should incorporate energy, and this is why the Polish proposal for an energy pact based on solidarity, and boldly transcending the boundaries of the European Union, should be the subject of more serious discussion at the coming summit.
Energy security is above all a matter of foreign and defence policy. It is naïve to pretend that new sources of energy or the imposition of restrictions on industry, such as climate agreements, are the solution. For a long time to come, renewable sources of energy will remain an expensive addition to our energy resources. Imposing excessively severe restrictions on European industry, often on the basis of dubious scientific assumptions, is a factor restricting our competitiveness.
Mr President, the EU’s shambolic liberalisation of the energy market has already resulted in gross distortions. Good Europeans, like Britain, diligently liberalise their markets but bad Europeans, like France and Germany, have refused to do so.
Liberalisation has directly resulted in enormous increases in the wholesale gas price in the UK. The EU has added more than GBP 200 per annum to the average UK gas bill. Now the EU wants a common energy policy so it can get its hands on what remains of Britain’s gas and oil reserves. Mr Chichester asks how the Council and Commission will react to developments in the world energy market and how supplies will be secured: it is the right question, but it has been put to the wrong people. He should be putting it to the British Government.
The Conservative Party, in the form of Mr Chichester, is yet again inviting the European Union to meddle further and deeper in Britain’s affairs. Britain should follow the example of France and Germany and protect its own national interests and those of its domestic energy consumers.
Mr President, over the coming days, the Heads of State or Government will debate the possibility of launching a common energy policy.
Both the governments and the citizens have become aware of the seriousness of the situation, of the vulnerability of our system of supply, of our dependence on imports and of our urgent need to take measures which are a match for the circumstances.
The European Parliament fully shares the citizens’ concerns and we in this House must therefore send a clear and strong message in favour of energy independence for the Union.
To this end, we must support a complete energy mix, with a prominent role for emission-free energy sources, such as nuclear and renewable energy. The time has come seriously to consider the possibility of investing in alternative supply routes, in order to reduce the impact of situations such as the recent crisis between Russia and Ukraine.
On the supply side, we must place the emphasis on improving energy efficiency at all levels of consumption and production. In this regard, the dissemination of information and good practices is crucial.
We must take a firm position in favour of a genuine free internal energy market, improving infrastructures and interconnections and leaving behind once and for all the outmoded notion of great national champions.
We are in the 21st Century, in an increasingly integrated European Union, and this is not the time to move backwards. Let there be no mistake: protectionism does not just harm our economies and our competitiveness, but above all it harms the consumer. In a globalised world, the national giants are minnows at world level, and Europeanist speeches are of little use if, when it comes to making decisions, words have not been followed up with concrete actions.
I shall end, Mr President, by calling upon the Council not to miss this opportunity.
Mr President, Commissioner, ladies and gentlemen, we are caught up in a persistent energy crisis. The reason is obvious: the gap between consumption and supply is so narrow that almost anything can make prices soar. This can happen, for example, as a result of a storm on the other side of the ocean, and many other things.
We have a good solution to this problem: energy cooperation within the Union. That, however, is being prevented by an ‘anti-solidarity movement’ on the part of certain Member States, which has actually grown among the founding members. They do not permit competition in their own countries, but they buy up energy companies in other countries using this idle money. Nothing is achieved this way. They also did the same in the telecommunications sector, when the telecom markets were to be opened up. As a consequence, we had buyers from abroad once again.
If we in the European Union do not show solidarity, we can forget about the energy solutions which are being discussed here. One condition of a common energy policy is to have shared objectives, which our leaders commit to and which they do not simply take advantage of, as is now the case.
How should this be achieved? I suggest that Finland should hold an energy summit, where government leaders can agree on a . By doing this we can steer a path away from a situation in which we are continually crisis-prone. Finland could organise the meeting as a favour, especially since the question of Russian energy is very relevant there, something that many Members have alluded to. We have long experience in this area. The Russian energy dialogue, which has made rather poor progress and is fairly secret because the Council hardly ever participates in it, could be linked to the summit at the same time. That way we could kill two birds with one stone and increase solidarity.
Mr President, I am pleased the joint resolution is balanced and not a knee-jerk reaction. Energy has shot up the political agenda, but geo-political initiatives are only one part of tackling the security of supply problem. The way forward still lies largely in our own backyard. We need to tackle the demand side of the equation by putting real effort into implementing energy efficiency measures and by developing indigenous sources of energy, particularly renewables. This is underlined by the paragraphs on sustainable energy sources and amplified by a number of amendments which we in the ALDE Group will be supporting.
Even on the issue of gas supply, much of the answer lies close to home. Heavy industrial users in the north-east of England have had to fight to get hold of gas supplies even at inflated prices because the market is simply not working. The Spring Council tomorrow needs to bite the bullet and name and shame those Member States who have failed to open up their gas markets.
– Mr President, the supply of energy and the use of all sources of energy are a political option which must aim to take a combined approach to all grass-roots requirements, such as reducing energy dependency, saving energy, ensuring residents are safe, protecting the environment and safeguarding energy products as a social – not a commercial – commodity.
The European Union is promoting the policy of liberalisation by sacrificing the satisfaction of grass-roots requirements to the profitability of private investors. The Green Paper comes within this framework of competitiveness and the anti-grass roots Lisbon Strategy and even uses renewable sources of energy as a vehicle for introducing private capital into the energy sector. Citing environmental protection is hypocritical and conceals the spiritual objectives of the European Union concerning the speeding up of liberalisation, the promotion of the relevant Community products and the restriction of dependency on imported fuel.
A way out could be found through a single energy agency which would belong to the people and would function within the framework of an economy with nationalised basic means of production. This would address the crucial issues and ensure that energy is a social, not a commercial commodity.
– Mr President, Poland is particularly susceptible to policies that exploit supplies of natural gas and crude oil to the country as a means of exerting political pressure. Such policies are implemented by the main supplier of these fuels, namely Russia. That is the reason behind the Polish Government’s initiative, which has been submitted to the European institutions and which would enable us to implement a solution to the problem of energy security based on the principle of ‘one for all and all for one’, or in other words the principle of solidarity. Unfortunately this initiative was received rather coolly by the largest EU Member States, as most of them are trying to push through solutions that benefit themselves, even if it is at the cost of other Member States.
A perfect illustration of such a policy is the construction of the northern gas pipeline across the Baltic Sea, following an agreement between Russia and Germany. Although this will indeed greatly improve Germany’s energy security in the future, it will threaten the economic interests and energy security of countries such as Poland, Lithuania, Latvia, Estonia and others outside the European Union, such as Ukraine.
What is required is therefore concerted action by the Member States, or in other words a common energy policy. This is why the Polish initiative I mentioned earlier merits serious debate.
Mr President, Commissioner, Mr President-in-Office, I want to talk, not about energy policy as such, but about the foreign and security policy actions associated with it. In view of the fact that Russia, it seems, is using energy as a political weapon this winter, and in view of the situation in the Middle East, we need to realise that the issue of security of energy supply is an extremely problematic matter, more so than we have experienced in a long time. For this reason, we need to develop and implement a number of things in close cooperation between the Committee on Foreign Affairs and your committee, Mr Chichester; for example, we need to call on Russia to finally settle the Energy Charter and to ratify it, in order to guarantee energy security.
We must make it clear – perhaps through foreign policy measures, but also by promoting competition – that there must be a difference in ownership between the producers and the suppliers who own the pipelines, in order not, for example, to make Gazprom even more likely to be not only the biggest producer but also to control the supply chain and thus to hold all the trumps.
I think we need to work much more closely with Ukraine and the southern Caucasus to modernise and develop energy networks. In particular, though, I think that we need networking within the European Union – networking that is not aimed against anybody, that is not an 'Energy NATO', but instead forms an internal network ensuring that, if someone wants to cut a country off, that country is automatically supplied by all the other countries. Why would those countries then not be cut off? Because this would be too expensive for the country of supply, particularly as it would then have no revenue at all.
I think that solidarity clauses comparable with the NATO Treaty are the wrong way to go; what we need is a network of solidarity that is not aimed against others, and it is through such networks that we need to organise internal solidarity in practical terms.
I would therefore quite particularly like to say that the previous German Government's decision to construct this pipeline under the Baltic Sea, bypassing Poland and the Baltic states, was a poor one. As an example for such networking, we need to ensure that there are branches, for example going to Poland, so as to ensure security. Looking at the situation of the Baltic states, they too need to be given the opportunity for secure energy supplies, in case there are no more supplies from Russia. We need to resolve this internally, too; this is something we need to discuss.
Mr President, I should like to start by thanking Mr Winkler and Commissioner Piebalgs for their contributions. I agree with you that it is absolutely essential that we follow a true common energy policy.
The question should be not whether, but how we can realise a European energy policy that meets the aims of security of supply, competitiveness and sustainability. One part of this – as some Members have already mentioned – is an internal market for energy with truly fair competition, and we know that we are still a long way from achieving that. I had actually expected a rather clearer statement from you in that respect. (Can I just ask why the clock is not running? I cannot tell how much time I have left.)
You both emphasised the need to further develop renewable energy. I wholeheartedly agree with that. At the same time, though, I had hoped for some more specific proposals. As you know, we currently have targets only up to 2010: targets for electricity, for biofuels and for energy as a whole. As you also know, the European Parliament has called for a target of 20% by 2020.
The Commission's Green Paper raises the question of whether new targets should be set at all. If I understand correctly, the Council is currently discussing a new target of 15% by 2015, which is clearly a step backwards. It would be more important to take a really good look into ensuring that we can achieve our target for 2010 – 12% of total energy consumption coming from renewable energy. It is therefore very important and necessary for what you, Commissioner Piebalgs, announced to Parliament to happen, namely for a directive on heating and cooling from renewable energy to be proposed, as it is precisely in this area that there are deficiencies.
This is of the utmost importance, if we are to move ahead on energy security. Germany's example makes it very clear: Germany's phasing out of nuclear power means that 33 billion kilowatt hours will have to be replaced by 2010. According to current forecasts, by 2010 51 billion kilowatt hours will be produced from renewable energy sources. To date, reality has always exceeded the forecasts with regard to renewable energy sources.
Therefore, to those who say that atomic energy is so important, I say this: we have the opportunity to replace this energy source. We also need to do so, because it is a non-renewable source and we are completely dependent on imports of uranium. In addition, it is vital to use energy efficiency. You both referred to this, and I really hope, Commissioner Piebalgs, that the energy efficiency plan you will present will be an ambitious one.
Mr President, ladies and gentlemen, it is definitely time for Europe to have a comprehensive, complete strategy for energy, in which, Mr Piebalgs and Mr Winkler, we would ask for Parliament to have a central role. An essential part of this strategy is the creation of a single European market and a consistent EU policy.
Today, liberalisation has arrived in the individual national markets, but that is not enough. In the energy field some countries have gone beyond the monopoly philosophy but others have not. If we restrict ourselves solely to calling for the completion of individual national markets, we will end up with an asymmetric and therefore weak European market. It will be internally weak, in other words incapable of correcting those distortions that are well known to us, those limitations that have been analysed in our reports. It will also be externally weak, because it will be incapable of having any bargaining power with consumer countries. In addition, there is also a great risk that it will become a victim, as an amendment to our resolution puts it, of new oligopolies that may form among the world’s producing areas.
The second vital point is that, in the energy mix that we must achieve, we must determine not just national choices but European objectives and corresponding reference indicators on energy saving and efficiency. We expected the Council to be bolder in its choice of objectives and infrastructure as well as research policy. These are European objectives of a Community energy policy.
– Mr President, I should like to mention a couple of technical points after the political comments that have been made. Energy crises always arise in Europe because of a shortage of supplies of two energy sources, namely gas and oil. We are not self-sufficient in these, which leaves us with two options. The first is to create more of our own European sources of energy, and the second is to diversify supplies.
Creating more energy of our own requires above all research and development, greater energy efficiency and more renewable energy. We forget that Europe has vast reserves of lignite and hard coal. I cannot understand why clean coal technologies have been completely ignored in our parliamentary resolution. Others have had research and commercial programmes in this field for years. Nuclear energy is another necessity, especially with the threat of the greenhouse effect. More resources for research and new technologies should be a clear demand of the European Parliament.
The second issue I should like to address is the diversification of supplies. We have not yet made use of the vast resources of one of our neighbours, Ukraine. Yesterday evening, not far from here in Solvay, the Ukrainian Government gave a presentation of the country’s potential – the largest natural gas reserves in Europe and gas and oil transit pipelines from Turkmenistan and the Caspian Sea, which are independent of Gazprom. All this could be the subject of cooperation between the European Union and Ukraine. It means leaving Ukrainian pipelines in the hands of Ukrainians. It requires investment, construction and repair of pipelines, and we, the European Union, must help Ukraine in these tasks. We have the European Bank for Reconstruction and Development, trans-European networks and an enhanced neighbourhood policy at our disposal to do so. We would become more secure and demonstrate greater solidarity, and we would have a firm base for a common energy policy for the European Union.
– Mr President, the EU’s energy policy has two dimensions: the external or geopolitical dimension, and a domestic dimension, because energy security also means the rational use of energy.
At present, Europe needs to organise its own energy potential and to improve the use of this latter by increasing thermodynamic efficiency. Examples of how this could be achieved include modern thermal insulation of buildings and other structures, modernisation and a more widespread use of diversified sources of heat and electrical energy, particularly in the new EU Member States which have vast cogeneration and energy conservation potential, and sensible use of renewable energy sources, especially biomass. At the same time, however, I believe that the use of biomass to generate electricity is a mistake.
By building cross-border networks, the enlarged European Union can tap into the considerable time differences between its easternmost and westernmost borders in order to ease peak loads on electricity networks, and it could also exploit seasonal temperature differences along its north-south axis.
The energy used to generate national income also needs to be further reduced, and this must be reflected in customs policy. It is therefore incomprehensible why a customs duty of 6% should be levied on highly energy-intensive primary aluminium. Importing such aluminium is tantamount to importing energy, which the European Union would then save.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, I have the impression that the new situation since the beginning of this year has made it clear to everybody that energy is important not only for economic development in Europe. It is also increasingly clear that we are short of energy and that political dependencies are developing that obviously were not foreseen on this scale by a large part of society.
However, this crisis also provides us with a huge opportunity, in that we are now finally discussing energy issues objectively and sensibly, and we might be able to come down from our trees, put old battles behind us and stop parading dogmas. That does however mean – and this is where I have a lot of questions about what the Commission has put forward – that we need to stand back and take stock. What is the situation, what opportunities are there, how much is there, where is it, where are the risks, where is the potential? I am more or less certain that we will not find an answer with one single solution. It will not be the case, and it never has been. But we must make a combined effort to discuss all the issues openly and to find broad-based solutions.
We cannot, as our fellow-Member from Poland has just said, do without current coal resources – that is out of the question. We do need to consider how we can use it cleanly, but we absolutely cannot do without it. We cannot ignore any potential sources – including renewable ones. However, we must also be honest enough to recognise that there are limits to their potential and that they will not solve our supply problems. I therefore also think that we cannot get around the fact, to be honest, that we cannot do without nuclear power. Our motto cannot be 'no coal, no nuclear power, but everything CO2 free and environmentally friendly'.
I believe we need to stop debating on the basis of dreams and dogmas. We need a realistic and sensible debate. We owe it to our children to ensure that they will still have energy in the future, and enough of it, because it is a vital precondition for prosperity in our countries in Europe.
I also think it is immoral that we are buying up all the energy potential in the world, because we have the resources to do so, when we could be leaving the countries that do not have the resources – by which I mean the developing countries – at the end of their tether. We have a duty also to use modern technology. The use of nuclear power is, for us, a matter of moral obligation.
– Mr President, there is no longer any doubt as to the importance of Community subsidies in new and more energy-efficient technologies for renewable sources of energy. Moreover, by promoting differentiation as to the types of energy source, including wind and solar energy, the countries of origin and the passage through countries, we shall help to bring about new conditions for development, finding employment and strengthening sustainable development.
I should also like in this direction to highlight and emphasise support for the production of biomass by drawing up national action plans which will safeguard the economic and entrepreneurial certainty and confidence of investors and producers and, at the same time, provide a way out of agricultural production. It should also be emphasised that the harmonisation of the internal market in the energy sector should target the protection of consumers and not impose more costs on them. These are policies which cannot be safeguarded from the operation of oligopoly concentrations.
Finally, I should like to say, in connection with strengthening investments in new, more environmentally-friendly forms of energy, that the promotion can be achieved of a green tax, a tax in which nuclear energy is not and cannot be included.
Mr President, Commissioner, throughout the ages and even now, major conflicts and wars have taken place for two purposes: firstly for energy and secondly for water. Europe must stand and confront this international problem with stable policies.
Mr President, energy security and diversification of the source of supply has dramatically risen up the political agenda this year following the use of the ‘gas weapon’ by Gazprom against Ukraine and Moldova over the New Year period. It is no longer a technical matter confined to technocrats and has become as much a part of the CFSP as the remit of energy ministers.
As rapporteur for the European Neighbourhood Policy, I was very conscious that many of the member countries – e.g. Algeria and Azerbaijan – were producers of oil and gas, and others were central to the pipeline transit systems of fuel to western Europe, such as Ukraine. I have repeatedly made a case for a stable Kazakhstan to join the ENP, as it is eager to get away from the risk of economic and political dominance by Russia and China and could indeed supply not just oil and gas but also uranium to the European Union, as we will inevitably have to build more nuclear reactors to satisfy Kyoto and not be over-reliant on unstable regions of the world –such as the Middle East, Venezuela or Nigeria, to name but a few – for fossil fuels.
I respect the anti-nuclear countries, such as Austria and Ireland, but new technologies such as transmutation, will, I believe, one day solve the long-term, high-radiation waste concerns of the general public.
Obviously, a lot also needs to be done by the Member States – preferably through intergovernmental cooperation – to work towards more energy efficiency, to develop more technologies in the form of renewables, but also to interconnect their electricity grids in a pan-European system, which will drive down prices and allow spare capacity. There is also a need to connect the existing oil and gas pipelines between the EU Member States. Spain is apparently virtually self-sufficient but isolated in this respect, and the Baltic countries are too reliant on connections to Russia, but have now agreed, much to their credit, to a new nuclear power station between themselves.
I also believe Russia must be encouraged to join the Energy Charter to prevent it from stopping third countries using its pipelines. There is also a clear gap in that the International Energy Agency allows only for strategic oil reserves, not for gas reserves. Some Member States of the European Union seem to have no reserves at all.
First of all, I would like to remind us all why this matter is being discussed here today. At the beginning of this year, the gas dispute which flared up between Ukraine and Russia demonstrated how very vulnerable the European energy system is, and more importantly, how energy can be used as an extremely powerful political instrument.
The Ukraine-Russia gas dispute showed that if a country has a suitable leader, such as Lukashenko, it will get cheap energy from Russia. If the country’s chosen course does not suit Russia, as in the case of Ukraine, then it will not get cheap energy. The effects of this policy have sent shockwaves through the entire European energy system.
As long as the European Union lacks a common energy policy, and as long as each Member State or head of government tries to secure for itself the best possible deal with a company in a large country outside the European Union, we will remain dependents, and victims of deals made on the side.
Europe needs a common energy policy just as we need our common trade policy, which makes the European Union extremely effective in negotiations. Just imagine what position Germany or France, not to mention my own small country of Estonia, would be in if they were to be on their own in negotiations with the USA or China at the WTO. The present state of affairs, however, in which each country is responsible for its own energy supply and concludes bilateral agreements, is no different from that situation.
In addition to all of this, there is the fact that the two gas pipelines which are planned to be built between Russia and China could threaten supply altogether.
If you owe the bank 100 000 euros, the bank owns you. If, however, you owe the bank 100 million euros, you own the bank. The same applies to energy. With a disunited energy policy, we depend on the political whim of one country’s state monopoly. A common energy policy, however, would be decided by Europe itself.
In relation to EU geopolitical strategy, I would like to point out the important (albeit well-known) fact that most of the new Member States are totally dependant on supplies of oil and gas from Russia, and in this respect differ from many of the old Member States, whose fuel supplies are more diversified. In this context, I am sure it will not be necessary to recount the recent negative consequences of dependence experienced by Ukraine.
The new member countries observe the handling of fuel supply security issues with particular sensitivity. In the rush to catch up with the economic performance levels of the old Member States, security of energy supply is becoming an ever more pressing issue. With regard to electricity supply in particular, a number of new Member States have inherited an energy supply mix dominated by nuclear energy generation. I, for one, think that the subsidiarity principle should apply to the development of this type of energy. However, I cannot disregard the solidarity principle, which should enable individual Member States to develop this type of energy without at least being exposed to negative external interference. I welcome the Commission’s initiative to support research in this area aimed at improving further the safety of nuclear power generation, for example through research into recycling or nuclear fusion technologies and other related fields. I must, however, emphasise that the new financial perspective lacks sufficient funding for this research in particular.
The Green Paper on energy policy focuses more on renewable energy sources. I have no major reservations with that. However, the Commission must act responsibly and accept the fact that some Member States would like to continue developing nuclear energy in the future, for two reasons in particular. Firstly, the potential for developing renewable energy sources is not great in those countries, and as such it is not possible to count on the long-term sustainability of these sources; secondly, those countries have had very positive experiences with nuclear energy, which is safe, environmentally friendly and sustainable in the long run.
Mr President, I welcome this resolution as a recognition that there is indeed an energy crisis in Europe. I can tell you that, as a MEP representing the United Kingdom – where gas prices are three times the price of gas in the Netherlands and where factories have been warned that they may have to close for a while due to gas shortages. The single European energy market does not work. The answer is not to retract into narrow nationalism, but to cooperate and make the system work better. We need to develop the common European energy policy.
Hurricane Katrina and Gazprom/Russia’s recent behaviour are two major incidents which have forced our hands on this issue. Since the encouraging noises that we heard in Hampton Court, I am afraid we have seen some disappointing new moves from the Member States: their continuing failure to implement current existing legislation in this field; price-fixing in the energy market; new protectionism and the establishment of new national champions. None of this bodes well for the forthcoming meeting tomorrow where we hope we do not see more back-pedalling by the Council.
This is the first time that we in Parliament have had a chance to comment on the Green Paper. Our first initial reaction must be one of disappointment: there are no new targets and no concrete proposals to establish a common energy policy. There is no way you are going to get investment of one trillion euro without more long-term planning.
This paper entirely ducks the issue of transport and aviation and their contribution to the energy debate. It needs a lot of work by Parliament. I hope that we will be able to cooperate in this field and that we do not need a third serious incident to make the Member States realise we have to act in this field.
Mr President, security of supply as a formula for a real problem should contain concrete eventualities of insecurities, which should also be listed specifically. We should provide measures on how to cope even if there is a bombing of pipelines or electricity transmission wires. Both have been experienced recently by Georgia, where nobody was in any doubt about the political masterminding behind these acts. There are also categories of natural catastrophe able to interrupt supply. The document on the security of energy supply in Europe avoids mentioning Europe’s preparedness for such disasters, let alone any blasts in one’s mind affecting supply. A potential attacker when eager to use energy as a weapon may be stopped only by the knowledge that his move brings no political gains and only drawbacks for himself, while the targeted state is immediately assisted and compensated by actions of communal solidarity of the Union.
That is what we should work on without any delay. The resolution omits this. As we are now debating security versus insecurity, there is also the real environmental insecurity related with building a pipeline and supplying the West in such a vulnerable way as via the bottom of the Baltic Sea. There is a strange silence about chemical shells and bombs from World War II lying in huge quantities, rusting and waiting for their own Armageddon.
As the clock is ticking this mechanical work of building of pipelines may move ever faster towards an enormous disaster. Who would suffer? Nobody, but some unimportant smaller nations on the eastern coast of the Baltic Sea. Who is giving guarantees to us Baltic nations about both energy and biological survival? Germany? Commissioners of the split Union? We have a right to expect proper policies and concrete European guarantees. Only then will Europe have the reason to use the word solidarity.
Mr President, in relation to our common European task where energy policy is concerned, there are two things that are important to define and that I think we have to clarify.
The first is that one of our obvious joint tasks is to guarantee that the internal market operates properly. There are now already a lot of obstacles to its doing so. We have to do everything from ensuring that companies can grow together across borders to making sure that the internal market can operate both legally and technically.
We need common networks because they offer a way of achieving many of the objectives we have in common. Through common networks, we obtain more competition and lower prices. If renewable fuels are to be given scope to develop, we need a larger market where they can also be marketed and developed on a commercial basis. Through common networks we can reduce our vulnerability and, at the same time, have the opportunity of obtaining access to safe and cheap electricity.
The second joint task where energy policy is concerned obviously relates to matters covered by both foreign policy and trade policy. In these areas, too, I again believe that, when it comes to solidarity between our countries, it is crucial for us to have the common networks. We can talk about solidarity and solidarity clauses however much we like but, basically, the fact is that it is only through common networks that it will be possible for countries such as Estonia, Latvia and Lithuania – or any other country that may be exposed to political blackmail - successfully to achieve solidarity in practice. Such solidarity will then become a reality and not just a set of political objectives.
In foreign policy and trade policy, any cooperation with Russia must be based on clear and transparent conditions governing trade and distribution. The EU must support a policy that leads to Russia undertaking to deliver energy sources under secure conditions to each individual Member State. In that way, we should obtain a sound energy policy, solidarity and a better Europe.
Mr President, Commissioner, ladies and gentlemen, Europe is too dependent on fossil fuels. The last few weeks have made it clearer than ever that this has to stop. Prices are increasing dramatically for industry and for private consumers. There is no real security of supply, and there is no guarantee that our current energy supplies are sustainable in climate terms. This morning, Mrs Morgan spoke about Katrina. There have been a whole series of other hurricanes, and the scientists tell us that this is very probably a symptom of climate change.
That is why we need to reduce our dependence on fossil fuels. I think three things are decisive. The first is nuclear power: we must not shut down safe nuclear power stations just for political reasons. I therefore advocate adopting the amendment proposed by the Group of the European People's Party (Christian Democrats) and European Democrats on this point. I find it regrettable that the German Chancellor, Mrs Merkel, could not say so in her speech this morning because we are in a coalition with the social democrats, but I am pleased that the social democrats here in the European Parliament are beginning to reconsider; perhaps in a year's time Mrs Merkel will be able to defend nuclear power on behalf of the entire Federal Government.
There is a range of other points that Mrs Merkel and all of us can support, and she will do so in her main speech at tomorrow's summit: we need energy efficiency. Energy is being wasted in Europe, and we cannot let it continue. We need an efficient expansion of renewable energy. It is vital that we use more renewable energy, but we need to do it without long-term subsidies. I would therefore point once again to this House’s demand for a directive on heating and cooling. This is an area in which there is a very great deal of potential, and in which costs are relatively low, and we should therefore move towards the delivery phase quickly.
I support this resolution because it contains these demands and because it encourages the Commission and the Council to move more quickly on this matter.
Mr President, Mr Piebalgs, ladies and gentlemen, in order to create a common energy policy the Commission must first of all bring to completion the liberalisation of the gas and electricity market. Enough of asymmetry, enough of rogues. The Commission must combat all measures designed to block the free circulation of capital, avoiding all forms of distortion of competition caused by governments’ protectionist support of ‘national champions’; your own credibility depends on it, Mr Piebalgs.
Energy, as is well known, is both a production factor and a consumer good, and both are essential for the development of our economy and for maintaining high standards of living. The common energy policy, together with a common foreign policy, are the tools with which to achieve these goals in our enlarged Europe. This is the political question – will we be able to do this?
Europe is divided into two camps: those who trust Russia and those who are hypercritical of it, even though we depend almost exclusively on its energy resources. In the European energy market Russia is an unavoidable supplier, to which we should not, however, remain too tightly bound. Diversification of energy supply is, therefore, essential, and it is vital to find European solutions in the supply sphere. In short, we must speak with one voice – will we be able to do this?
Diversifying supply sources seems a mandatory response, just like improving the networks for transporting energy, the gas pipelines and the ports. It is important to develop an energy dimension in the European Union’s strategy and security and to increase public and private investment in alternative energies and renewables. Will we be able to do this?
In brief, an energy policy as a fundamental component of the new Europe – this is the message to give to our citizens; will we be able to do this?
Mr President, when the lights went out in California, in Turin and even in my own home town of Wexford – not to mention the recent Gazprom incident – there was a sudden concentration of minds on the security of energy supply, which is of critical importance to us both strategically and economically, particularly with energy import dependency and costs growing exponentially. As the recent Green Paper on energy policy tells us, unless we can make our domestic energy more competitive in the next couple of decades, 70% of the Union’s energy requirements will have to be met by imported products, compared to a figure of only 50% today. Most of this is from regions threatened by geopolitical instability.
This figure, however, masks the higher energy import dependency of peripheral and geographically isolated energy markets such as the Baltics, Ireland and other island communities. In Ireland, we have gone from 65% dependency on imported energy in 1990 to over 90% dependency today, and rising. Our indigenous fossil fuel supplies – peat and natural gas – have been rapidly depleting since 1995, while record economic and industrial growth has pushed up demand.
While the energy mix must continue to remain a Member State competence, in a single market, an attack on one is an attack on all in energy terms. Solidarity within the EU will be vital in securing equitably distributed supplies from outside our borders, through the completion of a competitive, integrated, internal energy market. This cannot happen without additional physical capacity, in the form of trans-European energy networks, to connect us all to a European grid.
Within each Member State, effective ‘unbundling’ of network and supply activities in gas and electricity must be made a reality: in Ireland this has yet to happen.
Through EU-level and Member state incentives, we must seriously target the development and mainstreaming of the 21 types of renewables, not least because of our obligations in relation to climate change. I get the impression that, especially where biofuels are concerned, there is no lack of interest: the research and investment communities are circling, but afraid to take a leap in the dark. Talk, goodwill and interest are not enough; we need serious financial and regulatory catalysts to increase research and roll out the development of pilot projects using cutting-edge renewable technologies.
The decoupling of economic growth and energy consumption and the whole story of demand side management cannot be ignored. World energy demand and carbon dioxide emissions are expected to rise by 60% by 2030. By increasing energy efficiency measures alone by 2020, we can reduce demand by over 20%.
Commissioner, do not wait until the lights go out again! Let us act now and keep energy security at the top of the political agenda in peacetime.
– Energy is fundamental to our activities, and is central to our success in the implementation of the policies we have set out. The situation in the field of energy will determine in no small measure how we accomplish the goals of the Lisbon Strategy and indeed whether we accomplish them at all.
Commissioner, you are aware of this state of affairs, which is why you brought things forward and published the Green Paper on a common European Energy Policy earlier this month. It is indeed high time that we sought answers to these questions: how do we ensure secure and adequate energy supplies at competitive prices, and at the same time care for the environment? How should our energy mix be formulated in the future? How stable are the areas from which we can import energy resources? What is their current cost and how much will they cost in the future? How does their use affect the environment, and so on?
Our answers to these questions must be a realistic assessment of the contribution of primary energy sources in the overall European energy mix, and an honest evaluation of the effectiveness of existing technologies and the potential of new, evolving technologies, and the natural resources of the Member States must also be considered. The time has come for us to avoid political rhetoric and to face up to the real state of affairs.
I would particularly like to point out that nuclear energy cannot and should not be a taboo subject in the European political arena. Right now nuclear energy produces no greenhouse gas emissions, it allows us to import uranium from a variety of countries, including those that are politically stable, and it is for this very reason that it enjoys a stable and competitive price. Future research and development work is expected to improve its efficiency, reduce the amount of radioactive waste and increase safety. It must now occupy a place commensurate with these factors both in European strategic documents and in the taking of concrete measures.
. Mr President, Commissioner, ladies and gentlemen, this debate today was a very important one in view of tomorrow's Council and in view of the very intensive discussions on the issue of energy that the Heads of State or Government will be having tomorrow, and I should very much like to thank all those who have taken part in it. I do not have the time to respond to everything that has been said – and some very important things have been – but I would just like to mention a few points by way of conclusion.
Mr Rübig was quite right to say that a more comprehensive debate is needed on this problem and that all fields of activity in the European Union must concern themselves with energy. The Presidency is aware of this, and is of course working together with the Commission in this respect; at this point I should quite particularly like to thank Commissioner Piebalgs for his cooperation right from the start. I think he was the first Commissioner we worked closely with, and I am very grateful to him for that.
However, the Member States also need to get involved, because only a joint effort will bring us to our goal of security of supply, competitiveness and sustainability, which must be the main focus points of European energy policy.
Europe must speak with one voice to third countries when it comes to energy policy. That has been stressed by a number of speakers. Mr Brunetta said it, as did Mr Brok, the chairman of the Committee on Foreign Affairs. That, too, is particularly important and is a task to which we must apply ourselves.
Mr Goebbels and Commissioner Piebalgs both referred to solidarity. Solidarity is indeed a quite essential factor, and tomorrow the Heads of State or Government will acknowledge this in their declaration and in the conclusions they adopt. Mr Goebbels called for a , and that is a good phrase.
Mr Turmes has already anticipated what the Heads of State or Government will say tomorrow. I have to admit that I do not know: perhaps others are better informed. But there is one thing I can say: tomorrow's energy debate has been thoroughly prepared, including by the energy ministers and the General Affairs and External Relations Council. Of course, we do not know what the text adopted by the Heads of State or Government will ultimately look like, but it will – I can assume – contain some very important things. It will not be a declaration of national interests; rather, a European energy policy is going to be adopted tomorrow. That much we can already say.
Mrs Ek mentioned the need to maintain competition. I would like to refer you, first of all, to the debate ten days ago in Strasbourg, where I, on behalf of the Council, along with the Commissioner responsible for competition, mentioned very clearly that we are very much in favour, and that we need to maintain the rules of competition, especially in the field of energy. I would like to mention a small paragraph on the energy policy for Europe. The paragraph dealing with exactly what you asked about points out that in fulfilling its main objectives, the energy policy for Europe should ensure transparency and non-discriminatory markets; be consistent with competition rules; be consistent with public service obligations and fully respect Member States’ sovereignty over primary energy sources and choice of energy mix.
Much of that has also been said here, and I can only confirm and emphasise it.
Mrs Rothe called for specific targets for the expansion of renewable energy sources, and on that I totally agree with her. The Austrian Presidency is very committed, and very ambitious. As this debate has shown, however, there is a lack of agreement on many points. A coherent, consistent energy policy for Europe cannot be built overnight.
It is important for the Heads of State or Government to give a significant stimulus tomorrow, and for the Member States, the Council and the Commission then to build on the principles drawn up and adopted tomorrow, so that we ultimately achieve what we all want: security of supply, greater efficiency and constructive dialogue with third countries, so as to guarantee the use of clean energy in future and for future generations.
. Mr President, after such a challenging and interesting debate, I would like to take the liberty of speaking a little longer than usual to end the debate.
In the situation we are currently facing, we would usually look to history for courageous decisions which have been taken on energy policy. So far I have found one: it was before the First World War, when Winston Churchill, who at the time was responsible for the Navy, decided to change the fuel for the British Navy from coal – which was domestically produced in Wales – to oil. When asked about security he said that diversity was the answer. We face as big a challenge as he did. However, we should also have courage. Neither OPEC nor Russia hold the ace in our poker game. We do.
I believe that, in the current challenge, the most competitive advantage will be that part of the world will not only be energy-efficient, but will also be capable of managing demand. This is the key to success. Otherwise, even with the best diversification, we will not be sustainable. This is a key challenge that we have to face.
The second important issue is that, if in a more complex environment – not just one in which we switch from coal to oil – we would like to be successful and achieve the goals we have agreed on, we should be aware that we are able to achieve them, just as we have been able to achieve our previous goals. This is crucial.
Solidarity is extremely important. However, we should all understand that solidarity imposes some ‘homework’ on us to prepare for this, and that there is a price to pay. We should believe that, for example, the power bridge between Lithuania and Poland is not only a commercial issue, but also one of solidarity. It should be built, but not on the basis of commercial arguments.
I heard a lot of sceptical remarks in relation to markets. However, the market actually provides the strength of the European Union. There is a lot of emotion about national champions. However, each case will be judged on the basis of European competition law. If there is a need to strengthen the law, that is a different story. Debate will always make emotions stronger. But the law will be applied exactly, and competition will prevail.
New technologies are definitely necessary. The price of oil is actually stimulating development. I recently received a very interesting proposal concerning super-grids that bring together many offshore wind farms. When you meet representatives of small and medium-sized enterprises dealing with renewables and heating and you ask them what they would support, they claim that oil prices should stay where they are. This gives more diversity and stimulates technological development among our researchers. But, this again brings us back to the fact that we will only be as strong as our will. If we are weak and do not believe in it, nobody else will help us – neither Russia nor Saudi Arabia. We must help ourselves.
In this respect, I believe that such debates are necessary. The strategic EU energy review will provide for a very competent debate and for the right decisions to be made. But I still believe that the basic answer lies in our strengths as a Union: i.e. in democracy, our vision in international relations and the market. But for the market to work, we should provide for stable and predictable investment conditions. The market will then provide what is asked for.
Thank you very much for your debate. I really believe we will come back for the debate and agree on the content of a European energy policy.
To wind up the debate, I have received five motions for resolutions(1), pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the statement by the Council on criteria for peace-keeping operations, especially in the Democratic Republic of Congo.
. Mr President, ladies and gentlemen, I think we can all agree that the European Union is based on values and that it is very involved in promoting those values throughout the world. This includes concrete contributions to peace, sustainable development, respect for human rights and the development and strengthening of democracy throughout the world.
The European Union has a very broad array of instruments for taking action in these areas. These include a trade and development policy, diplomatic initiatives as part of the common foreign and security policy, and civilian and military crisis management operations under the European Security and Defence Policy.
The implementation of these diverse resources can be particularly well demonstrated in our Africa policy. Today's debate on the European Union's involvement in the Democratic Republic of Congo is a particularly good example. However, we must also not forget about other activities in this connection, such as the action to support the African Union's AMIS II peacekeeping forces in Darfur.
The comprehensive Africa strategy adopted by the European Council at the end of last year, the 'Common Position concerning conflict prevention, management and resolution in Africa' and the 'ESDP Action Plan supporting peace and security in Africa' provide the European Union with clear guidance: the commitment made in these documents to peace and security as an absolute necessity for the development of Africa logically leads to a commitment to help resolve the conflicts in Africa by strengthening African crisis management capabilities, including with funds from the 'Peace Facility for Africa' and by means of appropriate operations as part of the European security and defence policy.
The European Union's involvement in the Democratic Republic of Congo reflects the comprehensive nature of these European ambitions: the main basis for relations between the European Union and the Democratic Republic of Congo, and thus also for EU assistance to stabilise the country, is formed in the first instance by the Cotonou Agreement and the funds available from the European Development Fund in this connection. The funds from the peace facility that I have already briefly mentioned, which are not directly connected with the Cotonou Agreement, are also worth some attention here. Some of this money is being used to fund initiatives that make a very direct contribution to improving the security situation in Congo, for example by creating humane living spaces for soldiers and their families or by providing modern equipment.
In the Democratic Republic of Congo, it has also become clear that the European security and defence policy can, with relatively meagre resources, make an important contribution to stabilising the country, by means of assistance in reforming its security sector in both the civilian and military sectors. I would point to the civilian ESDP mission, EUPOL Kinshasa, which has recently been extended to the end of this year. It provides training and advice to the 'Integrated Police Unit', and thus helps to ensure that policing in the capital city Kinshasa is not only efficient but also compatible with the basic concepts of a modern state under the rule of law.
The military ESDP mission, EUSEC Congo, in turn supports the Congolese military authorities in pushing forward the necessary reforms and modernisation of the armed forces.
I am sure I do not need to tell you that the work of the EU Special Representative for the African Great Lakes Region, Aldo Ajello, is extremely important for the stabilisation of the situation in the Democratic Republic of Congo.
I would now like to emphasise a few points specifically about the mission in Congo. First of all, there are four central points that characterise the Council's position regarding an operation to support the United Nations' mission in the Democratic Republic of Congo (MONUC).
Firstly, the European Union is responding to a specific request from the United Nations. On this matter we have confidence in the assessment of the Secretary General, Kofi Annan. You are no doubt aware of the fact that the Council has, in the past, made considerable efforts to support the United Nations, and that, as part of the ESDP, the United Nations presence in the region has been strengthened. I am sure you will agree with me that the European Union, being committed to multilateralism, is duty-bound to make an effective contribution here, as the Member States also wish.
Secondly, both the President of the Democratic Republic of Congo and both of its vice-presidents are in favour of such a supporting action. The Supreme Defence Council has also specifically called for this mission, and this has also been included in a related press release. This shows us that it is in the interests of the Democratic Republic of Congo to have credible additional deterrents available, in order to prevent a military option. I would particularly like to emphasise that fact: this is a mission that should act to prevent the use of force, and we hope that the presence of this deterrent should prevent the actual deployment of military resources. This deterrent effect is worthwhile, even if, in the estimation of the Congolese authorities, the forces provided would not need to be deployed. But they should be available. We see no reason to question the Congolese assessment.
Thirdly, the DRC is the largest and most highly populated country in the region. Not least for that reason, the European Union is, as you know, more closely involved in the process of transition to democracy in Congo than in any other African country. The European Union has, in the past, already used its extensive range of tools to bring an end to the conflict and to make progress in the peace process. We in the European Union have contributed EUR 700 million to projects to support the transition, EUR 200 million of which went to supporting the elections alone. I have already mentioned the police mission. As you are aware, we sent a military mission back in 2003 to prevent an escalation of the conflict in the East of the country, which was threatening the final negotiations in the peace process and thus the establishment of the transitional government. In the opinion of the Member States, it is now sensible and necessary to secure this earlier investment in peace in the Democratic Republic of Congo, and to ensure that the peaceful democratic development continues.
Fourthly, the political and military parameters of the mission must – as in the case of earlier missions, including those in the Democratic Republic of Congo – be established and laid down in cooperation between the competent Council configurations and the operational headquarters.
. Mr President, ladies and gentlemen, as we have heard, the United Nations have requested and called on the European Union to make a contribution to the elections in Congo by sending a military mission. What should our answer be?
We need to bear in mind a number of things. First, we need to ask ourselves whether, at this point in time, the European Union has the capabilities needed to carry out such an operation. The second question is: do we not have other priorities in the immediate vicinity of the European Union, for example in the Balkans, where peace-keeping is our first and most important task? Thirdly, is there not a risk here that we will become entangled in a conflict from which we will then not be able to extricate ourselves promptly? These are questions that I, as an MEP, am repeatedly asked in this connection.
On the other hand, we must, as the President-in-Office said, recognise that the European Union has an interest in the stability of this country in the heart of Africa. The fact that the European Union itself is also affected should be clear to anybody who has looked towards Ceuta, Melilla or Lampedusa and the terrible scenes played out at these borders with poverty. Stability in Africa is in the interests of the European Union and of its citizens.
We must be conscious of our responsibility towards the UN. We must be clear that the prevention of violence, which is the aim of this operation, is very much in line with the European Union's security strategy. We should also not forget that a large number of election observers from the European Parliament and from other parliaments, under Mr Morillon’s leadership, are already working in Congo to secure the elections.
What are our conditions for intervention by the European Union in Congo? First, there must be a clear time limit. It cannot be the task of this kind of intervention to stabilise Congo as a whole – that is a long-term task, and the responsibility of the United Nations. That is why there are 17 000 UN soldiers in Congo. We must concentrate on helping to stabilise the elections on 18 June.
Secondly, there must be a clear succession regulation, showing how the United Nations on the one hand, and the Congolese army on the other, will re-assume these activities after our intervention. There must also be a geographical boundary, and it must be clear, for example, that Katanga and the eastern provinces of Congo must continue to be the responsibility of the United Nations and not of the European Union.
Furthermore, it must be quite clear that this operation is definitely European. It must not be just one or two European nations getting involved, but more European nations must really be committed to the task. We need a formal invitation from the interim government. Here, too, there still seems to be some doubt as to what the government of Congo has actually formally said.
Above all, however, we need a convincing plan, a plan that is able to convince any troublemakers that it is better to accept the results of the election, and also to encourage the citizens of Congo to exercise their right to vote. Those are the conditions under which the European Union and we in the European Parliament could agree to such a mission. Now we need, and as soon as possible, to get answers to the questions that are still outstanding.
. – The situation in the Democratic Republic of Congo presents us – by which I mean those who in the EU take seriously the 'responsibility to protect' enshrined in the last high-level UN summit in September 2005 – with enormous challenges.
The conflict that has devastated the Democratic Republic of Congo and the whole of the Great Lakes region is the bloodiest since the Second World War. It has already caused 4 million deaths, the overwhelming majority civilians. Real and lasting peace in the country is a vital prerequisite for peace in the Great Lakes and in Central Africa as a whole. In this context, the UN, which has the largest peace-keeping mission in its history in Congo, has called on the EU to help the elections scheduled for 18 June to pass off peacefully. The election observation team will be led by Mr Morillon, and this is a mission supported by all of us in Parliament.
As far as we in the Socialist Group in the European Parliament are concerned, this election is something of a crunch moment for Congo. Either the institutions born in a context of civil war are replaced by democratically elected institutions, or, more likely, Congo will remain at the mercy of bloody militias.
Yet these elections and the challenge laid down by the United Nations also constitute a moment of truth for the European Union. Will European security and defence policy prove credible? Can we count on the Member States to implement the European security strategy?
I should like to highlight three points from the joint resolution that we tabled. This intervention should be viewed as one part of a temporary solution to the problem of the country’s internal stability, which will only be resolved when the Congolese army becomes a stabilising factor. It became clear during recent Congolese operations in the Katanga region that the population still has reason to doubt the ability of the authorities to protect them from the militias. The international community must channel its efforts into strengthening the integrated military units already in place and speed up the creation of others. Unless rapid improvements are made in the security sector, the EU and the UN may unfortunately be called on to intervene in Congo many more times in the future.
Secondly, the political legitimacy of this mission must be a decisive factor in its success. Accordingly, it must be a genuinely European mission, and as such we welcome the news of the solid participation of various Member States led by Germany and including my country, Portugal. It must also be fully backed by the United Nations Security Council. All internal and external actors must be made aware that the current Congolese Government welcomes this mission. As part of the concept of this mission, the EU must be genuinely prepared to support the election process, despite the inherent risks.
The primary objective of the presence of European forces is to make a visible and credible contribution to the stability of the Congolese election process. This is what the people of Congo and Africa expect of us.
. Mr President, Mr Winkler, what is currently taking place in the Democratic Republic of Congo, with the support of the international community and, more specifically, of the European Union, is crucially important for the future of this vast country, which has been torn apart for years by civil and foreign wars.
The Congolese people are today united in their profound desire for peace and stability and in their aspiration for a democracy that allows a situation of that kind. They demonstrated this by registering to vote in overwhelming numbers in July 2005 and they demonstrated this in December, during the referendum vote in favour of a draft constitution designed to put an end to the current transitional period.
As head of the observation mission for this referendum, I attended the ceremonies marking the promulgation of the Constitution on 18 February, in Kinshasa, and I was able to assess the intense emotion of the participants and of the nation as a whole. A hope was born that at the end of the next stage, which will see a president and a parliament elected this summer, the country will succeed in finally emerging from the chaos and poverty in which it is still submerged. It is the interests of the Congolese people, the interests of the entire African continent and, therefore, the interests of Europe that are at stake.
There is a danger, however, that those who have benefited up to now from this chaos and this poverty will not take kindly to being deprived of their power by the ballot boxes and that they may be tempted, on the one hand, to use terror tactics to prevent a lawful election and, on the other, to use force to challenge the election results. The security situation is being overseen by the UN forces, which are mainly deployed in the Eastern provinces in which organised gangs still operate. In these conditions, and in order to increase the security of forthcoming elections, the UN has sought the help of the European Union, as you mentioned.
It will be up to the Council to determine what form this help will take. I am one of those who believe that this commitment will have the value of being a very powerful political signal to any potential troublemakers and that it will have what we anticipate to be a deterrent effect, and that is why I will be among those giving their support to this operation.
Mr President, the debate over the last few weeks has laid bare the whole dilemma of the lack of political direction here. It would be wrong for us simply to try and gloss over that.
Since UN Under-Secretary-General Guéhenno’s letter of 27 December about military engagement in the Democratic Republic of Congo, which fell during the turn of the year holiday period and came as a surprise even to the Security Council, 12 weeks have passed and there are still more questions than answers. There is still a yawning gap between words and deeds. We remain to be convinced. We do not support the joint resolution, and let me explain why.
We in the Group of the Greens/European Free Alliance are of course in favour of supporting the process of democratisation in Congo. But how has it happened that the issue of EU involvement has been reduced to military deployment in Kinshasa and counting soldiers? How is it that we find ourselves discussing sending soldiers but not the issue of a large number of EU electoral observers? How is it that the whole range of actions under the Common Foreign and Security Policy and the European Security and Defence Policy is not being investigated? How is it that every single day new justifications emerge, such as Europe’s interest in refugee refusal? I ask you, what has all that got to do with facilitating democratic elections in Congo?
These verbose discussions in recent weeks have raised the question of whether the planned deployment in Kinshasa is actually about democratisation or whether it is really about the EU saving face. I say saving face because the dynamic set in train by the inquiry has taken on a life of its own. Months have passed since the inquiry and the inconclusive fact-finding mission to Congo and since New York, yet there is still no sign of a political plan or a clear task.
Ladies and gentlemen, a fine gesture by Mr Chirac cannot conceal the issues that have still not been addressed, that is to say how is dispatching 1 500 soldiers to Kinshasa going to guarantee free elections throughout Congo? How can we refute the accusation that we are taking Kabila's side? How can the EU play a role in Congo as a whole in the wake of a deployment of this kind? And if the issue is evacuation, and that has become the vital topic, who is actually to be evacuated? Do we need UN-mandated troops to be deployed in order to further the cause of democracy in the Congo?
My final point, ladies and gentlemen, is a very fundamental one. We talk so passionately here about Europe’s responsibility towards Africa, yet how can we reconcile today’s debate with our failure to act on the continuing genocide in Darfur?
Mr President, contrary to all reason, the European Union is planning a military deployment in the Democratic Republic of Congo. Officially, it is a question of protecting the integrity of the elections, but something seems to have gone rather wrong in the run-up to the elections. Only 60 candidates have been nominated for 500 parliamentary seats, and the close of nominations is tomorrow evening, Thursday evening that is. The EU is planning to send 1 500 soldiers to Africa’s third largest nation, a country with an authoritarian regime. As one SPD politician from Germany has commented, it is as if 750 soldiers were to land in Europe and claim that would stabilise the whole of Europe.
In military terms this deployment makes no sense at all. So what is the point of sending these troops? The German defence minister Franz Joseph Jung has not minced his words. He has said that it is all about refugee refusal and that stability in regions rich in raw materials is also good for Germany’s economy. CDU MPs in Germany have confirmed this motivation, referring to strategic raw materials such as tungsten and manganese. And the German Government has now decided not to take a decision about military deployment until the beginning of May. The military is making it increasingly clear that it is not in favour of this deployment. The position is relatively clear: once you go into Congo, it is not so easy to withdraw again – this will not just be limited to four months.
The motion for a resolution is not limited geographically and the time limit is only expressed in the vaguest terms. That is why we are asking all Members who are sceptical about this to vote against this motion for a resolution. I will make no bones about this: what is really at stake here is access to raw materials and refugee refusal by military means. As a group of the left we wish to say a very clear ‘no’ to that and we will not be voting for this motion for resolution.
Mr President, apart from the technical debate on this deployment, there are also other aspects that should be discussed here too. In part, small-minded prejudices are involved here. In my country, Germany, instead of openly talking about a dark continent where people are permanently involved in internecine conflicts out of pure necessity, some CSU politicians, for example, suggest that Germany’s army would be better used guarding World Cup stadiums in the immediate future instead of being sent to the Democratic Republic of Congo.
I think that we should make it crystal clear that this is an incredibly narrow view of the world. I admit, Mrs Beer, that there are a great many issues that remain to be resolved, very serious problems that have not yet been solved. I am also very confident that they will be solved, including by our colleagues in Germany’s Bundestag.
What should interest us at European level, however, is something that has not been mentioned so far. I consider that in recent weeks serious deficits in the European decision-making process have come to light, deficits that remain to be removed. It is not acceptable for some people to say that they demand deployment plans before troops are made available while others say that deployment plans will only be drawn up once we are certain that we will not have to set off alone. That is not on, and would lead to a kind of self-imposed blockade. Without demanding unrealistic treaty amendments, we need to achieve an outcome whereby a review of decision-making processes is conducted without delay at Council level, so that in situations in which decisions have to be taken more quickly than is the case at present, it is actually possible to take those decisions.
Mr President, it is excellent that the European Union is fully involved in supporting the election process in the Democratic Republic of Congo, and we even hope that it will be more vigilant with regard to the human rights violations that have been worsening, I am afraid to say, for some time.
However, the way in which the EU military operation is taking shape in the Democratic Republic of Congo today is truly strange and odd to say the least. Figures of a few hundred men have been mentioned, whereas MONUC already has 16 000 men. You say that these men would not be directly involved, but merely on hand if they were needed: where might that be, then? What would the mission of this military force be, and what mandate would these men have in the event of violence breaking out during or after the elections, especially in Kinshasa? Can lessons not be learnt from the past, when the UN forces found themselves in impossible situations and were subsequently accused from all sides because they had neither a clear mandate nor sufficient resources?
There are therefore two possibilities: either the European Union thoroughly fulfils the United Nations’ request by laying down conditions and by investing substantial resources to support MONUC, or it dedicates these resources to the success of the electoral process, to the full involvement of civil society, to respect for human rights and, furthermore, to the control and transparency of the way in which the Democratic Republic of Congo’s so very precious and coveted natural resources are exploited.
It is clear that, for our part, we much prefer this second prospect to one of supporting a military operation that, for the time being, is very limited, has unclear objectives and about which we have little knowledge at present.
Mr President, it is right in our resolution to wind up this debate that we put emphasis on an integrated strategy for the mission in the Democratic Republic of Congo, a clear time-limit for troop deployment, together with an exit strategy, as well as stressing the need for protection for the forces themselves. However, I want to challenge the assumption in recital A that security in the European neighbourhood, particularly the Balkans, should come first. Of course the neighbourhood is crucial, but with Balkan countries moving towards accession and stabilisation, we should be talking about fewer EU troops, not maintaining them at current levels.
Time after time this Parliament passes resolutions for a common foreign and security policy with Europe a leader in global affairs. We say that terrorism in our streets is generated from fragile states worldwide, why should we then seek to limit our ambitions to the European neighbourhood? We pass resolutions to combat world poverty, yet are we ready to apply them in the ninth poorest country in the world, with one of the highest rates of infant mortality? As the International Crisis Group says, ‘everything from elections, to humanitarian assistance, to economic activity depends on establishing a secure environment’.
A decade of war in the DRC has cost four million lives, and still a thousand people a day die from war-related causes. We receive daily reports of massacres, civilian killings, widespread rape and sexual violence.
These elections are a moment of hope. Europe is providing our biggest ever aid to support the election process. The request for them to be accompanied by security forces comes from all factions in the transitional national government. It is a request to which we should agree.
Mr President, I am very much in favour of a developing common foreign and security policy in the European Union. Now that the European Union is larger than the United States, richer than the United States and gives more assistance to the Third World than the United States, it is only right and proper that we have a common foreign and security policy dimension to that.
In that sense, of course, no one is questioning the value of the request from the United Nations for a mission in the Democratic Republic of Congo. The problem is that the mission is being discussed behind closed doors and we need some democratic scrutiny. As we are increasingly sending missions to Aceh – which I very much welcome as the former chief observer to the Indonesian elections – and to the Democratic Republic of Congo, we need that democratic control.
The problem is that unless we have some democratic scrutiny, in a post-election system where we may see deterioration of the situation in the DRC, there is a danger of mission creep and being sucked into a quagmire.
We are sending an election observation mission, but we are sending this mission as well. Can we be reassured that there is some close coordination between the two?
– Mr President, ladies and gentlemen, I cannot answer all your questions, since, as I have already explained, the precise political, military policy and military parameters that will underpin the Council’s final decision are being worked out as we speak, and I am very grateful to Mr Kuhne for mentioning in this context that it is necessary for the appropriate basis for decision making to be worked out at this stage.
Mr von Wogau asked what the government had actually said. In my first statement I said that very clear comments had been made by the President and the two Vice-Presidents, and I might perhaps quote just one paragraph from the press release issued following Monday’s Defence Council:
‘During its meeting held on Monday 20 March, chaired by the Head of State, his Excellency Mr Joseph Kabila’.
The Head of State is the chair of this body.
‘The Supreme Defence Council examined, among other points, the question of a European military contingent being formed at the request of the United Nations’.
The Council then came to this conclusion:
‘Anxious to strengthen the security arrangements for the electoral process, the Supreme Council recommended, in the light of a report presented by the Minister for Foreign Affairs, that the initiative to deploy these European Special Forces be supported’.
So that is a clear statement, and there are no grounds for questioning it. Also, the comments made regarding doubts about the advisability of the mission were also once again mentioned in this press release.
‘It should be emphasised that this contingent will mainly act as a deterrent’.
I am very grateful to Mr Morillon for specifically mentioning that too.
I can only repeat what I have already said. I believe that it is the responsibility of the European Union to make a meaningful contribution to the democratic process in the Democratic Republic of Congo. We need to be clear that, of the broad range of options open to us, the deployment of military troops needs to be considered alongside other types of intervention for assisting democratic development, such as development cooperation and assistance in establishing the rule of law and democratic processes and in protecting human rights.
This is a responsibility borne by the European Union and one that the Council is fulfilling.
To wind up the debate, I have received three motions for resolutions(1), pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the oral question to the Council by Margrietus van den Berg, on behalf of the Committee on Development, on the revision of the Cotonou Agreement and setting of the amount for the 10th EDF (O-0004/2006 B6-0006/2006).
. Mr President, I should like to thank the Council for being here for this very important debate in relation to the European Development Fund. As the Council is aware, because of the ongoing debate on the budgetisation of the EDF, no provisions relating to the financial framework were included in the revised Cotonou agreement. However, in Annex 1 it states very clearly that ‘the European Union will maintain its aid efforts at at least the same level as that of the ninth EDF’.
Therefore, in my view, President-in-Office, the ACP countries were misled into believing that they should feel secure about future funding under the tenth EDF. The Commission’s assessment was that for the tenth EDF, EUR 24.948 billion was the appropriate sum. In December, however, the Council in Brussels agreed on EUR 22.682 billion on current prices for the 2008-2013 period.
President-in-Office, I give this history because I think it is relevant to the position adopted by Parliament’s Committee on Development, which is that the Development Committee requires reassurance and clarification before we agree to give our assent to the amended Cotonou agreement.
Past agreements should dictate that both the Council and the Commission should understand that when the Development Committee takes a strong stance, as we have done on the DCCI, we in that committee will maintain a very strong position on our principles. Our principles centre around development, and if they are not addressed, then the Council should understand that we will not give our assent until that is clearly part of the way in which you are operating.
One of our concerns relates to the fact that certain members of the Council say that we should accept that we deduct EUR 0.3 billion for the EU’s 21 overseas countries and territories and that a further EUR 0.9 billion should be deducted to cover administrative costs. Yesterday in committee, the Director-General of DG Development made it very clear that the position that you may have on the OCTs was not shared by the Commission. Will the Council therefore clarify what its position on the OCTs is? As a British Member of this Parliament, I am very well aware of the position of the UK, the last Council Presidency. However, President-in-Office, I would like to know what your position is.
Also, on administrative costs, how can it be sensible for the Commission to pay itself for the administration of its own resources? This cannot make sense and I am sure is not something that you are familiar with in your own administration. Would the Member States – the Council – be prepared to consider giving additional money to cover the costs of the OCTs? These are not unimportant caveats. I am not introducing them in a casual way, because I really want to know exactly from you how it can be the case that you make these decisions which say that you do not want to give us the assurances that the money that you are giving to the ACP for the ACP’s use are funds for those countries to use in a clear and transparent way.
I would also take issue with the assertion that the tenth EDF represents a significant improvement on the ninth EDF. In real terms I would argue that it is nothing more than a stagnation. The Development Committee cannot and will not be duped by what we see as double-speak on this issue.
The ninth EDF included funds left over from the previous EDF: ‘unspent money’. Once this money is added to the ninth EDF, the figures touted by the Council are comparable only in nominal terms. When things are finalised, the tenth EDF will have to be ratified and that presents us with enormous concerns when you consider that 25 Member States will have to be part of this ratification process.
The results of an under-spend in the past have been that we have gone in for all these facilities – water facilities, peace facilities – which have had very limited democratic control. Surely this is a matter of concern for you, President-in-Office?
Our next debate will be on economic partnership agreements and one of the most contentious issues for us, and which we will raise, will be the financing of aid for trade in the economic partnership agreements. Will you clarify, President-in-Office, whether you will be offering additional funds for the EPA negotiations, or whether you expect such funding to come from the ACP’s tenth EDF?
Finally, if the African Union is to be included, how will allowances be made for the fact that many members of the African Union are not ACP countries? Do you expect those countries to benefit from EDF money if the Council decides that you will support the African Union from the tenth EDF?
We are talking about a binding agreement with the ACP, and I trust that the Council will reflect that in the decisions it takes on the tenth EDF.
– Mr President, Mrs Kinnock, I shall try to answer your questions as fully as possible. I fear that I shall not be able to answer all of them, partly because negotiations have not yet been concluded in all areas, and because the Council has not yet adopted a position on all these issues. Nevertheless, I hope I can give you some clarification.
I would first like to refer to the agreement of the European Council of December 2005 on the budgetisation of the 10th European Development Fund and on the contribution key for the Member States, a process that was both difficult and drawn-out. You are of course familiar with the agreement reached, which provides for the future development financing of the ACP states not within the general budget, but within the framework of the 10th European Development Fund. You know the figures – the European Council agreed on an amount of EUR 22.6 billion. That is the commitment that the European Union made to the ACP countries when the Cotonou Agreement was revised in February 2005. In this context it is important to mention that as part of that process the ACP countries were given an undertaking that the aid effort would be maintained at the level of the ninth EDF, minus residual appropriations from previous development funds but adjusted for inflation and EU growth and taking account of the impact of enlargement to the ten new Member States. The reason for this is clear: we did not want to reward the inefficiency implied in the non-implementation of appropriations. This was a clear undertaking given to the ACP countries by the European Union. The Commission’s original proposal – and I hope this will answer your question – was for EUR 24.9 billion, and was based in the ninth EDF including residual appropriations from earlier funds. This was therefore right and was in accordance with the commitment made to the ACP countries to correct this Commission proposal. In reality – and I believe that we should also acknowledge this fact – the commitment promised by the EU, that is to say the amount I have already mentioned, represents a considerable real increase in funding compared with the ninth EDF, which as we know has a budget of EUR 13.8 billion. The average annual contribution is increased for all 15 old Member States on the basis of the new contribution key. The 10 new Member States will be taking part in and contributing to an EDF for the first time. This is entirely in accordance with the Council agreement of May 2005 significantly to increase public development aid by the year 2015.
You also asked about the contributions from Bulgaria and Romania. Bulgaria and Romania’s planned accession in 2007 has already been anticipated in the calculation of the total volume of the 10th EDF and the individual contributions of the Member States on which the decision is based. As we know, the new 10th EDF can only start to run as from the beginning of 2008. That means that there will not be any additional funding for the 10th EDF when those countries actually accede to the EU. This is totally in line with procedure followed for earlier rounds of enlargement. The Council has also made available EUR 18 million for the new Cotonou member Timor-Leste from the ninth EDF, in order to cover EU development aid once Timor-Leste becomes an ACP State, and following the ratification of the Cotonou Agreement for 2007. It is a logical consequence of this that Timor-Leste will receive no further support under the budget line for Asia, and as from 2008 will receive aid under the 10th EDF.
The Council is not at present in a position to give any information on the distribution of funds under the 10th EDF, as this will be discussed during the negotiations shortly about to start on the legal bases, that is to say on the finance protocol to the Cotonou Agreement and the internal financial agreements for the 10th EDF. The Austrian Presidency’s objective is to reach agreement with the ACP countries on the finance protocol at the ACP-EU Council of Ministers on 1 and 2 June 2006, in which I shall be taking part.
There is one more point that I need to comment on, since you raised it, Mrs Kinnock, and that is how the overseas countries and territories and administration costs are to be dealt with. These are issues that are still subject to agreement and negotiation.
The Commission proposal on the distribution of funds between the ACP partner countries is currently being discussed between the Commission and the Member States. Support for ACP countries in implementing the regional economic partnership agreements – I think you also asked about that – is expected to come from the funds earmarked for regional cooperation in the 10th EDF. The Council has also provided for support for the African Union to be continued under the 10th EDF.
Time is of the essence. Back in January, during the Commission’s discussions with the Austrian Government, the Commissioner responsible, Louis Michel, pressed for swift action to ensure that the current programme under the ninth EDF flows seamlessly into the 10th EDF at the start of 2008. As Mr Michel explained to us in very dramatic terms, this time there is only half as much time available as the last time, so we need to act very quickly. In order to make sure that happens, in parallel with the negotiations on the 10th EDF that I have already described, the country programming process has also already started. Following the adoption of the European Development Consensus and building on the Paris Declaration efforts are being made to achieve joint country development programmes, which are to include not only the European Commission’s country programmes but also those of the Member States. We welcome this development and will continue to support it.
Mr President, Mr President-in-Office, I believe that what is at stake here is not so much the distribution of funds, legal issues, programmes and so on, but, unfortunately, the fact that funding has been cut. All of us in this House are watching with concern how the revision of the Cotonou Agreement and the negotiations on the tenth European Development Fund are progressing. The Council has made a firm commitment to make more money available for development aid. This was announced amidst much backslapping at the summits held in July and December 2005. The Commission calculated that the tenth EDF covering the period 2008-2013 would have a budget of just under EUR 25 billion.
I very much regret that contrary to these undertakings the Council has now only been able to agree on an amount of less than EUR 23 billion. Apart from less money being made available, this would mean that with increasing public development aid and a fixed EDF budget, EU development aid would effectively be renationalised. This would represent a backward step in all our efforts to improve coordination of EU development aid. That surely cannot be in our interest.
I do, however, welcome the fact that here in this House we have come up with a cross-party motion for a resolution aimed at resolving this deplorable situation. I call on the Council to stand by its promises and to make available the urgently needed appropriations for EU development aid. A difference of EUR 2 billion is not chicken-feed. We are talking about eliminating poverty, about sustainable development and about gradual integration of the ACP countries into the world economy.
Mr President-in-Office, EUR 2 billion less would be a false economy.
. Mr President, Mr Winkler, with regard to the cooperation between the Union and the ACP countries, several sums have been put on the table: firstly by the Commission, then, in December 2005, by the Council and, in the space of a few weeks, nearly EUR 2.5 billion have disappeared. I want to believe that we are concerned here only with a gross miscalculation.
Fortunately, the Commission has recently made some new proposals, on 17 March, which are marked by two significant advances: firstly, an additional package of almost EUR 1 billion for the tenth EDF, which is designed to take care of the administrative costs and, secondly, an additional package of almost EUR 300 million for the OCTs, which would thus be re-integrated into the EDF as, I might add, they are requesting. I believe that these Commission proposals are along the right lines and represent a first step on the road indicated by Parliament. The fact remains that these proposals are in the hands of the Council from now on and that it is its responsibility to try and come up with something better. It is in fact the word of the European Union and its commitment in the fight against poverty that are at stake.
The word of the Union means the one that is included in Annex 1 to the revised Cotonou Agreement. Admittedly, the wording was deliberately ambiguous since it was a matter of gaining the agreement of our ACP partners on some political points that were disputed and, I might add, disputable. It was not ambiguous, however, to the point of explaining the fanciful calculations of the Council. Let us not make our African partners believe that Europe’s new motto is: ‘promises only bind those who believe in them’.
Promises were in fact made in 2005. Thus, at the European Council in June, the Union and the Member States committed themselves to increasing their official development aid on a regular basis until 2015. At the G8 Summit in July, the European Union also committed itself, together with the other donors, to doubling official aid for Africa by 2010. Will we be able to keep those promises given the shrinking budget proposed by the Council for the tenth EDF? The answer is ‘no’, and the Council cannot claim otherwise.
As for the management and payment procedures for this tenth EDF, I also have cause for concern, but explanations are needed as much from the Council as from the Commission. It is a question, firstly, of the funding of the ‘development’ dimension in the economic partnership agreements currently under negotiation and, secondly, of the new performance criteria set by the Commission in the working document of 13 January for the allocation of EDF funds, criteria that would be added to the traditional ‘needs’ criterion.
I should like to conclude by saying a few words about the budgetisation of the EDF. This Parliament has expressed its support for the budgetisation on several occasions, since it is a question of the democratic control of the budget allocation. I believe that we could include the EDF in the budget while respecting our ACP partners because we need to get away from the intergovernmental practices that give rise to bargaining, with the kind of outcome for the EDF that we saw at the Council in December. Admittedly, this is not the issue that we are concerned with today – everything in its own time – but it should not, for all that, be forgotten about.
. Mr President, it has not escaped Mr Winkler that this resolution is not only a joint resolution, but also a unanimous one. All the parties, irrespective of our political divisions, remind you of your duties.
This is a question of honour for our European Union and a question of respect. It is not a question of making a promise, but rather of making commitments, and it is a question of credibility with regard to our external action. It is as a result not only of the volume, but also of the effectiveness, of aid that credibility is gained.
With your permission, I will make two remarks on this subject. As regards volume, one might think that we are holding a virtual debate here because, between EUR 22 billion and EUR 24 billion, and allowing for the remaining balances and the under-spend, there is little point, when all is said and done, in fighting for EUR 2 billion that might not be spent. It is here that you have a responsibility: one of ensuring that this money is actually spent and, furthermore, one of allocating the largest share possible to large-scale regional projects, in particular. In saying that, I mean ‘region’ in the sense of NEPAD.
The subject of my second remark deeply perplexes me. In actual fact, if we honour our commitments and go from 0.31% to 0.56% of GDP in 2010, that will mean that we will have an extra EUR 50 billion available to spend on official development aid, EUR 25 billion of which – or one annual EDF – will go to Africa alone, in accordance with the commitment we have just made. I am totally perplexed when I come to realise that, where 80% of the funding is concerned, this promise of money will have to be kept by the Member States and not by the Union. When I can already see how the Member States react to having to fund the EDF at a sum of EUR 24 billion over five years, I doubt that they can demonstrate to us their ability to provide funding of EUR 25 billion on an annual, or near annual, basis.
We are therefore in the realms of virtual reality here. I believe that we are in danger of two things happening: that we will make fools of ourselves by announcing very high figures for very little in terms of achievement and, above all, that there will be a boomerang effect on our tax-paying constituents, who are going to wonder how on earth we can put the sums announced to good use.
Mr President, the world faces huge challenges: poverty, climate change, serious diseases and armed conflicts. If the Council wishes to demonstrate global responsibility, it must not be stingier and more tight-fisted than the Commission is and make cut-backs of more than EUR 2 billion. We must substantially increase the EU’s overall aid to the world's poorest people so that we can honour our pledges. It is important to remember that the Member States promised to achieve the UN target of increasing aid to 0.7% of EU GDP by 2015 and that it has a medium-term target of increasing it to 0.56% by 2010. Development aid is all well and good, but other things, such as fair trade, are still more important. If, at the same time, the EU maintains its exorbitant agricultural subsidies, continues to protect its own markets and, to top it all, cuts back on development aid, the result will be a deadly cocktail that hits the poorest first and then all of us. It is, then, for the sake of our common future that we must honour the pledges we have given.
Mr President, ladies and gentlemen, 2005 was the year of rhetoric about development and the fight against poverty. Under the UK Presidency, in various institutional and multilateral forums – the European Council, the G8 Summit, the Millennium Summit, 5 September 2005 – the European Union undertook to increase financial support to achieve the millennium development goals, including through an increase in development aid.
Not to carry out these undertakings would mean taking a backwards step with regard to all the international undertakings made in recent years for combating poverty – a confirmation that it was all just empty rhetoric. It was a mistake to reduce the 10th EDF, even though the full amount provided under the ninth was not spent. Instead, we ought to have made financial provision for the major structural reforms required of the ACP countries within the framework of the EPA negotiations.
How can anyone believe that these countries – and let us remember that we are talking about countries where most of the poorest peoples in the world live – can succeed in making national and regional macroeconomic reforms without European financial aid? How will they mitigate the social impacts and further reforms that will add to the restrictions already imposed by the reforms required by the international financial institutions? Why should further reductions in tariffs be made, leading to a further reduction in the public funds available, as requested within the framework of the EPA negotiations, if on the European side the Member States are not ready to make any effort to increase support for the state budgets of ACP countries? What sort of partnership is this?
I also believe that there is not much clarity about the EU’s specific undertaking in the +5 development funding process or about the precise extent of development funding within the framework of the EPA negotiations. How can we keep faith with the commitments we have made if we reduce the European development budget? Thinking about the international geopolitical situation as well, I believe that it would be strategically more far-sighted on our part – as the European Union – to now enter into a relationship of mutual political support with the poorest countries, and thus reinforce the EU-ACP partnership.
Mr President, ladies and gentlemen, the European Union, which is the biggest donor worldwide, has a duty to honour the commitments it made on several occasions in 2000 when the millennium goals were defined, and recently in the Council and in the G8 meetings held in 2005.
Mr Winkler, reducing the proposed allocation for the EDF is not a positive signal for our global partners, particularly the ACP countries, at the very moment when it is clear that the millennium goals are very far from being achieved. Each day, globalisation gives rise to new, difficult challenges for developing countries.
As well as the size of the allocation, in order for our funds to be truly effective in the fight against poverty we must focus fully on transparency, consistency with the other policies of the EU, the criterion of performance by beneficiaries and, above all, the full participation of the governments involved and the coordination of various instruments, both at European level and with regard to the development policies put in place individually by the various Member States with a view to slimming down the bureaucracy which still accounts for too large a part of overall expenditure.
It is vital for the Council to agree to allocate the funds needed to comply with the commitments made and for the Commission, partly on the basis of the recommendations received from the Court of Auditors in September 2005, to undertake to put in place a transparent, efficient and effective system for careful management of the funds.
– Mr President, the question we are debating tonight is very important to the external action of the European Union and to efforts to respond to our political commitment to achieve the Millennium Goals. It is reasonable for us to question if the amount proposed for the 10th Regional Fund is lower than that calculated by the European Commission and to which we committed or is satisfactory in order for us to respond to both goals and needs.
However, it is not just the amount of financing which need concern us. We have often observed problems which need to be addressed directly and which touch on the speed of disbursements and the accumulation of unused appropriations amounting to 11 billion, as you mentioned Mr President-in-Office of the Council.
Moreover, the budgetisation of the European Development Fund will resolve many of the complications and difficulties in the application of successive European regional funds, will help speed up their liquidity flow and will wipe out the existing democratic deficit, which is something the European Parliament has expressed repeatedly.
Similarly Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the financial resources managed by the European Investment Fund are not verified by the Court of Auditors or the European Parliament. Transparency must be improved if information on these financial resources is transmitted; we need a breakdown by type of use and an overall picture of results, of cooperation on applications outstanding and of added value.
We undertook, together with the ACP countries, to implement the Millennium Development Goals and, further to Mr Cornillet's reference to respect for taxpayers, I want to say that we need to value the implementation and control mechanisms both in our institutions and in the beneficiary states. We shall be both more democratic and more consistent in our commitments to European taxpayers and more efficient in the Millennium Goals.
Mr President, finance is at the heart of many debates on development policy. This is all the more so at present, because the negotiations between the European Parliament and the Council on the budgetisation for the next seven years have been very intense. We know that the Commission proposal makes many objectives that have repeatedly been stated and restated unachievable. That applies to totally different areas: exchange programmes for students, maintaining biological diversity, and also of course it applies in particular to development programmes, to programmes for eradicating poverty and to sustainable development programmes.
In this debate on the revision of the Cotonou Agreement we are not looking at the financial perspective, which is currently the subject of such intense debate, because the European Development Fund is not part of the general budget. However, the problems involved are the same. People talk big – and we are no exception – but far too little money is made available. The European Parliament regrets that the Council is setting the agreed total for the tenth EDF below the level calculated by the Commission. The exact figures have already been mentioned several times. The reduction of EUR 2 billion runs counter to the commitments that the Union has entered into in the context of the revision of the Cotonou Agreement, and it ignores all the promises made to substantially increase development aid. We call on the Member States to significantly increase their contributions to the tenth EDF, so that the commitments entered into and the promises made can be honoured.
I am also very happy that it will be a unanimous resolution, because of course that would give a great deal of support for the positions that various Members of this House have expressed here today. I would, however, like once more to declare my support for the amendments before us, which are very much concerned with ensuring how the development aspects of the economic partnership agreements will be financed. Should you finance a ‘development dimension’ by taking money intended for achieving the Millennium Development Goals, or – as we are demanding and as I would also like to see demanded in the resolution – should it be additional money? I would like once again to support the call already made by my colleague Mrs Kinnock that at the time of Romania and Bulgaria’s accession – which is due to take place in the very near future – there should be additional funding for the EDF.
– Mr President, ladies and gentlemen, I have listened very carefully and I recognise that this House is unanimous in its view. I would like to say, however, that the Council will of course be adhering to the commitments it has made. I have already said, and this remains my view, that we believe we are very much honouring those commitments to the ACP countries.
The issue of the distribution and allocation of appropriations is also very important, because structural problems also have to be addressed in this context – for example, the issue of residual appropriations has been mentioned. Of course it is in our interest for residual appropriations to remain as low as possible. That requires very careful examination. We will put such an examination in place and we will also revisit it.
The issue of increasing ODA appropriations has also been mentioned. I would like to point out that the Internal Financing Agreement makes provision for the possibility of cofinancing by the Member States to or through the EDF.
A number of references have been made to the issue of economic partnerships. In the context of such partnerships, which we very much see as instruments of development aid, one of our aspirations is to support the ACP countries in fulfilling their potential for economic integration and in increasing competition by building up trade capacity. The ACP regions will also be strengthened by means of their regional political and economic integration and their integration into the global economy. We therefore believe that it is particularly important for the economic partnership agreements to provide support by means of development aid from the tenth EDF.
Lastly, I would like to refer once again to the increase in appropriations associated with Bulgaria and Romania. The Council has fully adhered to the practice adopted up to now and has included Romania and Bulgaria, which will have acceded by then, in its calculations for the appropriations for the tenth EDF in 2008. I regard that procedure as being totally proper and I do not believe that the Council has behaved unfairly.
A great deal of what has been discussed and requested here today is still subject to negotiation. All this is also of course linked with the financial perspective. I would like to stress once again that the Austrian Presidency is willing to exchange views with you on development issues at any time. That is the context in which we have proposed briefing Parliament’s Committee on Development following the forthcoming General Affairs and External Relations Council on 11 April, which will be devoted exclusively to development issues. The date of 24 April has already been informally earmarked for that purpose.
Six motions for resolutions(1) have been submitted pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is one-minute speeches on matters of political importance.
I rise today to speak about a great humanitarian tragedy that is currently taking place.
Since 1 January of this year, more than a thousand African immigrants have reached the waters of the Canary Islands, but many more have drowned during the crossing from Mauritania to the Canary Islands. It is an enormous waste of human life.
The Spanish Government and the Mauritanian Government have begun to cooperate, but I hope that the European Union, and specifically the Commission and the Council, will adopt measures to help resolve this great human tragedy very soon.
The expansion and realisation of the Trans-European Network is almost a mainstay as we strive for the goals presented in the European Commission's 2001 White Paper, and as we translate the Lisbon Strategy into reality. However, Trans-European Network projects have only been evaluated, if they were appropriately planned, funded and implemented. Bearing in mind the proposal on the financial perspective for the period 2007-2013 made by the European Council in December, it becomes clear that there will obviously be financial difficulties when evaluating projects. Therefore, I believe that the European Union ought to contribute more to realisation by encouraging the following measures: a more flexible approach to the use of Structural and Cohesion Funds when funding Trans-European Networks and the funding of the ‘Galileo’ programmes from the scientific research budget line. Projects must also be prioritised, with priority given to such projects as for instance, the rail sector that has made most progress to date with its so-called cross-border rail corridors.
– The problems faced by Portuguese farmers on account of the poor agricultural year, caused by the extreme drought of the past year, have been exacerbated by the unilateral termination by the government of agrifood measures agreed in 2005 with farmers and 85% cofinanced by the EU. This situation is also an example of the consequences of implementing the irrational criteria of the Stability and Growth Pact, which leads to swingeing budget cuts to tackle deficits, regardless of the economic and social problems caused, and which prevents the use of Community funds missing in the Portuguese budget for the 15% national contribution, as the government has pointed out.
This raises two questions: firstly, when the irrational criteria of the Stability and Growth Pact will be thrown out; and secondly, whether the Commission has a strategy for mitigating the problems experienced by Portuguese farmers.
Mr President, Britain currently enjoys a tax derogation on red diesel that applies to leisure boating. That derogation expires in December 2006. If the derogation is not extended, the price of fuel for motorboats could treble. If this happens there will be an inevitable decline in leisure boating. The Exchequer will receive less tax revenue, not more, and economic damage will be done to local communities. The continuation of the derogation is a matter between the Council and the Commission, but tax policy should be the sole prerogative of sovereign national governments.
All British MEPs should lobby the Minister responsible to ensure that the derogation continues. They should also join the campaign to save the derogation started by magazine. I will be pleased to supply them with details of how to do so.
– Mr President, this is the third time in this parliamentary term that I have taken the floor at a plenary session to protest at discrimination against Catholics. This time I wish to speak about the blocking of Radio Maryja’s interactive Internet broadcasting, which is the only reliable source of information for Members of a Christian persuasion. Our activities, like those of our electorate, are linked to these media, and the fact that reception of this station has been blocked therefore means that we have been deprived of any contact with our electorate for two months.
Requests and reminders to the information and telecommunications services have not yielded any results, which is why I feel obliged to speak in this Parliament with reference to Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms. The current situation is a glaring contravention of the principles enshrined in the Convention. We hope that we will be guaranteed our freedoms in the European Parliament, along with other minorities.
Mr President, I would like to express my concern about the conditions in which the Russian authorities keep their prisoners. Contrary to law, Mikhail Khodorkovsky of the Yukos Company has been sent 7000 kilometres away from his family. His lawyer travelled to the Siberian detention camp – it took six hours by plane, thirteen hours by train and a couple of hours by car – to prepare an appeal to the Court of Human Rights in Strasbourg. She was allowed to meet her client only after 6.00 p.m. After several evening meetings, Mr Khodorkovsky was suddenly transferred to a special isolation cell. He is still there today. The apparent reason was to prevent him from completing his appeal to the Court in Strasbourg. I invite my colleagues to react to these arbitrary actions by the Russian authorities, who blatantly defy their own laws.
On Sunday two young Estonians, unofficial election observers, were arrested in Minsk. ‘Don’t come to Minsk with your orange revolution,’ they were told. The Belarusian elections were still not free this time round. I am convinced that the elections that will be held this weekend in Ukraine will be democratic, fair and free. Having just visited Kiev, I can confirm that.
Moldova, Ukraine and Belarus – Estonia sympathises with these countries, because we have not forgotten our history.
This week, Estonia mourns a person without whom our return to Europe would have been considerably more difficult. Obituaries refer to President Lennart Meri as a great Estonian. He was chosen European of the Year five years before Estonia joined the European Union. Lennart Meri devoted all of his energy to the struggle against ‘petty-European’ thinking.
The European Union should not behave in a narrow-minded or short-sighted manner. It must support all those countries attempting to free themselves from the shackles of the past and join a democratic Europe.
We must unequivocally state that fulfilment of the three Copenhagen criteria also offers the vassal states of the Soviet Union the opportunity to become Member States of the European Union.
– With the decision on the expansion of the Euro zone fast approaching, the criteria for the introduction of the Euro are becoming increasingly politicised. The head of the European Central Bank has stated that the criteria must be met in the long term, not only during the assessment period. Recently, the high price of energy supplies – an external factor, independent from the management of a country's economy – has been having an influence on one of the Maastricht criteria – increases in inflation. It is very complex to maintain high rates of economic growth and low inflation. Furthermore, when determining inflation criteria, we must also take into account the accidental reduction in the price of certain goods in Finland and the Netherlands who have the lowest inflation, and improve the means of determining criteria. In Lithuania inflation may slightly exceed the amount expected in the criteria. For six years it has been considerably lower than Maastricht's requirements, but in an economy which is emerging so rapidly, keeping prices low is something truly complex. After the unsuccessful referendum on the Constitutional Treaty, and without a common foreign and energy policy, let us at least expand the Euro zone and give the European Union renewed impetus for growth.
Mr President, ladies and gentlemen, the exclusion by the Independence and Democracy Group of the Polish delegation and the Northern League is a scandal, which has taken place by means of an illegal procedure from start to finish that bears a Soviet stamp.
There is a letter addressed to the President of the European Parliament by the then chairman of the IND-DEM Bureau, Mr Piotrowski. We would like to know from the President when an official response will be given to this complaint.
We are ready to appeal to the European Court of Justice, and meanwhile those who have used Soviet methods to exclude us from this group, by dismissing us in a way fully reminiscent of Communism, are being investigated by the Court of Auditors for bungling the use of funds, bungling which we and our friends and colleagues in the Polish delegation have always opposed in the name of the principle of transparency. Please clarify this issue, which is bringing shame upon the European Parliament.
– Last Sunday, the European Parliament awaited the Belarusian presidential elections which were due to take place. True, the election campaign left little room for hope that the elections would be democratic, free and honest, as the campaign was conducted in an atmosphere of threats, opposition leader arrests and the suppression of the independent press. Lukashenko's regime is responsible for all this, but some still hoped that at least the elections would be honest. Unfortunately, instead of an election all we saw was a farce of an election – a rigged election, like those organised in the 1930s or 1950s in Eastern Europe, and in Lithuania during the Soviet occupation. This is confirmed by the conclusions of the OSCE observer mission, but the ‘jeans revolution’ is not over. Around 600 young people spent yet another night in tents on ‘October’ Square in Minsk, braving a temperature of minus 10 degrees. Yesterday, 11 EU ambassadors visited them to demonstrate the European Union's solidarity. Mr President, we must demand the organisation of fresh presidential elections in Belarus.
– Mr President, we welcome the clear progress in negotiations with the Council on the new financial perspective. The outcome of yesterday’s trialogue, however, was merely the first step on the road to an agreement, and this step was taken halfway through the Austrian Presidency. It took three whole months for the Council to enter into negotiations. Meanwhile, in nine months the interinstitutional agreement will expire, a new programming period will start and the European Union will be joined by two more members, yet we still do not know what our budget will be and what kind of European Union we are striving towards.
We do not have time for negotiations that drag on for months, particularly as the EU’s citizens cannot comprehend why it is so difficult to reach an agreement if we are all working towards the same goal, namely balanced development in the interest of all Member States. Time works against progress, however, and delays in implementing new programmes are in effect lost investment opportunities and lost chances. This is something we will be accountable for to the citizens of the united Europe. In any case, we cannot afford to waste the next few weeks. A compromise must be reached as soon as possible.
Mr President, next week in Cyprus is the commemoration day for those who lost their lives in the 1955 popular uprising against British colonial rule. Hundreds of civilians, including women and children, were killed or executed by the British Army during the four-year freedom struggle which ended in 1959, after Britain was forced to grant Cyprus a form of independence. Today, Cyprus and Britain, in a spirit of forgiveness and reconciliation, are friends and partners though membership of the EU, and they cooperate closely in trying to achieve peace and prosperity.
Unfortunately, however, this relationship is at risk of being poisoned because of the continued presence of British troops in Cyprus. About ten thousand British soldiers are stationed in an area amounting to approximately four per cent of the territory of the island, known as sovereign British bases. Many thousands of Cypriot civilians live in these areas in which the , strangely, does not apply. Their human rights are being profoundly violated by Britain.
I appeal to my British colleagues to understand the feelings and respect the rights of the Cypriot people and to exert pressure on their Government to return this territory of the British bases back to its rightful owners: the people of Cyprus.
I know this is a sore point, but I hope you will agree with me that it is totally unacceptable for Britain, an EU Member State, to occupy part of another EU Member State, Cyprus.
– Mr President, the European Union has sided with the bank UniCredito Italiano in its dispute with the Polish Government. In so doing, it has ignored the old Roman principle of – agreements are made to be kept – since UniCredito has not kept its side of the agreement. The Union has ignored the fact that as a result of the bank’s actions, banking services on the Polish market have become monopolised. Essentially, EU officials are protecting the interests and profits of UniCredito Italiano.
Do EU officials wish to prove by means of this attitude that the idea that the European institutions exist to protect consumers, entrepreneurs and competition is a mere platitude, and that all that really counts are the interests of big business? That is a that we Polish Members oppose.
Mr President, I would like to speak about the latest discrimination affecting new Member States. The Strasbourg session of the European Parliament is always a serious ordeal for the Members of the European Parliament. Many MEPs can only access Strasbourg via Frankfurt. This means an exhausting two and a half hour coach trip.
We now have a further inconvenience added to those experienced so far. Passengers travelling with airlines of new Member States now have to pass through security checks twice at Frankfurt airport, while other passengers go through them only once. It is quite interesting that passengers travelling to Afghanistan must only go through security checks once, while those travelling to the capitals of new Member States, such as Tallinn, Riga, Vilnius, Warsaw, Prague, Bratislava, Budapest and Ljubljana must go through two security checks.
This is an example of further open discrimination against the airlines of new Member States and passengers travelling to these countries, because it increases the costs incurred by airlines. I would like to ask the German MEPs to help put a stop to the discrimination against new Member States.
Mr President, I would like to address two issues very briefly. Democracy and human rights are very important to Europeans: we like to cherish and preserve them. Tunne Kelam has already raised the matter of the human rights situation in Russia and, in particular, the treatment of Mikhail Khodorkovsky. If we in the European Union really stand for human rights, we cannot accept this. We have to intervene in the Khodorkovsky case, as well as the human rights situation in Russia generally.
Another matter relating to democracy is the notion that we in the European Union should know exactly what the European taxpayers’ euros are being spent on. We cannot support terrorist organisations such as Hamas, which has now come to power in the Palestinian autonomous zone. Instead, we should be promoting democracy, and we should cease cooperation with terrorist organisations and stop financing them.
Mr President, pursuant to the implementation of the Nitrates Directive, the agricultural sector in my constituency, as elsewhere, is being subjected to extensive capital expenditure for the purpose of radically increasing slurry storage capacity. To assist, a UK Government scheme of grant aid was announced, with applications possible until the end of this month. Then, unilaterally, the same department announced earlier this month that the scheme was closing, because the amount designated – a mere GBP 45 million – was already over-subscribed.
Farmers who in good faith were working to the stipulated deadline are quite clearly disadvantaged. The justification for the aid, namely the necessity to undertake excessively expensive work, still exists. The assistance, however, has now been withdrawn. This is as unfair as the GBP 45 million was patently inadequate. I therefore use this forum tonight to call on the UK Government to release sufficient funds to enable this essential work to be done, otherwise the implementation of the Nitrates Directive will be impossible.
Mr President, on 19 February 2006, a small group of young Maltese members of Moviment Graffitti organised a peaceful protest in favour of peace and against war. They wanted to show their disapproval of the presence in Maltese ports of five NATO warships by simply displaying banners saying ‘Peace not War’ and ‘Warships Kill’. The police authorities stopped these activists from showing these banners – a small and legitimate peaceful protest – on Pinto Wharf and on the Grand Harbour bastions.
Furthermore, the activists were allegedly told that such demonstrations would not be allowed in the future. This attitude is unacceptable and breaches the fundamental right of freedom of expression. This is why I have asked the Commission to come up with an opinion on this case. We should show full solidarity with these young people and urge them to continue exercising their right to express their opinions in a peaceful manner.
The debate is closed.
The next item is the debate on the report by Mrs Morgantini, on behalf of the Committee on Development, on the development impact of Economic Partnership Agreements (2005/2162(INI)) (A6-0053/2006).
Mr President, ladies and gentlemen, ‘You will eat when you are competitive’ is a slogan on a poster: in the background, a starving African child. The phrase is very emphatic, but it actually seems that the European Union, and this is a euphemism, is placing too much emphasis on the effectiveness of trade in the fight against poverty.
The report under debate today is incomplete, and in the draft, in fact, there were some points where the effects of liberalisation on the economies of developing countries were called into question. Various econometric studies, a report by Christian Aid and the study entitled ‘Winners and losers’ by Sandra Polanski, published last week, have shown that many developing countries, particularly in sub-Saharan Africa, would be experiencing better conditions today if we had not introduced unbridled liberalisation measures.
The Polanski study, which analyses the winners and losers in the liberalisations launched under the Doha Round, confirms data previously published by UNCTAD and the UNDP and reaches certain conclusions: developing countries will probably be the losers in the game, since they do not have the agricultural or industrial capacity to compete with the rich countries; the winners will in fact be the rich countries: the United States, Europe and Japan, and also China.
Free trade will produce modest gains at the global level, partly because the adjustment costs which countries have to deal with when they undertake the liberalisation process promoted by the industrialised countries can be greater than the benefits.
It is not a question of being against trade, since the opening up of the markets can also be an effective instrument in the fight against poverty, but like any instrument it must be used with great caution. First of all, it is necessary to put the countries in a position to meet their own internal requirements, by boosting productive capacity in line, above all, with internal goals of self-sufficiency in food, and then it is necessary to allow them to tackle competition and limitations on supply, by providing adequate resources which are currently not present in the financial perspectives.
Secondly, it is then necessary to work on the basis of realistic timetables, which take into account the time that structural adjustments require and, thirdly, it is necessary to restrict the opening up of the market, and to lay down, in addition, mechanisms for suspending the liberalisation process, if necessary, and to give the ACP countries the opportunity to protect their own incipient and strategic industries; in any case, we used this criterion ourselves throughout the last century and some in fact are still trying to put it forward again today.
These principles are almost present in the report, partly because these are the requests of the ACP countries, and it is those countries that are putting them forward. Because an effective principle of partnership requires that we take into account the requests of our partners, above all if they are justified, and above all if they are backed by civil society in Europe and in the ACP countries. Also and above all because the economic partnership agreements arise from the legal and institutional framework of the Cotonou agreement, signed by the European Union – and I underline this – and they have development and combating poverty as their ultimate goals.
On the basis of this same principle of partnership, we do not have the right to impose agreements. I believe that it is those countries that have to do it, and one of the main points in the report is the call for the Commission to carry out an immediate study of the alternatives so that the ACP countries can evaluate the options and decide whether to sign the agreements or not. The reciprocity that is being called for in the implementation of liberalisations, then, means applying equal laws to those who are not equal in economic or development terms; this is no way to produce equality or democracy.
Thinking about development solely in terms of increasing a country’s gross domestic product is very reductionist. Development is hard to define, but when in my report the Commission is called upon to protect the sectors of water, health and education from liberalisation, what we are fundamentally talking about is rights that must be guaranteed, as when the Cape Town Declaration is quoted. The ACP-EU Joint Parliamentary Assembly also has the power to set development indicators in order to assess the achievement of results and trade agreements, requesting that social and environmental indicators be included such as the creation of dignified work, health, education and gender equality.
We are talking about rights – the same rights for which we have struggled in Europe, the same rights on which the European Union is founded. The European Parliament cannot wish to remove these values. We are at a crucial point in the struggle against poverty and we must meet the objectives that we have set ourselves.
Mr President, Mrs Morgantini, ladies and gentlemen, on behalf of the Commission, I should like to congratulate the Committee on Development, and in particular its Chairman, Mrs Morgantini, for this report which makes development central to the negotiations on Economic Partnership Agreements, the EPAs. Development, we all agree, is indeed the starting point, the vital issue and the priority for our action. We shall, of course, continue to insist on that throughout the negotiations and during the implementation of the EPAs, when the time comes.
Firstly, I am delighted that we share the same opinions on very many points, such as the importance of the dialogue with civil society and the national parliaments of the ACP countries, the objective of regional integration and economic governance, the role of investment and the diversification of exports. I find, in this report, opinions that I myself have often put forward to our partners, who have a vital role to play in this respect.
The prime objective is development, and that also involves a flexible approach that makes it possible to take into account the economic weaknesses of the countries concerned, which we are trying to strengthen. This approach manifests itself, for example, in the way in which trade liberalisation is biased in favour of the ACP countries, in flexibility in relation to the opening of their markets, in the extent to which we cover their products and in the necessary safeguard mechanisms. These are all principles that were clearly stated in our negotiating positions from the first day and that the Commissioner, Mr Mandelson, has himself confirmed on several occasions.
Nonetheless, I have also observed that, on certain sensitive issues, the report raises doubts that I feel are not justified. For example, the report questions how coherent our position concerning the EPAs is with the commitments made in the Cotonou Agreement or in the recent declaration on the European Union’s development policy. Perhaps there is a communication problem, which I shall try to resolve this very day. There should be no misunderstandings between us, because Parliament’s support is obviously more necessary to the Commission than ever in the delicate phase of negotiations that we are in and that should come to an end in a little more than a year.
First of all, I think that we need to put the compatibility of EPAs with the rules of the WTO back into the right perspective. Of course, this compatibility is imperative if we wish to ensure the stability of the EPAs, as of all our trade agreements, and the Commission must attend to this. We are also willing to improve on the WTO rules, if possible. Some proposals have been made along these lines, but I think we should have no illusions and that we must be aware of the objective limitations and difficulties of this approach. Above all, however, one must not forget that the real reason for the EPAs’ existence is not the WTO but the urgent need, amply demonstrated and confirmed in the Cotonou Agreement, to make better use of trade as a driving force for economic growth in the ACP countries, as it has been for so many other countries, including developing countries.
In my opinion the success of the Economic Partnership Agreements will depend on three key factors, all of equal importance. Firstly, negotiations genuinely targeting the development of our partners, which is, as I have said, our only strategic objective. Secondly, the commitment of our ACP partners to establishing a statutory framework that favours investment. Thirdly, the support that the European Union, but also its Member States and other sponsors, will be able to offer to the countries concerned in order to prepare for, and bring about, the implementation of the EPAs. I understand the attention that our partners and Parliament are giving to this last point. From my very first day at the Commission, I promised to ensure that the necessary answers would be found.
We have succeeded – in obtaining the commitment of Member States to progressively doubling their aid for development, and I thank Parliament for its support without which this would not have been possible. May I remind you that that will represent an increase of more than EUR 20 billion per year from 2010? We have succeeded in reaching an agreement on strengthening the cooperation between the Commission and the Member States within the framework of the European consensus adopted in December and confirming the priority to be given to the effectiveness of aid. We decided to focus first on Africa and we developed a coherent strategy for Africa. A trust fund for infrastructures, including those that facilitate trade, is already in place. In the context of the programme for the tenth European Development Fund (EDF), we are deciding with our partners on the best means of supporting regional economic integration, for which our partners have themselves drawn up agendas.
The Economic Partnership Agreements are part of this action and represent an important part of it. From this point of view, the timescale is essential. For example, loss of tax revenues resulting from the dismantling of customs tariffs will arise once the EPAs have come into force. This will be offset partly by the expected economic growth and partly by the rationalisation of taxation systems, which has already been initiated in several countries, often with our support. Furthermore, in order to make the transition easier, macroeconomic support measures are already envisaged for certain regions. I can tell you that I am actively working on devising measures to support the Economic Partnership Agreements, particularly in terms of the consequences there could be, initially, in terms of the resources necessary for the operation of the sovereign State.
I know that there are some who would be in favour of a debate on the possible alternatives to the EPAs. Personally, I do not think that an academic debate of this kind would be useful. Firstly, an in-depth debate already took place when it was agreed, at Cotonou, that EPAs would offer the greatest benefits in terms of development, of market access compatible with the WTO and of support for good governance and regional integration. Secondly, all the ACP countries are continuing to negotiate EPAs. Finally, countries benefit from the effects of having access to markets forming part of the system of generalised preferences and of the ‘everything but arms’ initiative. We know, in the meantime, after virtually half a century of unilateral preference under the Lomé Convention and the Cotonou Agreement, that this preferential access to our market is not in itself enough to meet the needs of our partners.
In conclusion, the report conveys our common position on a wide range of subjects. In order to set so many countries on the road to development and growth, I am ready to continue working with you on the objectives and challenges that we and our partners face in this complex, ambitious and vital project constituted by the EPAs.
Tomorrow, I have a seminar on East Africa. You know that I am doing the rounds of all the regional organisations and that, on each visit, I hear anxieties expressed by all those involved in development. You have conveyed these anxieties perfectly and, believe me, I am acutely aware of them. I am acutely aware of the very real questions that you are raising and I can tell you openly that investigations and discussions are making good progress, and creative thinking too, in order to develop a range of ways to give better support to the partner countries and to respond more directly to their concerns.
In conclusion, then, I thank you. I completely agree with the essential features of this excellent report and I remain more than ever open to the idea of a debate with you, particularly about the best ways to give support to this process.
. Mr President, Commissioner, the Economic Partnership Agreements are about trade relations with the ACP countries, which in turn are governed by the Cotonou Agreement. The present arrangements are, however, no longer consonant with the rules agreed within the WTO, in that the special treatment enjoyed by the ACP countries in comparison with other developing countries contravenes WTO rules and must therefore be brought into line with them.
The present system may continue to apply until 2008, and must have been adapted by then at the latest.
There are those in the House who reject EPA’s from the outset; they do not believe that a certain measure of trade liberalisation, in whatever form, can make any contribution to the development of poor countries.
My group, though, is convinced that trade can indeed play a part, certainly that the liberalisation of trade among the ACP countries can do so. We have no objection in principle to EPAs, provided that they are arrived at on the basis of sound agreements, providing for such things as adequate time for the countries in question to adapt to the new circumstances, and support for them in doing so. It is important that EPAs should make provision for that.
So, as far as we are concerned, let there be EPAs, if they stand a chance of helping to fight poverty. The Group of the European People’s Party (Christian Democrats) and European Democrats wants them to retain the development goal as a top priority, which means that liberalisation must only be gradual, for the benefit of the ACP countries and adapted to their specific and varied circumstances, with important basic services such as water, education, transport and energy remaining available to all. The PPE wants a realistic timetable, in other words enough time for necessary changes to be made. The PPE-DE Group wants sufficient support measures (for example technical assistance, capacity-building and reforms in such areas as customs and taxation) and it wants to see cooperation on a regional basis promoted between the ACP countries.
There are four areas about which the PPE-DE Group has concerns, and they are as follows.
The first is the limited supply of information from the Commission on the course of the negotiations. Then there is the pressure of time under which these are now being conducted and under which they will also have to be implemented. The negotiations have been in progress since 2002 and still no draft texts have been made available to us.
Finally, there are the financial aspects. The EPAs’ success will depend on a decent sum of money being made available. In the first place, this will have to come from the European Development Fund and then from other sources as well. It is not yet sufficiently clear where the money will come from then. There are emergency rules that make provision for this, and they are necessary. If the system appears not to be working in some places, the process must be capable of being slowed down or stopped for a period of time. Scope for that already exists under current WTO rules. We have as yet no specific proposals to make about this. The Commissioner has already gone some way deeper into this issue, and I look forward with pleasure to closer cooperation and more detailed information.
. Mr President, I should to like to thank the Commissioner. I wish to begin by referring to his remark that talking about alternatives to economic partnership agreements is ‘academic’ – that was the word he used. It is very clearly stated in the Cotonou Agreement that alternatives are part of what the ACP countries have an option on deciding to follow. Therefore, Commissioner, it is not an academic issue, but something that is very definitely an option for the ACP.
The economic partnership agreements are very complex and complicated for the ACP and are the most complex and complicated negotiations they have ever engaged in. I suspect that they also present the Commission with certain difficulties, if not only because of the tensions which naturally exist between DG Development’s concerns and priorities and DG Trade’s concerns and priorities, which are very different. We know from our own experience in this Parliament that there is not always that necessary coherence between our objectives.
My impression is that there are concerns that are common to all the regional negotiations and I am following them very closely. There are examples of the Commission wanting a framework that facilitates trade as a first priority. The ACP regions are far more interested in addressing supply side constraints and the link between EPAs and development support. Market access remains absolutely central as an issue.
The proposed opening of the economies of the ACP countries – most of which are least-developed countries – is a major concern. The benefits of regional integration, market access and integrated trade and development, as my colleague Mrs Martens said, are absolutely clear. However, what we understand in the Committee on Development is that any potential benefits could be outweighed by the potential costs which they might be expected to pay. Therefore, the agreements they might have to make on market access – market opening – may not be exactly what they need and perhaps they could get more from other kinds of arrangements.
To be competitive and to market their goods, there needs to be substantial investment in their ability to do so. ACP countries need training and their workforce needs to be improved; they need improved infrastructure, transport and institutional capacity-building. All these are major priorities for the ACP.
It must be said that it is not for the Commission to tell the ACP what a good EPA is. It is up to the ACP – in consultation with their parliaments, the Joint Parliamentary Assembly and civil society – to make that kind of decision. Any criteria we make on economic partnership agreements must be based on their relationship with the Millennium Development Goals.
I should like to ask the Commissioner one question. The central Africa negotiations are portrayed as a model of these regional negotiations. My sources tell me that DG Development at its highest level – that probably means you, Commissioner – is very worried about the capacity of the secretariat of the Central African Economic and Monetary Community in their negotiations. Is it the case that you, Commissioner, have publicly called for the executive secretary and chief EPA negotiator in CAEMC to be dismissed? If that is the case, then how does this sit with DG Trade’s description of this as being the absolute role model?
Finally, I should like to draw attention to the Cape Town Declaration of the Joint Parliamentary Assembly in 2002. Benchmarks were put in place there to assess the conduct and outcome of the negotiations on the basis of key social and environmental indicators, including decent work, health, education and gender. The potential for this was confirmed last year by the ACP Council. Will the Commissioner act upon these proposals?
. Mr President, Mrs Morgantini’s report was very much welcomed by the Committee on Development because it is clear about the fundamental principles on which economic partnership should be based.
As Commissioner Michel and Commissioner Mandelson have stated, economic partnership agreements must be development-friendly. That means that liberalisation must, of necessity, be asymmetrical. There can be no question of forcing ACP countries to open up their markets to European goods until their own domestic markets are much more firmly established. From the European side, we can offer aid for trade measures to help with this market-building and with supply-side constraints.
Of the amendments tabled for Plenary, the ALDE Group will be supporting those which underline that the pace of market opening should be driven by the ACP and that there is scope for the EU to work much more closely with ACP partners in world trade negotiations. Together, the ACP countries and the EU form a substantial block.
The ALDE Group will also be supporting those amendments from the PPE-DE Group which offer improved wording and avoid overly restrictive definitions of, for instance, decent working benchmarks.
Some NGOs have campaigned on a simple platform of ‘no’ to EPAs, but that could be throwing the baby out with the bathwater. The regional integration which is part of the EPA process will help ACP countries to prosper, to increase South-South trade and the removal of tariff barriers between neighbouring ACP countries.
The essential point at every stage of the EPA negotiating process is to ensure that the outcome works in favour of development. I hope the Commission will at all times be genuinely and consistently guided by that principle and by this report.
Mr President, the purpose of the Cotonou Agreement and the Economic Partnership Agreements is to eradicate poverty and promote sustainable development. That objective must under no circumstances go by the board. The mentality or idea of reciprocity, based on a principle of equality, is therefore quite wrong. The fact is, we are concerned here with two quite unequal partners, the EU and the ACP countries, so it is not the ACP countries that should be helping the EU countries, but the other way around. That is something I am absolutely certain Mrs Morgantini agrees with me about.
Poor countries’ only export opportunities are in the fields of agriculture and raw materials and in relation to very labour-intensive products, such as textiles, which they should be allowed to export to ourselves in the EU without restriction. The ACP countries also have extremely weak economies. We cannot therefore demand that these countries just go ahead and open up 90% of their markets in return for the EU opening up its own markets as a kind of payment. That is a view also expressed in Mrs Morgantini’s report. I hope, then, that I am right in interpreting paragraph 17 of the report as saying that it is of course only the ACP countries that are entitled to introduce temporary import restrictions in relation to industries threatened by surges in imports. It would be very unfortunate if we were entitled to prevent the ACP countries from selling us textiles and agricultural products just because we had not been skilful enough to adapt to the changed conditions of competition in a globalised world. The fact is that we too were allowed to protect our own markets when our economies were still developing. That being said, protecting markets is a very uncertain way of achieving growth and a healthy economy, and it should therefore be a limited, including time-limited, measure for developing countries too.
Mr President, ladies and gentlemen, we in this House have already, on a number of occasions and with a large degree of unanimity, reached agreement on the Millennium Development Goals and have flagged up the elimination of poverty from our planet as our most important task over the coming decades.
Mrs Morgantini’s excellent report has now provided us with an assessment of the contribution economic partnership agreements can make to actually achieving this task. We expect the Commission to give clear priority to development and the elimination of poverty in the ACP countries in the negotiations. The criticism that I am about to make is clearly aimed at the appearance of a representative of DG Trade at a hearing of the Committee on Development. Let me be quite clear about this: we do not want negotiations that reflect the style and behaviour of a colonial power; we believe that the decision-making sovereignty of our partners in the ACP countries must be preserved.
This sovereignty should be encouraged by investment in trade infrastructure, and, of course, by means of support for national strategies to combat poverty, which is fully in line with the principle of subsidiarity so prized in the EU. If governments exercise their sovereignty by deciding to view the economic partnership agreements with scepticism, then there have to be alternatives such as those offered by the Cotonou Agreement. That is why I wonder why the Group of the European People’s Party (Christian Democrats) and European Democrats wishes to delete that reference. Why does the PPE-DE Group suddenly no longer feel bound by agreements? The PPE-DE Group is also seeking to delete virtually every sentence from the report that gives the ACP governments negotiating sovereignty and their own political room for manoeuvre as to whether liberalisation should be implemented in a given sector, to what extent and in what time frame. Why, I would like to know?
The Morgantini report calls for basic provision with drinking water, education and other key public services to be excluded from liberalisation from the outset. The PPE-DE Group wishes this to be deleted, and instead calls for the liberalisation of the water sector to be based on affordable prices. I regard that as pure cynicism. Given the widespread poverty in many parts of the ACP countries, that is simply not acceptable. I urge you to reject these amendments tomorrow.
Mr President, ladies and gentlemen, first of all I would like to thank Mrs Morgantini, the rapporteur, for the excellent job she has done. In a society that is now dominated by a globalised economic market, the Community institutions have a duty to encourage development cooperation, in a world in which three billion human beings live on less than two dollars a day and over a billion survive on one dollar.
For this shared aim, we must search for suitable means which can lead both to an improvement in the economic situation of developing countries and to gradual and increasing integration into the world market. The European Union’s cooperation policies must contain priorities designed to change the internal processes in those countries, promoting a stable, open and democratic political climate as well as an increase in prosperityWithin this context it can be said that the economic partnership agreements represent a suitable tool to boost and implement trade relations between the ACP and the European Union.
We should also emphasise another point: development investment in the so-called ‘sensitive’ sectors such as education, health and energy should be constantly monitored, and where necessary restrictions should be imposed on economic liberalisation. We ought always to remember that in order to be successful and have a positive impact on the social fabric of developing countries, effective integration and economic growth must necessarily be accompanied by an improvement in people’s general living conditions. On this issue a precise, specific and consistent commitment is needed.
Mr President, first of all I wish to thank my colleague, Mrs Martens, for her excellent speech and the amendments that she has proposed. This approach strengthens the report before us and supports its objectives to make Economic Partnership Agreements (EPAs) a workable means of implementing the EU’s targets for development cooperation.
WTO rules force us into separate Economic Partnership Agreements, because the trade relationship based on the Lomé Conventions and Cotonou Agreement is non-reciprocal and therefore inconsistent with the WTO’s enabling clause. Under this clause, industrial countries are permitted to give unilateral and non-reciprocal preferential treatment to just two categories of countries: either all Least Developed Countries or all developing countries. Since the African, Caribbean and Pacific Group of States (ACP) regions include countries from both groups, the original preferences granted to the ACP countries are incompatible with current WTO rules, and our transition period giving entitlement to waivers expires in 2008.
In order to make the EU-ACP trade relationship WTO-compliant in the long term, a solution has been sought in the EPAs. Under the proposed EPAs, the trade relationship between the EU and the different ACP regional groups will be reciprocal. Under Article XXIV of the General Agreement on Tariffs and Trade (GATT), countries at different levels of development can enter into a reciprocal free trade agreement provided that the liberalisation of essentially all trade occurs within a reasonable length of time. In the context of the EPAs, this has come to be understood as roughly 90% of trade within 10-12 years.
It is clear that implementing a reciprocal free trade agreement will be a major challenge for the ACP countries, whose level of development varies a good deal. Reciprocity represents a major shift in the EU’s approach to development and trade policies with ACP partners.
On the other hand, we know that the support allowed by Lomé and Cotonou did not halt the decline in ACP market share. Since we are worried about premature liberalisation, we need to ask whether in this context there is such a thing as timely liberalisation. Sometimes bold steps have to be taken, which means we must at the same time make sure that the eventual outcome of negotiations on agreements leaves sufficient time for ACP domestic and regional markets to adapt.
I myself also think that it is important to allow everyone unobstructed access to nature’s own ‘free’ services. Therefore, on World Water Day, I feel it is necessary to mention how essential it is, for example, that water resources are managed fairly.
The opening up of markets in some cases has also led to the spread of poverty in developing countries, and for that reason the progress of talks should be monitored carefully. The negotiations must be impartial, and no pressure should be put on any party while they are taking place.
Mr President, Commissioner, ladies and gentlemen, I should like to thank my fellow Member, Mrs Morgantini, for the excellent report that she has submitted to us today concerning the impact of Economic Partnership Agreements on development.
The general philosophy of this text is right. It advocates the necessity for Community solidarity in the face of regulation that carries the risk of uncontrolled liberalisation. This work was welcomed unanimously within the Committee on Development. It is my wish and hope that it will receive the same support in tomorrow’s vote.
One essential principle must guide our thinking: development in accordance with, and closely linked to, the Cotonou Agreement. It is a prime objective in all the negotiations and within the framework of the implementation of EPAs with the African, Caribbean and Pacific (ACP) countries.
I understand the need to bring trade relations between the European Union and the ACP countries into line with the WTO rules; I am talking about unilateral preferential access between Community markets. Nonetheless, compatibility with the WTO rules must not take precedence over our international commitments to promoting sustainable development and eradicating poverty.
I share the fears of our ACP partners and of many NGOs with regard to the way in which negotiations are now conducted by the Commission and with regard to the logic underlying these negotiations. There is, indeed, a glaring asymmetry between the two parties. If we do not attend to this, the swift and harmonious reciprocal opening of markets that is being sold to us will be fatally unbalanced and, I fear, will lead only to disillusionment.
This liberalisation of trade between unequal partners, far from promoting development as intended, runs the risk of having devastating effects on the fragile economies of the countries concerned and on their vulnerable populations. And this at the very moment when, in our speeches, we are claiming to want to help these countries to achieve the Millennium Development Goals which, as we already know, are out of reach.
I believe that if these agreements are conceived gradually and in a concerted manner, within a rational and predictable framework, in order to promote trade and investment in this area, they will represent a real opportunity for the ACP countries, an opportunity both in terms of economic diversification and harmonious regional integration and in terms of real and successful integration within the world economy.
A few priorities must be stated. The first of these is the exclusion of the Singapore issues and of essential public services, without neglecting the principle of the right of these countries to use safeguards to defend their sensitive strategic sectors. The second priority is to respect our commitment to seek out alternative trade systems to EPAs for those countries that request it, as is stipulated in Article 37.6 of the Cotonou Agreement. These alternatives must be based on the principle of non-reciprocity established in the generalised system of preferences (GSP) as well as on the introduction of a clause establishing special, differentiated treatment at the WTO. These priorities depend very much on the willingness of the European Union to give its full weight within the WTO to facilitating improvement in the rules in terms of development priorities.
Finally, stating a wish is no use without the means to achieve it. I should like to conclude by saying that, beyond the concern about the European Union’s financial perspectives, we must, on the one hand, keep the promises made by the President of the Commission at Gleneagles concerning aid for trade. On the other hand, we must envisage new financial commitments to compensate for the cost, to the ACP countries, of the removal of preferences and customs tariffs, strengthen technical support to ACP countries and, finally, ladies and gentlemen, reject the unacceptable reduction in the European Development Fund. Since, however, I am not convinced that these aims will be achieved quickly, I suggest that, where the reciprocal opening of markets is concerned, the Commission consider, as a token of its goodwill, prolonging the period of transition according to the specific needs of the ACP countries, as defined at the time of the negotiations.
Mr President, I hope that Economic Partnership Agreements will be a workable means of eliminating poverty, and that they will allow us to go from making declarations to something concrete. I warmly welcomed the speeches on this subject this evening, and that of Eija-Riitta Korhola in particular was excellent. In terms of quality, I cannot add anything, but nevertheless I would like to say a few words about Luisa Morgantini’s report.
The importance of development cooperation must not be underestimated. As welfare societies and European communities, we want to help fellow human beings who are worse off than ourselves, both in our own countries and elsewhere. In a way, this is a measure of how civilised we are.
It is true that today, in many Member States of the European Union, there is some debate about what proportion of financing should be channelled into development cooperation. For example, in Finland, where I come from, this issue has just been discussed, and I know that the 0.7% target recommended by the UN has not been achieved: we have kept at around the 0.4% mark. It is also to be hoped that the other European countries, Finland included, will make progress in this matter. Hopefully, we in the European Union will establish a common will, as well as the funding, to attend to the needs of our brothers and of nations worse off than us.
In my opinion, however, we should ensure that the aid we give is in harmony with the principles of sustainable development. Economic, social and environmental factors must always be taken into account in EU development cooperation. It is not merely money that is important, but, above all, partnership, aiding development and helping countries to get off to a good start.
We must also be careful to promote European values such as democracy and human rights through development cooperation. It is important to take these into account in development cooperation.
Mr President, ladies and gentlemen, the Morgantini report is an important attempt to restrict the damage caused by the EPAs. Do you really believe that a free trade agreement is what is needed to reduce and eliminate hunger and poverty?
Consider Burundi: the theoretical abolition of tariffs, as envisaged by the EPAs, would result in a gain for the European Union of a trade share equal to USD 12.4 million, which Burundi would lose, and that is after having calculated the gain to local consumers. This fact emerges from a study by the Economic Commission for Africa, a UN organisation, which also showed how that continent already has a rather high proportion of wealth owned by foreign residents, higher than any other region in the world: 39%.
The idea that a further expansion of free-market ideas can produce wealth in these areas is also refuted by the data on subsidies. In Nigeria the cheapest meat is German and English and in Senegal 52 000 tonnes of onions exported in 2005 alone from the Netherlands placed farmers in very serious difficulties. The EPAs were originally conceived within the framework of the Cotonou agreement, which enshrines the fight against poverty and the struggle for social development, but they have instead become something which promotes not social development but rather greater poverty.
Ladies and gentlemen, I agree with some of the points that have been made. As regards the apparent lack of information coming from the Commission, the Commission is, of course, willing to provide all the information it has available. Perhaps you feel that there is too little information. I shall see to it, for my own part in any case, that I give you all the information that I have.
With regard to the need to have large sums of money available, if extra money is needed, the Member States will have to provide it. You know very well the amounts available from the European Development Fund: I have only the money that is allocated to me.
With regard to Mrs Kinnock’s speech, I should like there to be no misunderstanding. When I spoke about an ‘academic’ debate on the alternatives, this was not intended to be impertinent. In fact, it is possible to make alternative proposals to those who do not wish to negotiate, but, as matters stand at present, they are, as you well know, Mrs Kinnock, all negotiating. The word was perhaps ill chosen, but starting a debate on the alternatives when they are all already negotiating does not seem very useful to me.
I should like to say to you that I am fairly broadly in agreement with the other comments you have made. Thus, I agree with your comments concerning access to the market, but you have to admit too that access to the market is not everything. Our experience of 50 years of liberalisation clearly shows that it is not enough and that there is a whole list of other factors to consider. You will find none more convinced than I of the fact that we must focus on the benefits of development. I am, therefore, completely in agreement with this principle.
Regarding production problems, it is clear that production is one of the areas in which we can most usefully provide support to the countries in question. It is at this level that one can provide the necessary funding for technical or technological upgrading, for technology transfer, for product quality, in short to finance the added value so necessary for access to the market.
I agree with you in recognising that the European Union must not impose diktats. That would not correspond at all either with my convictions or with the idea I have of development. There is a negotiation and, in a negotiation, each partner puts forward his arguments. There is no diktat in that. I am also in agreement with Mrs Martens when she says that the timescale must be realistic. I completely agree that it is necessary to safeguard access to water, to energy and to a whole range of essential goods. I share your views on this matter completely and I am extremely doubtful about the idea of liberalising these sectors.
Mrs Kinnock, on the question of the dismissal of the secretary that I am said to have called for, firstly, I do not have the power to dismiss the secretary concerned and, secondly, I have not called for anyone to be dismissed. What is true – because I am anxious to take full responsibility for what I have done – is that, in answer to an appeal from the secretary of CAEMC, the Central African Economic and Monetary Community, I simply said that I did not agree with granting a request for extra money for someone who has done nothing, and I can vouch for the fact that he has done nothing. I am, moreover, not the only person to complain about the fact. To justify himself, he said that he had no right of injunction in relation to Member States. The work that should have been done was not done. We do not receive the documents in proof that we ask for. There is a problem about transparency in his management. In these circumstances, I feel that it is part of my job to point out some of the basic principles of governance, especially when we are concerned with a request concerning funding from the Commission. I acknowledge, therefore, what I did, but I never called for the dismissal of anybody and, in any case, I do not have the power to do so.
To sum up, I shall say that the package, in the negotiation, must be comprehensive and coherent. Peter Mandelson negotiates the EPAs, and I have a supporting role. We work in tandem, therefore. My starting point is, of course, development and, more specifically, economic development as the driving force for growth. I would point out, moreover, that countries have agendas for the fight against poverty, which include this aspect. The regions covered by economic integration agendas are asking us to support them, which we are doing. This integration involves an aspect of commercial liberalisation between them; we support this, and the EPAs support this demand for regional integration.
I can see that some of your fears are justified, but I can assure you, as far as I am concerned at least, that the development aspect will be a priority. It is on this aspect that the negotiations will focus, and the support measures will have to make possible, according to the pace that these countries are capable of maintaining, an upgrading that should give them, in the long run, much easier access not only to regional integrated markets but also to the world market.
In conclusion, I understand all your misgivings and anxieties. I am prepared – and I think that this is really very important – to have an exchange of views with you, including about all the supporting measures. I am looking for all the creativity of which you are capable and I am completely open on these questions, without any preconceptions. In any case, I assure you that I am more than ready to continue to look for the best possible solutions for supporting developing countries within the context of the EPAs.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the report by Jo Leinen, on behalf of the Committee on Constitutional Affairs, on European political parties (2005/2224(INI)) (A6-0042/2006).
Mr President, Madam Vice-President, ladies and gentlemen, the regulation on the financing of the European political parties that we adopted in 2004, has been a resounding success. The separation between Parliament and its political groups on the one hand and the political parties on the other has been a success. This was something that the Court of Auditors had been demanding for many years, a demand that this regulation responded to.
In the meantime, 10 party families have registered; they also receive support from the relevant budget line. This demonstrates that political culture at European level is still diverse and thriving. To have 10 party families is quite an achievement – before there were only four, so their number has more than doubled.
Our experience with the financing of the political parties has been good. Nevertheless, there is a short wish list enumerated in the new report, wishes for planning certainty and wishes for flexibility in the way the European parties function. There is also the desire that the Committee on Budgets and the Bureau should, at the beginning of the parliamentary term, create planning certainty for that entire parliamentary term. This does not make the annual budget that we adopt superfluous, but I believe that it would be advisable to ensure that this budget line is preserved and can develop in line with enlargement or an increase in the number of political parties.
The parties do have their own resources: donations and membership subscriptions. It cannot of course be the intention of the EU funding regulations that these own resources should be forfeited if they are not spent within the same year. That is why I am grateful that in Strasbourg we have already complied with one requirement found in the report, that is to say that the parties should be able to use up to 25% of their own resources to build up reserves. It is after all their own money and the EU funding regulations should not place disproportionate restrictions on the parties.
Another wish, however, is that it should also be possible to carry forward up to 25% of contributions into the first quarter of the following year. Politics is an unpredictable business and in the case of unforeseeable events it must be possible to spend a certain amount in the next quarter, so that the parties do not have to embark on an end-of-year spending spree in December.
The report also includes some other proposals. I would, however, now like to move on to the second stage that we are introducing with this report. We need a genuine European party statute. It is not acceptable for the European parties to have to register themselves in accordance with and be governed by the law prevailing in a Member State. All the parties are in favour of identical rights and obligations applying in all the Member States, and that is only possible if there is a single statute. The Committee on Constitutional Affairs is willing to lead the way here. Madam Vice-President, I would be delighted if the Commission took our proposal on board and used its right of initiative to bring forward a new legislative proposal.
The second idea that we should give expression to is the importance of cross-border political communication. In many countries political foundations exist for that purpose. We believe that political foundations should also be created at European level. In this area too we are calling on the Commission to bring forward either a legislative proposal or a budgetary proposal.
We should consider whether in future European elections there should not also be European lists, so that our citizens would virtually have two votes: one for the national or regional list and one for a common European list for the parties, because only with a list of that kind would a common electoral campaign be possible. At present we have 25 different election campaigns during the European elections, and European lists would bring them together.
In conclusion, I would like to mention the youth wings of the parties. Our young people represent our future. We need to pay special attention to promoting political youth organisations and movements, which represent the future of the parties, and the parties are part of the democratic process. The report take us a significant step further forward. I would like to thank the secretaries-general of the parties and also Parliament's administration for their effective management of resources. I would also like to thank the secretaries-general for the excellent proposals which have been incorporated into this report.
. Mr President, I would like to thank Mr Leinen for this important report, which provides a good opportunity to both look back at what has been accomplished in the area of European political parties and what could be done in the future.
It was only three years ago, in 2003, that the regulation governing the political parties at European level was adopted by this House and the Council, on the basis of a proposal put forward by the Commission. The institutions were thus translating into practice the objective set by the Treaty of Amsterdam and the new legal basis offered by the Treaty of Nice. As the European Community Treaty acknowledges, political parties at European level are an important factor for integration within the Union. They contribute to forming a European awareness, to expressing the political will of the citizens and to promoting political debate at European level. It is a fact that since the entry into force of the regulation, ten European political parties at European level have been established.
We could take this as an indication that the European public sphere is being gradually built, where citizens can expect their voices to be increasingly heard by the institutions. I have great sympathy for this, as it is also one of the thoughts in our White Paper on communication. We need a European political culture and we need help to promote that. However, there is still a long way to go to connect the European project and the European institutions to the citizens. Again, this is one of the key issues that the Commission addresses in the White Paper on European communication policy.
I am convinced that not only governments and parliaments, but also political parties and public bodies have to place the issue of Europe at the forefront of public consciousness. We should also reflect on the low turnout for European elections and jointly look into ways of increasing voter participation, as the Commission has already proposed in Plan D. It is not always easy to see exactly how we could play that role, but I think the institutions would have a common interest in ensuring that there is also a high voter turnout and high participation in the discussion on these elections.
Mr Leinen’s report emphasises that political parties have to work for citizens’ involvement, not only through European elections but in all other aspects of European political life. We fully share this view.
There are a number of important issues that are raised in paragraph 12 of the report. They concern the role of the European Foundation. As Mr Leinen mentioned, this concerns the role that European parties can play in European referenda and the enhancement of youth organisations. The Commission would welcome a broad and in-depth discussion of these issues. They are all part of our gradual move towards the real European public sphere. Again, we have a great deal of sympathy for these proposals.
Political parties are an essential part of the democratic structure of the Union and it is therefore appropriate that they receive some support from the Community budget.
We take note of the suggestions advanced in the report as regards injecting more flexibility into the public funding system. Many of the ideas outlined in the report could be made concrete by an adjustment of the internal rules supplied by Parliament.
As regards other suggestions, which would imply amendments of the regulation covering European political parties or of the Financial Regulation, we have to look at those in a broader context. You will notice the careful language that I am using on this point. As you know, we are currently revising the Financial Regulation and its implementing rules. We should assess the situation in the light of this exercise, as, again, one has to balance the need to look at other financing, or at NGOs for example, with a view to finding the best tools to improve the current situation.
Finally, we take note with interest of the idea underlined in paragraph 4 of the report, namely that the Committee on Constitutional Affairs should consider the question of a European statute for European political parties, which could go further than the existing regulation. Among the ideas that the committee should consider is the possibility of better defining rights and obligations for the European parties.
The Commission will certainly follow with interest and attention the work which will be carried out by the parliamentary committee in this area. I would like to express here my personal commitment to this important reflection. I repeat that this is fully in line with our ideas in the White Paper. This has to do with creating a European political public sphere where we can have debate and where the political parties will play a very important role.
Mr President, ladies and gentlemen, I represent my honourable colleague Mr López-Istúriz White, who drafted the opinion of the Committee on Legal Affairs, and I shall make a few comments on that opinion on his behalf and on behalf of my group.
I agree with the view of the main rapporteur, Mr Leinen, that the existing statute must certainly be regarded in principle as a total success and that it was entirely right and proper for us to make a clear distinction between party funding and the financing of parliamentary groups. We also owed it to the public to make that amendment.
Political parties help to form the will of the people – in the European context, we should say ‘of the peoples’ – and that is why it is essential that the European institutions should establish the prerequisites and create the conditions for the proper functioning of these European parties. In this context, there are four things to which I attach particular importance.
Firstly, it is essential to create a sustainable permanent financial framework that enables parties to obtain long-term funding. The grants that are currently paid to the European parties do not provide an adequate basis for truly sustainable long-term planning of activities. Plans are tied at the present time to calendar years within the electoral term. Changes in party funding can also occur if new parties are created and the volume of funding then has to be adjusted. I am simply saying that the existing provisions do not let parties plan ahead with a sufficient degree of financial security and that, in these circumstances, changes are eminently desirable.
Secondly, we must allow European parties to create financial reserves that are not lost from one year to the next. Mr Leinen likewise addressed this subject, which also featured in our deliberations in the Committee on Legal Affairs. His reference to the notorious December rush hit the nail on the head. We want sustainable long-term planning of party funding; we do not want a situation in which, in the run-up to Christmas, so to speak, money is splashed about because of the pressure to ‘use it or lose it’.
In this context, it is also worth considering whether the 20% limit for transfers from one budgetary item to another should be rethought with a view to making it more flexible. European parties must have the freedom to respond to changing requirements that might stem, for example, from a crisis in the political arena by restructuring their resources more radically than the present statute permits.
Fourthly, against this background I believe that the statute for European political parties should be amended to enable the European parties to act more effectively for the benefit of the entire population and to perform their role as driving forces in the process of political decision-making. At the same time, however, I cannot deny that the parties could do more by their own efforts to achieve this aim of bringing Europe closer to the people and involving its citizens in what is happening here in Europe.
I personally do not believe that a European list of candidates, parallel to the national lists, would be a means of solving this problem. Party lists are an abstract concept, and seats are allocated to particular parties, and many people cannot identify with that. What we need is a far more personalised European electoral process, and there is a very simple way of doing that: if at least the two mass parties in Europe could each decide to campaign in the European elections with a chosen leader who would subsequently be their candidate for election as President of the Commission, the elections would become strongly personalised within a fairly short time, and people would identify far more closely with individual candidates and with political statements of intent, which alone could probably lead to a considerable increase in turnout at European elections.
I hope that the political parties will have the courage to take this step.
. Mr President, I, too, rejoice in the way in which this report makes it possible for us to take a significant step further towards the consolidation of the European political party.
The fact is that I do believe that, if we really do want to develop a real European parliamentary democracy, truly European political parties will play an important part in it. The resolution adopted several years ago in favour of funding parties quite separately from the groups strikes me as a very important step in this direction. It will not necessarily, however, play well with the public, who do not believe that it is necessary.
I believe, though, that we are obliged to describe political parties as being, in a sound parliamentary democracy, an important link between the public and the decision-making process and that this is not to be had for free. To put it another way, we must have the courage to tell the outside world that there is a price to be paid for democracy, that there is nothing abnormal about this, and that it is better that funding should be transparent and from public sources rather than through all manner of dark channels.
As I have already said, an important step in this area was taken a number of years ago. I believe that the time has come to make a few improvements, the most structurally important aspect of which will be, without a doubt, that the political parties can plan ahead over greater periods of time instead of having to work with one-year budgets and without any certainty as to what is going to happen the year after that.
There are also two significant technical amendments, which have to do with the flexibility of managing the budget.
I now want, in a sense, to misuse this platform to point out that the problem of the carrying-over to a subsequent year of anything on the credit side accumulated in a given year is not one faced by political parties alone. This rule appears to have crept into the set of rules generally imposed by the Commission. I have the same problem to contend with as chairman of the management council of the College of Europe, which is also required to spend money in a given year, or else a problem results and the upshot is poor management. It is better that there should be more flexibility in this respect, just as we are here proposing for political parties. I would like to bring to the Commissioner’s attention the fact that this problem does not exist only in political parties. This appears to be a general rule that the Commission applies even though it is an obstacle to good management and has been thought up by accountants, whose thinking I do not follow very well.
I also want to stress, by way of conclusion, that we can now, together with the Committee on Constitutional Affairs, do a considerable amount of important work towards a proper statute for political parties, which will include – disadvantageous though it may be to the state coffers of my own country – a fiscal statute that ties in better with the fiscal statute for the European institutions, so that it is made perfectly clear that the political parties are part of that specific management level and that they are integral parts of Europe’s institutional framework.
. Mr President, thank you for giving me the floor in what seems, at this stage in the evening, more like an open meeting of the Constitutional Affairs Committee, with some other Members very welcome to join us.
My group supports the report that has been put forward by our rapporteur, the Chairman of the Constitutional Affairs Committee. As we have heard, it concerns adjustments to the system that we adopted over a year ago now. These adjustments are necessary because of the teething problems that we have discovered in operating the system. They are sensible and pragmatic and I would urge the Commission – for that parts of the report which are addressed to the Commission, such as those pertaining to the Financial Regulation – to take them up. Political parties are not NGOs, they are fulfilling a different role and they are vital for the functioning of our democratic system.
What we have set up and what we are hoping to improve is a system where we have – and the public can see that we have – a clear, transparent and fair system for funding the European level of work of political parties. This is something that recent events have shown is not always the case at national level. We should be proud that we are putting in place a sound structure at European level to finance the work of European political parties. It is important that we do so, because what political parties offer is choice to the voter, different visions, different programmes, different ideas, different proposals. It is that choice which gives life to political debate at European level.
It does one more thing: it shows that the choices we face at European level are really choices of policy, not choices between national viewpoints and national visions. All too often, the press, in focusing on European Council meetings, gives the impression of some gladiatorial combat between national interests. But the real choices we face are policy choices. Do you want higher environmental standards but at a greater cost or not? Do you want our markets to be a totally liberal free-for-all or to be regulated with protection for vulnerable people? These are all political decisions, political choices that are highlighted by political parties; they are often hidden away in the Council. That is essential for our Union to work effectively.
We already have ten parties registering. That shows that this system is working. There were some who claimed that this would only be financing the big parties. Well, some would say that ten parties is a very wide range of parties being financed.
There were those who are not here tonight – including Mr Hannan from the PPE-DE Group – who said that this was going to finance only pro-European parties, as if there were a rule that we could bias the funding towards a particular political viewpoint. This of course is not the case.
What we have seen and achieved and what we hope to improve is a sound system, one that is necessary and one that will enhance the quality of democratic debate at European level.
. Mr President, at this stage of European development – which some would describe as a ‘lack of European development’ – the significance of this report cannot be over-emphasised. The fact is that it is not just about political parties, and I think that is the good thing about it and about what the rapporteur is trying to do.
He could indeed have said that, yes, there are ten political parties: he could have a look at how they work and what we do with them. But no: he opted for a much broader philosophical approach, and I think he was right to do so, for it has everything to do with the European political area that the Commissioner himself highlighted. After all, what is it that we constantly hear, not only during election campaigns but also in the interim? We hear people asking, ‘What is this European parliament thing for, when there is no European political area?’ They are right: there is not one. There is no such thing as European public opinion. It does not exist; it is not even possible.
Nor will it be if people do their utmost to ensure that no such European political area ever comes into being, of the kind that we need if there is to be European political debate without regard to frontiers.
Let us take a look at the situation as it stands now. There are twenty-five commissioners, chosen primarily on the basis of their nationality. The Council is, of course, composed on the basis of nationalities. Not even this Parliament is elected through a European election, but through 25 national ones, which approximately coincide in time, but are not precisely one. You will not, of course, end up with a European political area that way.
It is that European political area that we will indeed be in need of if we are ever to see an elected President of the Commission, whether he is to be elected by this House or, as I would prefer, by the European electorate. It is that that will usher in a cross-border, European political debate. Or, if there is to be a European referendum, then let there be, instead of 25 national referenda, one single European referendum, for example on whether to have a new constitution or stick with the old one.
What I am in favour of is, in one way or another, giving European elections a European element, at least to some extent. Then you will have a European political debate, for which a European political area which be needed – as, too, will political parties, if you want a representative democracy, which we do, because we want politicians such as ourselves to be monitored, and the only way they will be is if you have strong political parties, certainly stronger than they are at present.
They will then have to be well run, and that means that their specific financial needs will have to be met. I am glad that this report gives consideration to this, for example by creating the flexibility to carry over funds from one year to the next.
At the European level, political parties operate to a five-year cycle, rather than from one year to the next. It is of course worthy of note that other NGOs are now very tightly regulated, in ways that some of them find highly inconvenient, and perhaps we ought to take a look at them too. With that in mind, Mr Dehaene put it very well when he said that there is nothing crazy about giving to others too the flexibility that we want our political parties to enjoy.
Let me turn, finally, to the call for a single statute. This is something of which I am very much in favour, and on that point too, I am at one with the rapporteur. We need to give serious consideration to European foundations, and I would prefer to opt for party political ones; I think the German system is the most civilised in the world in this regard and if we were to be able to have the same thing at European level, we would be able to count ourselves rich.
I also – and, yes, I really am finishing now – ask you to bear in mind the amendments tabled in the name of my group by Mr Guardans, on participation by women in political parties.
Mr President, Madam Vice-President, Mr Leinen, ladies and gentlemen, I think that, as Parliament, we have amply contributed to creating this baby that is the European political parties. Now, however, perhaps we need to feed it in order to help it to grow stronger. The Leinen report is, in this respect, very important, as it highlights all the imperfections still present in this offspring that we are bringing to be baptised.
A European political party is, first of all, a political party. Is it conceivable, ladies and gentlemen, for a party to exist without taking part in elections? That is why Mr Leinen’s comment is so important: the European political parties should be able to take part as such in European elections. The only way that they can take part in elections is by having, one day, at last, a part of our Parliament elected transnationally. Only then would the parties be understood in practical terms by our citizens. They would also be understood by our citizens if it were possible for individuals to be members. I know that some parties allow it, but not all, and I think that it would be a good way of giving our citizens more involvement.
I am a little more sceptical about the proposal from the Committee on Constitutional Affairs that the statute go so far as to include provisions on the organisation of party congresses and the nomination of candidates. Regarding individual membership, however, I think that is something that we ought to pursue, just as we should pursue the fact that these parties have to be subject to Community law. It is somewhat absurd to see that these parties are sometimes non-profit making associations, although I have every respect for non-profit making organisations. I believe that Community law must support the emergence of these new legal bodies.
Where the budget is concerned, the proposed distribution over three months at the end of the year is also very important. I believe that some political parties have already found themselves in a tight corner in December with money unused, and it was up to whoever had the best idea to spend this money in a rush, to make a few pens, a few tee-shirts; in short, things that were not at all in the immediate interest of the political party in question. Hence, a ruling that makes it possible to spread the surplus over several months is a rule of good stewardship that we should support.
The last point is that the European parties are young parties, but not yet parties for young people. I think that we shall have to make an effort at this level to find a proper legal framework and the funding necessary to enable European political organisations for young people to join in this great debate. I have made a few amendments to that effect. Nevertheless, in general terms, this is an excellent report.
Mr President, Madam Vice-President, as a member of the Party of the European Left, which was founded in May 2004, I firmly believe that, as the integration process advances, European political parties can play an important part in ensuring that our continent continues to converge and, above all, that a sense of European identity is able to develop more and more across all our countries.
Political parties are certainly not the only players in our democracy, and they are far from being the best players, but they are a key element, and so the inclusion of a clause on the role of political parties in the ‘democratic life of the Union’ title of the Constitutional Treaty. Unlike the other European political parties, the Party of the European Left is a young European party. To a certain extent, therefore, it is still engaged in the process of its own development as a party. But if I reflect on the heated debates of recent times, and particularly the debate on the crucial issue of the Services Directive, I must conclude that it has demonstrated its readiness and ability to act and has established a profile of its own.
Paragraph 12 of the report calls on all political parties to discuss specific ways in which they can play a more active role in public debates on the future of the European Union, and that is something I wholeheartedly endorse. The current pause for reflection on the European constitution must not degenerate into a break from reflection. I personally believe it is high time to venture into new territory, for example in the domain of European elections. It is several years now since Parliament proposed amendments to electoral legislation, and why indeed should the people of Europe not have the long-overdue opportunity to choose between various European lists of candidates put forward by European parties at the next elections? If I may return to Mr Lehne’s remarks, I do not regard that as an ‘abstract concept’ but as a new political departure. There is nothing, of course, to prevent anyone from combining European lists with more personalised campaigning.
Allow me finally to thank Mr Leinen for his report. His proposals on financial arrangements are balanced, and the Party of the European Left supports them. More financial security for long-term planning and more flexible administration of allocated resources will make it easier for every party to go on developing its political activities.
Mr President, I have voted against the report and, together with 22 other Members of the last Parliament, I tried in vain to take legal proceedings against the notion of taxpayers contributing to European political parties. The parties are never anything other than artificial. There is nothing that can be voted on, there is nothing of which to become a member and there is nothing over which to obtain influence. The exception, curiously enough, is the EU Democrats, the new alliance for European parties and movements founded by critics of the EU. It is possible to log onto our home page, EUDemocrats.org and, in that way, join right off the street, free of charge, and be informed, as well as take part in the various events.
The rules applicable to the political parties discriminate against smaller movements, smaller parties and, for example, national minorities. These will never be able to achieve the status of European parties and obtain funding for activities that may be identical in every respect to the activities for which the larger political parties - in many cases the smaller groups’ competitors - obtain funding from EU coffers. The regulation on European political parties is discriminatory and thus unlawful in the ordinary course of things. Moreover, it is something that we cannot even have tested in the EU's supreme court. The regulation was adopted by majority decision in the Council of Ministers by people who all have financial interests in the outcome of the vote. What is more, the decision-makers are themselves members of the political parties that now take money from voters who vote for their political competitors in connection with decisions from which those competitors are excluded. The regulation is supported by a majority of the European Parliament, the majority of whose Members also, of course, have a financial interest in discriminating against troublesome minorities. None of the decision-makers perceives any problem in relation to competence. Nor do the decision-makers appreciate that they are offending against EU law’s principle of equality and the ban on discrimination.
My group wants to see the regulation abolished or at least modified so that everyone is placed on an equal footing when they, for example, carry out a cross-border activity for the purpose of disseminating information. Why should international conferences arranged by Social Democrats and Christian Democrats or, for that matter, EU Democrats be funded by EU taxpayers while 21 national minorities cannot obtain grants for debating perhaps exactly the same subjects at their own equivalent conferences. That is indefensible. It is clearly unlawful discrimination, and there should be equality for Loki as well as for Thor, as we say in Denmark.
Mr President, this resolution speaks of the gulf between the public and the European institutions. Those who think that more Europe with Europe-wide political parties is the answer are, I believe, missing the point. It is the institutions, not the people, which are at fault. Their expressions of disdain are clear enough: witness the lamentable turnout in European elections. Indeed, most MEPs in this House come to this House with an embarrassingly low mandate. I do not see the citizens of Europe out on the streets demanding the right to vote for European political parties, but I do find them demonstrably rejecting an ever-increasingly centralised Europe such as in France and Holland last year.
European political parties, that it is hoped might eclipse national parties, may fit the template of European integration, but the rock upon which they will perish is that of democratic rejection when they have to face the harsh reality of seeking a popular mandate from real people on real issues. It is one thing to play at superstatehood in this rarefied House; it is quite another to face the real issues of our electorate.
The narrow political vision of this venture is evident from recitals A and B. It is seen as the next step towards European integration and as building a European political area. Clearly these parties are seen as part of the machinery of a federal Europe. Federalist parties for federalist politicians might make some intellectual sense, but I would welcome a fight with them any day in my constituency.
I should also say that it is not right to try and buy success by throwing endless supplies of taxpayers’ money at European parties. Do not kid yourselves! Our electorate does not think that much of us that it wants the privilege of paying to have us as European political parties. I thought that maybe Mr Corbett, drawing on the experience of his own party back in the United Kingdom, was going to suggest that we could fund this endeavour by creating an upper House and then selling the membership to the highest bidder, it would not be totally out of place with some of the things that go on in this place.
Mr President, I am a real person who is going to talk about real issues!
I address this to Mr Allister and Mr Bonde.
The difference between the last speakers and the majority of this House is that what we – the majority of this House – want is to build, we want to do things together, we want Europe to move forward, because we believe that Europe provides a good solution to the people’s problems. In other words, we are not entrenched in defensive positions, we are not being critical and saying that everything is discriminatory. No: we simply want to bring together the enthusiasm of the different parties in this House, of the different political families in this House, in order to seek solutions to the people’s problems.
That is the fundamental difference between us, Mr President; let us not deceive ourselves. In this regard, the political parties play a fundamental role: political parties that, in reality, have emerged from the parliamentary groups in this House, just as they originally did in the different national States as well. The origin of the political parties lies in the parliamentary groups in this House.
I believe that, if the European political parties have one problem, it is that, in reality, they are still federations, associations, of national political parties. That is the reality. It is true that we have made progress over recent years, but not enough. We have to do much more.
Why? Because I believe that the political parties at European level may be able to encourage the European debate and prevent any debate on European issues at national level being turned into a debate on domestic issues, which is what we see happening time and time again.
I believe, for example, that if the European Council had heeded Parliament’s request that any referendums on the European Constitution be held on the same day, we would have been able to ensure that European issues were discussed rather than domestic issues.
Looking towards the future, however, Mr President, I believe that, at a time when more and more of us are feeling the need for the provisions of the European Constitution, the European political parties, during this reflection phase — and I am delighted that Vice-President Wallström, who is responsible for these initiatives within the Commission, is here — have to play a very important role.
On 8 and 9 May, we are going to hold the first Interparliamentary Forum here. I believe that the role of the European political parties is going to be key to uniting the synergies of the Members of the European Parliament and the members of national parliaments and to moving in the direction that the majority of us who believe that the European Constitution is necessary in order to move Europe forward want to see.
We therefore have some great challenges here, and it is clear that these great challenges — Mr Onesta was right — at the end of the day require not just fine words, but they also need proper funding. I believe that this report by Mr Leinen, whom I would like expressly to congratulate, highlights the difficulties of the Regulation and the formulae we must use in order to overcome them more effectively.
The Group of the European People's Party (Christian Democrats) and European Democrats, therefore, Mr President, is going to back Mr Leinen’s report and is also going to vote in favour of the amendments presented by the Socialist Group in the European Parliament, by Mr Onesta on behalf of the Group of the Greens/European Free Alliance — which relates to young people’s associations — and by Mr Maaten and Mrs De Sarnez.
I believe that this would demonstrate that what we want is to build, Mr President, in the face of those who merely want to destroy.
Mr President, Madam Vice-President, ladies and gentlemen, I would like firstly to congratulate the rapporteur on his report, which I support fully, and on all the work he has been doing in relation to the European political parties.
Mr Leinen is a tireless defender of the European political parties and of their development and is also one of the fathers of the current Regulation. In my capacity as Deputy Secretary-General of the Socialist Group in the European Parliament, I fought hard together with him and some of the Members here today to have it approved.
This Regulation cut the financial and administrative umbilical cord that joined these parties to the political groups in the European Parliament. Its objective was to make these parties financially and administratively transparent and achieve clear and transparent rules that would regulate their activities and funding.
This Regulation is just a first step, however, a temporary solution until the adoption of a genuine statute for the European parties and their funding, as laid down in Article 191 of the Union Treaty.
We would therefore call upon the Commission to present a proposal so that this statute can enter into force before the next European elections, in order to guarantee a competitive electoral process at European level. It is also necessary to give these parties a legal personality, on the basis of Community law, which ensures that they operate transparently and efficiently in all of the member countries.
The role of the political parties is essential to bringing the Union closer to the citizens and to providing them with the incentive to participate politically, so that they may feel that they are participants and protagonists in a common political project and destiny. These parties also provide a basis for the trans-national dimension of the Union’s political process of integration.
Furthermore, we must open up and explore ways to create European political foundations funded from the Union's budget and under this Parliament’s democratic control. These foundations will be an essential instrument for extending the action of the European political parties and to reinforce the link with the citizens and will play an important role in terms of information and political training.
Chairman of the Committee on Constitutional Affairs, carry on with your work and you can count on my total support.
Mr President, I greatly support the reforms which will provide for a fair, buoyant and transparent system of public funding of political parties, something which, regrettably, does not exist in Great Britain at present.
The growth of truly European political parties is the vital key to solving the crisis of European democracy. Why? Because national political parties are clearly failing to respond to the challenge of European integration. They are failing to develop a fluent discourse about European affairs, or to act as a conduit between the European national, regional and local levels.
I trust that European political parties, including the representatives of Mr Bonde’s party, will be galvanised during the period of reflection to contribute to a resolution of the crisis, and especially to publish European papers about those fundamental questions concerning the future of Europe.
Mr President, despite the success of ten European parties that has been described, the democratic legitimacy of, for example, this Parliament has declined in election after election. The report states that there is a gulf between members of the public and the European institutions, which is true, but the solution to this problem is not financial support for European parties. Instead, there should, for example, be an increase in democracy through the return of power to the national parliaments.
The report also states that an EU that is close to its citizens is a precondition for public support for the next steps towards European integration. In order to convince people to accept the rejected Constitution, grants must, in other words, be awarded to European parties. Any democratic forces may, of course, form parties, but to act on the belief that, through the award of large grants, the public would be induced to accept the draft Constitution would not only be an attempt to obtain acceptance of the Constitution in return for money, but would also be very dubious in democratic terms.
Mr President, since the only natural place for political and democratic debate is at national level, coherent parties with a global programme have a place only within Member States. The democratic deficit of the European Union will only be made good through the representation of national parties having their own particular identity, parties that are accountable to the citizens who know them and understand them.
The European political parties, virtually funded by the European Union, must be able to preserve their independence and not become yet another means of addressing European propaganda and communication to the electors. Thus, the European political parties must remain simply a means of cooperation between national political parties, an open forum in which each member is respected. On no account should they reflect, or become the means of conveying, some supposed European public opinion which does not exist and will not exist, because language differences are a fact and the European Union is a means and not an end in itself.
Mr President, while cross-border cooperation between political parties in Europe is nothing new, even parties from the same ideological stable often represent different political cultures. Regardless of the planned injection of millions of euros to support them, they will never be able to agree politically on any more than the lowest common denominator, which has hitherto been confined to the content of election manifestos and electoral appeals. Not even European parties, to be sure, will be able to extricate us from this dilemma.
Although it is agreed that the European Union is in crisis, its institutions have chosen once again to pump in vast sums of money – the recipients this time being the European political parties – instead of finally tackling the causes of this crisis. The reasons for the all-too-familiar lack of trust in the EU leaders are manifold: unrealistic promises made at the time of accession of various Member States, over-hasty eastward enlargement of the EU against the will of most of its citizens, a European constitution dictated from above, increased contributions and now the idea of European taxes.
It is always fascinating to observe just how credulous the political establishment of the European Union actually believes its citizens to be. Plummeting turnout figures, ‘no’ votes in referendums and growing exasperation with the EU are not interpreted for a moment as criticism of the Union but are dismissed as sharp reminders to national governments. We shall not be able to change this mindset, however, through new European political parties; whether it suits us or not, the only way to build trust is through a good record of achievement.
The EU has somehow managed not only to squander goodwill but also to sleepwalk through decisive developments or even to guide them in the wrong direction, and the public impact of these blunders can be seen not least in the form of rising unemployment figures and huge increases in euro prices. Even if we invest the planned annual amount of EUR 8.4 million in the party project, there is little chance that this will do anything to create a sense of European identity. We can only achieve that sense of identity if we give our critical citizenry the opportunity at long last to play a genuine direct part in major decisions such as enlargement and the constitution.
Mr President, Madam Vice-President, ladies and gentlemen, while none of us has ever claimed to have all the answers, it is indeed depressing to see how the opponents of the EU who have seats in the European Parliament try to crush every measure with which we seek to advance the development of the European Union, with which we try to give our citizens a stake in this project, how they trample underfoot every little seedling we plant instead of nurturing it.
Nobody here believes that political parties are an end in themselves. Every one of us believes that they are a potential means – a necessary means in a parliamentary democracy – of involving our citizens in the legislative process and adequately representing their views. None of us has said here that a party statute alone would make political parties adopt the right course of action.
He who pays the piper calls the tune or, as we say in my part of the world, ‘No money, no music’. Music, however, is not the product of money but results from the work of an orchestra of critical, trained and qualified musicians. They need instruments, they need scores, they need people who choose their repertoire, and they need a conductor. I therefore appeal to all political parties to use this money and this party statute to create something worthwhile, to become involved and help ensure that the integration of national parties into European structures actually takes place. There is too little progress for my liking in the development of a European dimension to the political debate, even among the European parties. These are not mere adjuncts but parties with an internal as well as an external impact.
One thing is certainly clear in our view, namely that the EU must become more political, more democratic, more transparent and closer to the people. Most of us contribute constructively on an everyday basis to the attainment of that goal. We welcome the Commission’s initiative to support information and communication throughout Europe by means of Plan D. We lament the fact that the European debate is not being stimulated and that, sad to say, particularism, populism, nationalism and self-seeking are being practised shamelessly – I need only say ‘energy policy’, ‘Financial Perspective’ and ‘European foreign policy’. We want to strengthen the European Parliament, to support the independence of its Members and to loosen the bonds committing them to the pursuit of purely national interests. We lament the lack of a European public opinion. Many of us advocate Europe-wide referenda and a mechanism whereby public petitions can secure a European referendum.
We therefore see a party statute as the means whereby political parties can help to change the unhealthy situation I have described and to ensure that the opportunities created by such a change are grasped. A European party statute will help to make the political debate transparent, independent and European in its perspective. It will reinforce our efforts to give domestic policies a European dimension instead of renationalising European policies.
Let me say in conclusion that I am fully in favour of European electoral lists to supplement national lists, because a European list will serve to encourage European parties to campaign under a high-profile European leader. Yes, I favour the candidature of European parties rather than national parties as the basis for the allocation of top-up seats. Yes, we want European political parties to step up their training activities, to promote their own political foundations and to engage in youth work. It is for these reasons that we are backing the report.
Mr President, I believe that the rapporteur, Mr Leinen, has done an excellent job. I congratulate him. We must be honest with ourselves: the national parties that make up the European political parties are often the first not to believe in them.
How often have we heard our colleagues in our countries saying, ‘Yes, the party we belong to at European level is very important, it does many very good things, but the essential thing is what happens here’? We hear that everywhere. One simple phrase must be applied here: the function creates the body. When we have European laws in force ― beginning with the Constitution ― which make it obligatory for these political parties to exist, with specific roles, we will have won this battle in favour of European construction.
For example, the European Constitution says that, when the Council makes its proposal on the election by this House of the President of the Commission, it must take account of the results of the European elections. And if that is the case, the European parties will have to think hard about who heads their lists and also what their programmes are; and then European lists will make full sense, rather than transnational lists – a term that we must forget – and that is the most correct definition: European lists.
We are now naturally facing a period of reflection and debate. We must provide the backbone for this debate: this House and the European political parties. The European Convention was a success because it worked on the basis of European political families, and the interparliamentary meetings and the period of reflection will also be a success if we are able to work as political families, to understand each other and to reach agreements.
To this end, the role of the European political parties is essential, and it will also be essential when we have European referendums and when we put an end to the spectacle of national referendums hijacked by the problems of each individual country.
In this case, this report represents a further step, and it is good step.
Mr President, the careers of the rapporteur, Jo Leinen, and of the political parties in Europe have followed a very similar pattern over these past decades: having started in a fairly lofty position, they are now plumbing the depths. Only two per cent of the population of Germany still trust political parties. These funding programmes, in the way they are actually being established now, surely cannot reverse this extreme loss of credibility.
What is the cause of this erosion? It is the fact that democracy has always been equated with political parties rather than people. In short, sovereignty in our system does not lie with the people but with political parties, whose supremacy is to be consolidated, bolstered and inflated by these prehistoric plans that you are presenting to us. They are doomed to failure; they will not bring Europe any further forward. The future truly belongs to verifiable personalised elections with candidates whose real convictions are immediately discernible: candidates, in other words, who, unlike the rapporteur, do not engage in electoral campaigning within the SPD and, once they have secured a firm place on their party’s list, abandon the electoral campaign and start canvassing support for fanciful European political parties.
– When Parliament gave the go-ahead, in the January resolution on the period of reflection, for a second debate on the European Constitution, it became clear that Europe was in need of political parties. The challenge is clear for all to see. Europe needs to be increasingly political and should not shy away from having a strong, proactive and responsible party structure.
The parties have a central role to play in achieving European ambitions and in improving the quality of European democracy. They act as a bridge between the citizens and the authorities, as a catalyst for European public opinion and as support for civil society to take action and for broader participation.
The function of political parties is – and should be – a long way from being merely parliamentary and representative. The European political parties have, inexplicably, failed to become stronger in proportion to, and at the same pace as, the European Parliament. This is due either to sheer ignorance of the system or to a lack of self-awareness on the part of European parties. Yet Europe has never, throughout the course of its development, asked the parties to be dynamic. The parties have been accused of glaring absence from the debate on the European Constitution, for example, a debate that has hitherto been strictly institutional. Because Europe is waiting for its political parties to fulfil their role, a single European statute for Europe's political parties must be created to strengthen party structures, as a matter of urgency. A statute of this nature would strengthen democratic control, foster political competition within Parliament, and free European parties from strictly parliamentary duties, in order to bring them up to speed with the various dynamics of the European public arena. Furthermore, it is clear that, if the parties are to be strengthened, then what is required is a single statute, a legal personality based on European law, capacity for independent responsibility, stronger party reflection structures and adequate financing for real power to define political priorities.
The Leinen report therefore suggests much more than an accounting reform of the life of Europe's political parties. It points the way forward for strategic understanding between parties, alongside recognition of their significance for structural solutions to persistent European democratic deficit.
In order to achieve structural solutions, the political market must be speeded up, there must be stronger links between Europe’s political parties and the national parties, and European politics – and the European electoral system – must be made more attractive. The report also contributes towards a certain European-level party awareness, whereby we – who become organised in an attempt to take responsibility for the world – can understand that these organisations have also acquired a new scale. This responsibility is growing, as Europe undergoes further landmark changes, for example the Constitution and the enlargement. As such, what is needed is new political practice and a fresh look at the roles of the institutions, the citizens and the parties.
Mr President, first of all I should like to thank the rapporteur for the quality of his work.
The European political parties are essential to the formation and expression of a genuine European public opinion. Indeed, it is mainly to them that the difficult task of working for effective participation for citizens falls, and that is not only every five years at the time of the European elections, but daily and in every aspect of European political life.
Mr Leinen’s report puts forward suggestions that would make it possible to give the European parties the means necessary to achieve this objective. I particularly welcome the following points: the improvement in the rules on funding through the introduction of greater clarity, flexibility, independence and financial security in the medium term; vital support for organisations and movements for young Europeans; finally, better representation of women on the electoral lists, and especially among the elected members.
– Mr President, Article 191 of the Treaty establishing the European Community states that political parties at European level are an important factor for integration within the framework of the European Union. They help to establish a European consciousness and to express the political will of the EU’s citizens. This is of enormous importance today because we are engaged in far-reaching reflections on the future of Europe, which call for broad dialogue with its citizens. Political parties at European level should play a key role here by promoting further integration and defending the Constitutional Treaty. The Socialist Group in the European Parliament has achieved much in this respect, and has a great deal of experience in the field.
European political parties undoubtedly have an important role to play in referenda on European issues, in elections to the European Parliament and in the election of the President of the Commission. Furthermore, the results of European elections must be reflected in the choice of candidate for the President of the Commission. In order to achieve these goals, regulations governing political parties are essential at European level. A statute for political parties is needed to define their rights and obligations, and to allow them to become legal entities.
Finally, I would like to congratulate Mr Leinen on his superb report and on the exceptional level of competence he has demonstrated.
Firstly, I would like to thank Mr Leinen for his very responsibly prepared report. I would like to stress that support for the work of European political parties at EU institution level is particularly relevant now. And this is why: some political scientists, in Lithuania at least, maintain that political parties have lost their ideological foundations and are becoming similar. If this really were to happen, then party decisions, without an ideological base, would be unpredictable. This would mean that it would no longer be clear to the voter what one party or another will do once they are in power. And this would mean that it will no longer be important to voters which party they vote for and some will wonder whether it is worth participating in elections at all. This is a particularly dangerous tendency; therefore, it is essential to strengthen Europe's local parties that each would have either left or right-wing ideology, which would become a landmark for parties of the left and right in different states, in every way possible, in a financial sense too. I therefore propose that we endorse the report.
– Mr President, political parties are rooted in the industrial revolution, the creation of nation states and the period following World War II. Globalisation, with the new challenges to civilisation it entails, and the democratisation of the EU's political system mean that European political parties must play a part in European public life. They must become true institutions of representative democracy, acting as intermediaries between citizens and the decision-making centres of the EU. To this end, a statute for European political parties is needed to set out their rights and obligations and to allow them to become legal entities on the basis of European law. Such a statute should function effectively in the Member States.
We in the European Union are currently faced with a crisis of the European systems of liberal democracy. The constitutional crisis in the EU is accompanied by racism and intolerance, prejudice against immigrants and the erection of barriers between the nation states. The EU must support European political foundations, and promote and strengthen European political organisations and youth movements. The European Union must respond to the present crisis with a real European policy, as proposed by the Leinen report tabled before Parliament.
Mr President, political parties are a vital element in building and reinforcing a European political sphere. They play an important and crucial role in promoting democratic values such as freedom, tolerance, solidarity and gender equality. In parallel with this, we require a dialogue with citizens on the future of Europe and, in this context, political parties must play a key role.
Mr Leinen’s report is commendable in its support of European political parties and its recommendation to improve the current situation. However, Mr Leinen and our political family have been stopped by the PPE-DE Group from mentioning the vital role of European political parties in furthering the priority of gender equality. I should like to ask my colleagues to reconsider this, especially those in the PPE-DE Group, who voted against an amendment in the Committee on Constitutional Affairs. That amendment stated that European political parties should take into account the principle of equal opportunities when filling posts in party offices and on party lists for election. We should not forget that women form the majority of our population.
As President of the PSE’s women’s group, I am aware of the tremendous work that our political family does in this field throughout the European Parliament. Other political parties should be doing the same. I urge my colleagues from the PPE-DE Group to rethink their position and to uphold the values of the EU.
. Mr President, this has very much been a debate about democracy: its strengths, its shortcomings and the challenges that come from a rapidly changing reality. Until now, the system we have for exercising and organising democracy goes through political parties. That is the way we do it in Europe, at national, local and regional level, and at European level. It is not perfect and it requires a constant effort to mobilise people, because we know that the biggest enemy is always ignorance and total apathy. That goes for the European level as well. We can state that it is no longer enough to leave the decision-making and the democracy to a small political elite; at least, that is my analysis of the situation. We also have to mobilise people at European level to allow for a democratic development also at European level. It is through political parties that we can make people accountable, that we can create openness and transparency, and that we can have effective decision-making.
It is still only embryonic: even if we have succeeded in creating ten European parties, we cannot say that we have succeeded totally. However, it has helped and it does not contradict that we also have to invest in making sure that the national parties integrate European affairs into their political agenda, discussions and decisions. We have to do both and we have to move on both fronts.
In addition it is necessary to make sure that there is European media that can cover what goes on. This also requires some efforts and promotion from our side, to make sure that the reporting is there as well – for citizens, for democracy, to be able to follow what goes on and to take a position on that. I would add that it is also necessary to create meeting places, citizen-to-citizen opportunities to discuss. Those three building blocks are necessary to develop democracy at European level. It can be virtual or geographical or real, but all three elements are necessary.
European political parties are a very important element. You can discuss the criteria; we have to discuss the things that have been mentioned here. I am very prudent in not promising what could come out of the review of the Financial Regulation now. I think it would be very unwise of me to promise that the Commission will come forward at such-and-such a time with a new proposal for this or that. It has to come in connection with and after the discussion we are having now on reviewing the Financial Regulation and the implementing rules. This can come as a result of that and after that. However, I think you have created and presented the elements and building blocks necessary to discuss what to do with European political parties.
As many have pointed out, however, there is a link to other organisations as well, and we have to take that into account so that it can be a balanced proposal one day. It is wise to also have a vision as to when this could be ready, but I cannot make a promise on that on behalf of the Commission today.
This is a very important debate. I welcome the amendments underlining the importance of promoting equality between men and women, and I would point out – as I see Mrs Gurmai there – I think this is absolutely evident. Had Mr Allister still been here I would have asked him who he would vote for. Would he vote for somebody and be willing to pay for somebody who says ‘I enter this room or this institution with ambitions and hopes and dreams and I promise to do my best and work for a future for the European Union’? Or would you vote for someone who says ‘I do not believe in this institution, I do not think it should exist, I think it deals with nonsense issues and I am not going to pay too much attention to what goes on here’? Who would you be willing to pay for as a normal taxpayer? I think it speaks for itself, but in the end this is really also a matter of the choice that you have to give to people, as Mr Corbett and others have pointed out. It is a choice to give to the European citizens and that is, in the end a matter of democracy.
Mr President, may I apologise to Commissioner Wallström for those Members who deliver their speeches but are not present for the debate. That is certainly not the custom in this House. I wish to apologise on behalf of my fellow Members.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the report by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs, on European contract law and the revision of the acquis: the way forward (2005/2022(INI)) (A6-0055/2006).
Mr President, ladies and gentlemen, allow me to begin with a somewhat heretical remark. The important reports are discussed in this House shortly before midnight, and the esoteric drivel in the form of resolutions is discussed during the day at prime transmission time. If we are to talk about the question of parliamentary reform – and there is, of course, a proposal to this effect from the President of the House – I would say that, before we deliberate seriously on the curtailment of Members’ rights, we should talk about giving the plenary agenda a more logical structure in which important subjects are given their rightful place.
This report is about European civil law. In simple terms, its aim is to have the Commission try to shape broad areas of European civil law by creating a common frame of reference in a particular field of activity in the first instance in such a way that it will affect the legislation of the Member States and of the European Union in the field of civil law for many generations to come.
There is even something of a debate on whether the work we are considering here could ultimately lead to a uniform European code of civil law. Although I say that with all due caution, what we have here is nevertheless a truly significant and decisive project.
This House has, for many years, been monitoring the efforts of the European Commission with regard to a code of European civil law and has expressed its approval and lent its support in numerous resolutions since 1989. That is also our intention in this proposal for a resolution.
We have come to a very critical stage. At the present time, work is under way on the frame of reference and on the revision of the established body of Community law and practice in the realm of consumer protection. The reason why this stage is critical is that the present efforts will determine whether this work is ultimately crowned with success or whether it falls short of the desired outcome, and this depends very much on the quality of the substance that emerges from these present efforts.
Parliament therefore takes the view that, although what the Commission has launched is right in principle, it requires improvement in several respects. For example, we have the impression that the cooperation between the research groups that drafting the common frame of reference on contract law and the practitioners on the network side is not functioning properly. We want to ensure that the practical experience brought into this project by the network specialists is considered by the research groups in an appropriate framework. This is something for which we in the Committee on Legal Affairs are pressing vigorously.
Another important point is that a distinction must be made between business-to-business and business-to-consumer transactions. We want to protect consumers, but traders must also have broad scope to conclude contracts with each other, and this scope must not be restricted by excessive red tape.
There is also a need to ensure that what is currently being developed within this frame of reference and will subsequently form a very considerable body of soft law, at least at the European level, and have an impact on all legislation in the field of civil law is not simply created without any involvement on the part of the legislative institutions, namely Parliament and the Council. It is not enough for Parliament and the Council to deliver their opinions on the drafting procedure; they must also be involved in the development of the substance of this frame of reference, because it will be they who adopt laws enshrining elements of the frame of reference and who must publicly justify the adoption of those laws.
Against this background it is important that Parliament is also involved on the substantive side. From our perspective, this should involve two processes. Firstly, the Commission should keep Parliament constantly and comprehensively informed of progress in the formulation of the frame of reference and the improvement of the body of Community law and practice relating to consumer protection, and we should have the opportunity to pronounce ourselves at any time within a continuous process.
The second process, for which we have already taken the first organisational steps in this House, is the establishment of a project group comprising the rapporteurs and shadow rapporteurs of both participating committees, a working party whose purpose would be to keep a close eye on the work of the Commission, the research groups and the network as well as providing political guidance on particular issues of legal policy, such as the issue of the demarcation line between business-to-business and business-to-consumer transactions.
From our point of view, these are crucial matters which still require regulation and in which greater parliamentary involvement is both welcome and necessary. These are the key elements of the resolution on the table. Let me finish by saying that I believe this is the most significant project being undertaken by the European Commission and the other institutions in the course of the present legislative term. It is the most significant by far, which is why I would certainly expect us to try and bring it to a successful conclusion. It will also play an important part in determining whether the single European market continues to converge for the benefit of everyone – consumers and traders alike.
. Mr President, firstly I would like to thank Mr Lehne for his report. The Commission wholeheartedly welcomes Parliament’s interest in the common frame of reference – CFR – on contract law and in the review of the consumer . The Commission is happy to see that Parliament shares very similar views regarding the need to deliver a high level of consumer protection in the revision of the consumer .
Parliament considers that the development of the CFR is unpredictable and that the ultimate long-term outcome might be a European code of obligations, or even a full-blown European civil code. I would stress that the Commission, and Commissioner Kyprianou personally, has clearly and repeatedly stated that it has no intention of producing a European civil code. The Commission’s view is that the CFR will be a better law-making toolbox for achieving coherence when revising existing legislation and adopting new instruments in the area of contract law, particularly consumer contract law, on which the currency of our work has been refocused.
The legal form of this instrument, and if and to what extent it could be binding, has yet to be decided. If the Commission considers that this toolbox will be of more than internal use for the Commission, such a decision would clearly be a political decision and would need to be taken by the Commission, Parliament and the Council.
The Commission understands fully that Parliament wants to be kept informed of and involved in the ongoing work on the CFR. We therefore welcome Parliament’s involvement in the CFR process, in particular the creation of the working party. The Commission will continue to keep Parliament informed of developments in the most appropriate way. Commissioner Kyprianou will discuss regularly with Parliament’s relevant committees the progress of CFR work and, in particular the intermediate politically relevant steps.
I would like to conclude by thanking Parliament for its encouragement and support for our work on this important dossier.
. Mr President, I welcome very much Mr Leinen’s report, so much so that my own political group will vote against any amendments to it. Despite all this agreement and it being so late in the evening, we are all of the opinion that it is essential to have a debate on this important report.
In the opinion for the Committee on the Internal Market and Consumer Protection, we highlighted the fact that this is an exercise in better law-making. The CFR and the review of the can make a huge contribution to the better functioning of the internal market. However – and this was our central preoccupation – the compilation of the CFR is a political exercise: it involves political choices. Therefore, the European Parliament must be fully involved as a co-legislator.
We all welcome the setting-up of the project group, which augurs well for good future cooperation with the Commission. However, we still have a concern that the Commission should present a coherent approach. That means that not only DG Sanco, but also DG Justice and DG Internal Market should be fully involved in the process.
Above all, this project is of practical importance for the internal market, both consumers and businesses alike. In my own country – which is not known for its support of anything that might even start to resemble a European contract code – an independent survey by a big law firm highlighted the transactional costs of an incoherent contract law in the internal market.
I believe this demonstrates what many of us have always felt: practical advances in EU civil law like this can assist to make Europe more popular we get it right. However, in order to do that we must have discussion and debate. This is not just a technical legal exercise, it is a political one. If we ever get to the stage of a European contract code, then we cannot risk that it suffers the same fate as the proposed Constitution last year. It has to have political support, and I hope that we, together, have put in place the appropriate mechanism to ensure that we achieve that result.
. Mr President, ladies and gentlemen, as the Commissioner said just now, in September 2005 the Commission submitted a first annual report on the state of progress of European contractual law and the review of the Community . One of the measures envisaged, as the rapporteur pointed out, is the creation of a common frame of reference for Community contractual law.
The Commission believes that the scope of the common frame of reference can include the possibility for national legislatures to use it even in sectors not governed by Community law. The in force, which mainly relates to consumer protection, should be improved and a set of common principles should be added to it representing a certain but flexible reference point for citizens and legal practitioners.
Mr Lehne, the rapporteur, who performed valuable and important work in committee, and who this evening has given us his comments on a provision of historical importance, has tried in his report to delineate a strategic perspective for future activity by the Commission, naturally involving the European Parliament, and strongly calling for its involvement.
I would like to say, in order to underline the work that the rapporteur has done, as chairman of the Committee on Legal Affairs, that a major process of harmonisation and in fact of codification has been begun for sectors of European contractual law. This is an historic event, even over and above the results that may be obtained, because until now Community harmonisation had been done with a scope either more restricted or more extensive than the relevant directives: the consumer contract, to which the directives on the application of electronic and computer technologies were added.
From now on, the tasks are no longer restricted to the coordination of the law in force, but will be projected into the future, towards uniform definitions of terms set out in the directives, the identification of common principles relating to contracts which will be able to reduce the marked differences. This is a process of regulation and knowledge which will be able to go beyond the law in force in order to form a modern code: there was even an idea that we might achieve a uniform code of contractual law, formulated through principles. We would start by examining directives that contradict the implementing provisions of the Member States and would define a sort of common base of Community contractual law.
I will finish by saying that the process of convergence of private law and in particular European contract law is a reality, driven both by Community law and by the development of comparative analysis studies. I support the primary role of civil law: civil law and contractual law are there to strengthen European citizenship and economic and civil exchanges in Europe.
. Mr President, I believe that this is the right time of day to be discussing this issue, because in reality it is an issue that requires reflection; we have very little to play with. This is not a red-hot debate on something that is going to be done now: it is something that the Commission is beginning to do and that we in this Parliament are supporting.
Those of us who are here are probably amongst the few who believe in this objective or in this possibility, but I do not believe that a unified market, a European Union internal market, is possible without a contract law.
When I talk about contract law, that is precisely what I mean: law. I am concerned about the Commissioner’s statements to the effect that we do not know what kind of legal instrument we are going to have. There is no soft law in the European Union; the European Union’s great advantage is that it has developed a solid law, a positive law, which is applied by courts of justice, and we need precision.
The most important thing in law is legal precision: precision with regard to the nature of the obligations and precision with regard to the content. I therefore believe that it is important that we begin to think about defined legal instruments of an obligatory nature that are not merely recommendations. Self-regulation, co-regulation or soft law will not be able to resolve the legal problems in this area.
In this regard, the Commission’s report does not just refer to the possibilities of a contract law, but also to a revision of the acquis in the field of consumer protection.
I believe that we must bear in mind that nobody can take the view at this point that, with regard to contracts, the consumer can be treated in the same way as a company. Relations between consumers and companies are of a different legal nature and the current legislations must recognise it. That is the intention of the amendments by Mrs Berger and Mrs Patrie: to maintain a degree of protection for consumers.
In any event, I would like to thank Mr Lehne and Mrs Wallis for the work they have done and also to thank the Commission for persisting in this direction, because I believe that the future of the European Union will have to be shaped by means of a private law, as Mr Gargani has said, and, in particular, in the most immediate future, by means of an obligatory law in the field of contracts and not by means of mere recommendations.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.